

Exhibit 10.8

Execution Version




FOURTH AMENDED AND RESTATED CREDIT AGREEMENT


DATED AS OF JANUARY 6, 2016


AMONG


RETAIL PROPERTIES OF AMERICA, INC.,
AS BORROWER,


AND


KEYBANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT,


WELLS FARGO SECURITIES LLC,
AS CO-LEAD ARRANGER AND JOINT BOOK MANAGER,


AND


WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS SYNDICATION AGENT,


KEYBANC CAPITAL MARKETS INC.,
U.S. BANK NATIONAL ASSOCIATION,
PNC CAPITAL MARKETS LLC,
AND
REGIONS CAPITAL MARKETS,
AS CO-LEAD ARRANGERS AND JOINT BOOK MANAGERS,


EACH OF


U.S. BANK NATIONAL ASSOCIATION,
PNC CAPITAL MARKETS LLC,
REGIONS CAPITAL MARKETS
BANK OF AMERICA, N.A.,
CITIBANK, N.A.,
THE BANK OF NOVA SCOTIA,
CAPITAL ONE, N.A.,
DEUTSCHE BANK SECURITIES INC.,
AND
MORGAN STANLEY SENIOR FUNDING, INC.,
AS DOCUMENTATION AGENTS


AND


CERTAIN LENDERS
FROM TIME TO TIME PARTIES HERETO,
AS LENDERS




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
 
 
 
 
 
ARTICLE I. DEFINITIONS
..............................................................................................................
1


 
 
 
 
ARTICLE II. THE CREDIT
..............................................................................................................
23


 
2.1.
Advances....................................................................................................................
23


 
2.2.
Ratable and Non Ratable
Advances...........................................................................
26


 
2.3.
Final Principal
Payment.............................................................................................
26


 
2.4.
Unused
Fee.................................................................................................................
26


 
2.5.
Facility
Fee.................................................................................................................
26


 
2.6.
Other
Fees..................................................................................................................
27


 
2.7.
Minimum Amount of Each
Advance..........................................................................
27


 
2.8.
Principal
Payments.....................................................................................................
27


 
2.9.
Method of Selecting Classes and Types and Interest Periods for New Advances.....
27


 
2.10.
Conversion and Continuation of Outstanding
Advances...........................................
28


 
2.11.
Changes in Interest Rate,
Etc.....................................................................................
29


 
2.12.
Rates Applicable After
Default..................................................................................
29


 
2.13.
Method of
Payment....................................................................................................
29


 
2.14.
Notes; Telephonic
Notices..........................................................................................
30


 
2.15.
Interest Payment Dates; Interest and Fee
Basis.........................................................
30


 
2.16.
Swingline
Advances...................................................................................................
30


 
2.17.
Notification of Advances, Interest Rates and
Prepayments.......................................
31


 
2.18.
Lending
Installations..................................................................................................
31


 
2.19.
Non-Receipt of Funds by the Administrative
Agent..................................................
31


 
2.20.
Replacement of Lenders under Certain
Circumstances.............................................
32


 
2.21.
Usury..........................................................................................................................
32


 
2.22.
Termination or Increase in Commitments; Additional Term
Loans...........................
33


 
2.23.
Pro Rata
Treatment.....................................................................................................
34


 
 
 
 
ARTICLE IIA LETTER OF CREDIT SUBFACILITY
..................................................................
35


 
2A.1
Obligation to
Issue.....................................................................................................
35


 
2A.2
Types and
Amounts....................................................................................................
35


 
2A.3
Conditions..................................................................................................................
35


 
2A.4
Procedure for Issuance of Facility Letters of
Credit..................................................
36


 
2A.5
Reimbursement Obligations; Duties of Issuing
Bank................................................
37


 
2A.6
Participation...............................................................................................................
37


 
2A.7
Payment of Reimbursement
Obligations...................................................................
38


 
2A.8
Compensation for Facility Letters of
Credit..............................................................
39


 
2A.9
Letter of Credit Collateral
Account............................................................................
39


 
 
 
 
ARTICLE III. CHANGE IN CIRCUMSTANCES
..........................................................................
40


 
3.1.
Yield
Protection..........................................................................................................
40


 
3.2.
Changes in Capital Adequacy
Regulations................................................................
40


 
3.3.
Availability of Types of
Advances.............................................................................
41


 
3.4.
Funding
Indemnification............................................................................................
41


 
3.5.
Taxes..........................................................................................................................
41


 
3.6.
Lender Statements; Survival of Indemnity; Delay in
Requests.................................
44






-i-

--------------------------------------------------------------------------------




ARTICLE IV. CONDITIONS PRECEDENT
..................................................................................
44


 
4.1.
Initial
Advance...........................................................................................................
44


 
4.2.
Each Advance and
Issuance.......................................................................................
45


 
 
 
 
ARTICLE V. REPRESENTATIONS AND WARRANTIES
...........................................................
46


 
5.1.
Existence....................................................................................................................
46


 
5.2.
Authorization and
Validity.........................................................................................
46


 
5.3.
No Conflict; Government
Consent............................................................................
46


 
5.4.
Financial Statements; Material Adverse
Effect..........................................................
47


 
5.5.
Taxes..........................................................................................................................
47


 
5.6.
Litigation and Guarantee
Obligations........................................................................
47


 
5.7.
Subsidiaries................................................................................................................
47


 
5.8.
ERISA........................................................................................................................
47


 
5.9.
Accuracy of
Information............................................................................................
48


 
5.10.
Regulations U and
X..................................................................................................
48


 
5.11.
[Intentionally
Omitted]..............................................................................................
48


 
5.12.
Compliance With
Laws..............................................................................................
48


 
5.13.
Ownership of
Properties.............................................................................................
48


 
5.14.
Investment Company
Act...........................................................................................
48


 
5.15.
[Intentionally
Omitted]..............................................................................................
48


 
5.16.
Solvency.....................................................................................................................
48


 
5.17.
Insurance....................................................................................................................
49


 
5.18.
Borrower
Status..........................................................................................................
49


 
5.19.
Environmental
Matters...............................................................................................
49


 
5.20.
OFAC; Sanctions
Representation...............................................................................
50


 
5.21.
Intellectual
Property...................................................................................................
51


 
5.22.
Broker’s
Fees.............................................................................................................
51


 
5.23.
Unencumbered Pool
Properties..................................................................................
51


 
5.24.
No Bankruptcy
Filing.................................................................................................
51


 
5.25.
No Fraudulent
Intent..................................................................................................
51


 
5.26.
Transaction in Best Interests of Borrower;
Consideration.........................................
51


 
5.27.
Subordination.............................................................................................................
52


 
5.28.
[Intentionally
Omitted]..............................................................................................
52


 
5.29.
Anti-Terrorism
Laws..................................................................................................
52


 
 
 
 
ARTICLE VI. COVENANTS
............................................................................................................
53


 
6.1.
Financial
Reporting....................................................................................................
53


 
6.2.
Use of
Proceeds..........................................................................................................
54


 
6.3.
Notice of
Default........................................................................................................
55


 
6.4.
Conduct of
Business...................................................................................................
55


 
6.5.
Taxes..........................................................................................................................
55


 
6.6.
Insurance....................................................................................................................
55


 
6.7.
Compliance with
Laws...............................................................................................
55


 
6.8.
Maintenance of
Properties.........................................................................................
56


 
6.9.
Inspection...................................................................................................................
56


 
6.10.
Maintenance of
Status................................................................................................
56


 
6.11.
Dividends...................................................................................................................
56


 
6.12.
Merger........................................................................................................................
56


 
6.13.
[Intentionally
Omitted]..............................................................................................
56


 
6.14.
Sale and
Leaseback....................................................................................................
57


 
6.15.
[Intentionally
Omitted]..............................................................................................
57




-ii-

--------------------------------------------------------------------------------




 
6.16.
Liens...........................................................................................................................
57


 
6.17.
Affiliates.....................................................................................................................
57


 
6.18.
Financial
Undertakings..............................................................................................
58


 
6.19.
[Intentionally
Omitted]...............................................................................................
58


 
6.20.
[Intentionally
Omitted]...............................................................................................
58


 
6.21.
Indebtedness and Cash Flow
Covenants....................................................................
58


 
6.22.
Environmental
Matters...............................................................................................
58


 
6.23.
[Intentionally
Omitted]...............................................................................................
59


 
6.24.
[Intentionally
Omitted]...............................................................................................
59


 
6.25.
Negative
Pledges........................................................................................................
59


 
6.26.
Subsidiary
Guaranty...................................................................................................
60


 
6.27.
Amendments to Organizational
Documents...............................................................
60


 
 
 
 
ARTICLE VII. DEFAULTS
...............................................................................................................
60


 
 
 
 
ARTICLE VIII. ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES ...............
62


 
8.1.
Acceleration...............................................................................................................
62


 
8.2.
Amendments...............................................................................................................
63


 
8.3.
Preservation of
Rights................................................................................................
65


 
8.4.
Insolvency of
Borrower..............................................................................................
65


 
8.5.
Application of
Funds..................................................................................................
65


 
 
 
 
ARTICLE IX. GENERAL PROVISIONS
........................................................................................
66


 
9.1.
Survival of
Representations.......................................................................................
66


 
9.2.
Governmental
Regulation..........................................................................................
66


 
9.3.
Taxes...........................................................................................................................
66


 
9.4.
Headings.....................................................................................................................
66


 
9.5.
Entire
Agreement........................................................................................................
66


 
9.6.
Several Obligations; Benefits of the
Agreement........................................................
66


 
9.7.
Expenses;
Indemnification.........................................................................................
66


 
9.8.
Numbers of
Documents..............................................................................................
67


 
9.9.
Accounting.................................................................................................................
67


 
9.10.
Severability of
Provisions..........................................................................................
68


 
9.11.
Nonliability of
Lenders..............................................................................................
68


 
9.12.
CHOICE OF
LAW.....................................................................................................
68


 
9.13.
CONSENT TO
JURISDICTION...............................................................................
68


 
9.14.
WAIVER OF JURY
TRIAL.......................................................................................
68


 
9.15.
USA Patriot Act
Notice..............................................................................................
69


 
 
 
 
ARTICLE X. THE ADMINISTRATIVE AGENT
...........................................................................
69


 
10.1.
Appointment...............................................................................................................
69


 
10.2.
Powers........................................................................................................................
69


 
10.3.
General
Immunity.......................................................................................................
69


 
10.4.
No Responsibility for Loans, Recitals,
Etc................................................................
69


 
10.5.
Action on Instructions of
Lenders..............................................................................
70


 
10.6.
Employment of Agents and
Counsel..........................................................................
70


 
10.7.
Reliance on Documents;
Counsel..............................................................................
70


 
10.8.
Administrative Agent’s Reimbursement and
Indemnification...................................
70


 
10.9.
Rights as a
Lender......................................................................................................
71


 
10.10.
Lender Credit
Decision..............................................................................................
71


 
10.11.
Successor Administrative
Agent.................................................................................
71




-iii-

--------------------------------------------------------------------------------




 
10.12.
Notice of
Defaults......................................................................................................
72


 
10.13.
Requests for
Approval................................................................................................
72


 
10.14.
Defaulting
Lenders.....................................................................................................
72


 
10.15.
Additional
Agents......................................................................................................
75


 
 
 
 
ARTICLE XI. SETOFF; RATABLE PAYMENTS
..........................................................................
76


 
11.1.
Setoff..........................................................................................................................
76


 
11.2.
Ratable
Payments.......................................................................................................
76


 
 
 
 
ARTICLE XII. BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS ..............
76


 
12.1.
Successors and
Assigns..............................................................................................
76


 
12.2.
Participations..............................................................................................................
77


 
12.3.
Assignments...............................................................................................................
78


 
12.4.
Dissemination of
Information....................................................................................
79


 
12.5.
Tax
Treatment.............................................................................................................
79


 
 
 
 
ARTICLE XIII. NOTICES
................................................................................................................
79


 
13.1.
Giving
Notice.............................................................................................................
79


 
13.2.
Change of
Address.....................................................................................................
80


 
13.3.
Electronic Delivery of
Information............................................................................
80


 
 
 
 
ARTICLE XIV. COUNTERPARTS
..................................................................................................
80





SCHEDULE I
Commitments

SCHEDULE 1
Unencumbered Pool Properties

SCHEDULE 2
Subsidiary Guarantors as of Agreement Effective Date

SCHEDULE 6.28
Post Closing Deliveries







EXHIBIT A
Applicable Margin and Facility Fee Percentage

EXHIBIT B
Form of Note

EXHIBIT C
Form of Amendment Regarding Increase

EXHIBIT D
Form of Compliance Certificate

EXHIBIT E
Form of Subsidiary Guaranty

EXHIBIT F
[Intentionally Omitted]

EXHIBIT G
Form of Borrowing Notice

EXHIBIT H
Form of Assignment Agreement


-iv-

--------------------------------------------------------------------------------




FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
This Fourth Amended and Restated Credit Agreement (the “Agreement”) dated as of
January 6, 2016, is among RETAIL PROPERTIES OF AMERICA, INC., a corporation
organized under the laws of the State of Maryland (the “Borrower”), KEYBANK
NATIONAL ASSOCIATION, a national banking association, and the several banks,
financial institutions and other entities from time to time parties to the
Agreement (collectively, the “Lenders”), and KEYBANK NATIONAL ASSOCIATION, not
individually, but as “Administrative Agent”.
RECITALS
A.    The Borrower is primarily engaged in the business of purchasing, owning,
operating, leasing and managing retail properties.
B.    The Borrower is qualified as a real estate investment trust under Section
856 of the Code.
C.    The Borrower and certain of the Lenders are parties to that certain Third
Amended and Restated Credit Agreement dated as of May 13, 2013 (as amended and
in effect immediately prior to the effectiveness of this Agreement, the
“Existing Agreement”), pursuant to which the lenders thereunder have made
available to the Borrower (i) a $550,000,000 revolving credit facility and (ii)
a $450,000,000 term loan facility on the terms and conditions set forth therein.
D.    Pursuant to the Existing Agreement, Borrower has previously delivered a
Guarantor Release Notice (as defined in the Existing Agreement) such that, as of
the Agreement Effective Date (i) no Subsidiaries are (or are required to be)
Subsidiary Guarantors hereunder and (ii) there are no Subsidiary Guaranties in
existence hereunder.
E.    This Agreement and the other Loan Documents, taken as whole, constitute an
amendment and restatement of the Existing Agreement and an amendment of the
other loan documents thereunder and not a novation, and the parties intend that
all Advances outstanding thereunder shall continue to be Advances hereunder
until repaid.
F.    The Borrower has requested that the Administrative Agent and the Lenders
enter into this Agreement to amend and restate the Existing Agreement to (i)
increase the Aggregate Commitment thereunder, (ii) make available to the
Borrower an additional term loan facility, the proceeds of which will be used to
repay, in part, the term loan facility made available under the Existing
Agreement a portion of which shall remain outstanding hereunder, (iii) extend
the Facility Termination Dates, and (iv) modify certain of the other terms
thereof. The Administrative Agent and those existing and new Lenders executing
this Agreement have agreed to do so on the terms set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree that the Existing Agreement is amended and
restated in its entirety as follows:
ARTICLE I.
DEFINITIONS
As used in this Agreement:
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business




--------------------------------------------------------------------------------




or all or substantially all of the assets of any partnership, limited liability
company, firm, corporation or division thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage or voting power) of the outstanding partnership or
membership interests of a partnership or limited liability company.
“Adjusted EBITDA” means, as of any date, the Consolidated Net Income for the
most recent four (4) full fiscal quarters of the Borrower for which financial
results have been reported, as adjusted, without duplication, by (i) deducting
therefrom any income attributable to Excluded Tenants; (ii) adding or deducting
for, as appropriate, any adjustment made under GAAP for straight lining of
rents, gains or losses from sales of assets, extraordinary items, impairment and
other non-cash charges, depreciation, amortization, interest expenses, taxes and
the Consolidated Group Pro Rata Share of interest, taxes, depreciation and
amortization in Investment Affiliates; (iii) deducting therefrom the Capital
Expenditure Reserve Deduction for such period and (iv) adding back all master
lease income (not to exceed 5% of Consolidated Net Income).
“Adjusted Unencumbered Pool NOI” means, as of any date, the then-current
Unencumbered Pool Property NOI less the Capital Expenditure Reserve Deduction
for the then-current Unencumbered Pool Properties.
“Administrative Agent” means KeyBank National Association in its capacity as
agent for the Lenders pursuant to Article X, and not in its individual capacity
as a Lender, and any successor Administrative Agent appointed pursuant to
Article X.
“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by one or more of the Lenders to the Borrower of the same
Type and Class and, in the case of LIBOR Rate Advances, for the same Interest
Period, including without limitation Swingline Advances.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person, provided,
however, in no event shall Administrative Agent or Lender be an Affiliate of the
Borrower. A Person shall be deemed to control another Person if the controlling
Person owns 10% or more of any class of voting securities (or other ownership
interests) of the controlled Person or possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of the
controlled Person, whether through ownership of stock, by contract or otherwise.
“Aggregate Commitment” means, as of any date, the aggregate amount of the
then-current 2021 Term Commitments (or if such 2021 Term Commitments have
terminated, the 2021 Term Loans), 2018 Term Loans and Revolving Commitments of
all the Lenders, which is, as of the Agreement Effective Date, $1,200,000,000,
as such amount may be increased pursuant to Section 2.22 hereof.
“Agreement” is defined in the Recitals hereto.
“Agreement Effective Date” means the date this Agreement has been fully executed
and delivered by the Borrower and the Lenders and the conditions set forth in
Section 4.1 have been fulfilled or waived in accordance with the terms hereof.
“Alternate Base Rate” means, for any day, the LIBOR Market Index Rate; provided,
that if for any reason the LIBOR Market Index Rate is unavailable, Alternate
Base Rate shall mean the per annum rate of

-2-

--------------------------------------------------------------------------------




interest equal to the Federal Funds Effective Rate plus one and one-half of one
percent (1.50%). The Alternate Base Rate shall be determined on a daily basis.
“Amendment Regarding Increase” means an Amendment Regarding Increase
substantially in the form of Exhibit C attached hereto pursuant to which an
existing Lender or a new Lender provides a new Commitment, increases an existing
Commitment, makes a new Term Loan or increases the amount of any existing Term
Loan, as the case may be, as contemplated by Section 2.22.
“Anti-Corruption Laws” means all applicable laws of any jurisdiction concerning
or relating to bribery, corruption or money laundering, including without
limitation, the Foreign Corrupt Practices Act of 1977, as amended.
“Anti-Terrorism Laws” is defined in Section 5.29.


“Applicable Margin” means the applicable margin set forth in the pricing
schedules contained in Exhibit A attached hereto used in calculating the
interest rate applicable to the various Classes and Types of Advances, subject
to the conditions set forth in Exhibit A with respect to the effective date of
changes in such applicable margins.
“Arrangers” means the Lead Arrangers and U.S. Bank National Association, PNC
Capital Markets LLC and Regions Capital Markets.
“Article” means an article of this Agreement unless another document is
specifically referenced.
“Authorized Officer” means any of the President, Chief Financial Officer and
Chief Operating Officer, or any of the Chairman and Chief Executive Officer, or
the Chief Accounting Officer or any Executive Vice President of the Borrower, or
any other executive officer or authorized agent approved by the Administrative
Agent on behalf of the Lenders acting singly.
“Borrower” is defined in the Recitals hereto.
“Borrowing Date” means a date on which an Advance is made hereunder.
“Borrowing Notice” is defined in Section 2.9.
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of LIBOR Rate Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Cleveland, Ohio for the conduct of
substantially all of their commercial lending activities and on which dealings
in Dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in Cleveland, Ohio for the conduct of substantially all of their commercial
lending activities.
“Capital Expenditure Reserve Deduction” means, with respect to any group of
Projects as of any date, $0.15 per annum per gross leaseable square foot of such
Projects, times either (A) in the case of calculation of Adjusted EBITDA, as to
each Project, the weighted average square footage of such Projects owned by the
Consolidated Group at any time during the most recent four (4) fiscal quarters
of Borrower for which financial results have been reported or (B) in the case of
the calculation of Adjusted Unencumbered Pool NOI, as to each Project, the
square footage of such Projects included in the Unencumbered Pool as of such
date.

-3-

--------------------------------------------------------------------------------




“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation and any
and all warrants or options to purchase any of the foregoing.
“Capitalization Rate” means six and three-quarter percent (6.75%).
“Capitalized Lease” of a Person means any lease of Property imposing obligations
on such Person, as lessee thereunder, which are required in accordance with GAAP
to be capitalized on a balance sheet of such Person.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank or the Revolving
Lenders, as collateral for Facility Letter of Credit Obligations or obligations
of the Revolving Lenders to fund participations in respect of Facility Letter of
Credit Obligations, cash or deposit account balances or, if the Administrative
Agent and the Issuing Bank shall agree in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the Issuing Bank. “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.
“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentally
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve months
from the date of acquisition, (b) Dollar denominated time and demand deposits
and certificates of deposit of (i) any Lender or any of its Affiliates; (ii) any
domestic commercial bank having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-2
or the equivalent thereof or from Moody’s is at least P-2 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than two (2) years from the date of acquisition, (c) commercial
paper and variable or fixed rate notes issued by any Approved Bank (or by the
parent company thereof) or any variable rate notes issued by, or guaranteed by,
any domestic corporation rated A-2 (or the equivalent thereof) or better by S&P
or P-2 (or the equivalent thereof) or better by Moody’s and maturing within one
(1) year of the date of acquisition, (d) repurchase agreements with a bank or
trust company (including any of the Lenders) or securities dealer having capital
and surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States of America in which a Borrower or their
Subsidiaries shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and (e)
Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940,
as amended, which are administered by financial institutions having capital of
at least $500,000,000 and the portfolios of which are limited to investments of
the character described in the foregoing subdivisions (a) through (d).
“Change” is defined in Section 3.2.
“Change in Control” means the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) of Capital Stock

-4-

--------------------------------------------------------------------------------




representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding Capital Stock of the Borrower.
“Class” means (a) when used with respect to a Commitment, refers to whether such
Commitment is a Revolving Loan Commitment or a 2021 Term Commitment, (b) when
used with respect to any Advance or Loan, refers to whether such Advance is a
Revolving Advance, a 2018 Term Advance or a 2021 Term Advance, or the Loans
comprising such Advance are Revolving Loans, 2018 Term Loans or 2021 Term Loans,
and (c) when used with respect to a Lender, refers to whether such Lender has a
Loan or Commitment with respect to a particular Class of Loans or Commitments.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Commitment” means for each Lender collectively, such Lender’s Revolving
Commitment, if any, and 2021 Term Commitment, if any.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D attached hereto executed by an Authorized Officer of the Borrower.
“Consolidated Debt Service” means, for any period, without duplication, (a)
Consolidated Interest Expense for such period plus (b) the aggregate amount of
scheduled principal payments attributable to Consolidated Outstanding
Indebtedness (excluding optional principal payments, principal payments
contingent on excess cash flow from a related Project and balloon payments made
at maturity in respect of any such Indebtedness), plus (c) a percentage of all
such principal payments made during such period by any Investment Affiliate on
Indebtedness taken into account in calculating Consolidated Interest Expense,
equal to the greater of (x) the percentage of the principal amount of such
Indebtedness for which any member of the Consolidated Group is liable and (y)
the Consolidated Group Pro Rata Share of such Investment Affiliate.
“Consolidated Group” means the Borrower and all Subsidiaries which are
consolidated with it for financial reporting purposes under GAAP.
“Consolidated Group Pro Rata Share” means, with respect to any Investment
Affiliate, the percentage of the total equity ownership interests held by the
Consolidated Group in the aggregate, in such Investment Affiliate determined by
calculating the greater of (i) the percentage of the issued and outstanding
stock, partnership interests or membership interests in such Investment
Affiliate held by the Consolidated Group in the aggregate and (ii) the
percentage of the total book value of such Investment Affiliate that would be
received by the Consolidated Group in the aggregate, upon liquidation of such
Investment Affiliate, after repayment in full of all Indebtedness of such
Investment Affiliate.
“Consolidated Interest Expense” means, for any period without duplication, the
sum of (a) the amount of interest expense, determined in accordance with GAAP,
of the Consolidated Group for such period attributable to Consolidated
Outstanding Indebtedness during such period (excluding prepayment penalties and
costs associated with early extinguishment of debt, to the extent constituting
interest expense in accordance with GAAP) plus (b) the applicable Consolidated
Group Pro Rata Share of any interest expense, determined in accordance with
GAAP, of each Investment Affiliate, for such period, whether recourse or
non-recourse.
“Consolidated Net Income” means, for any period, consolidated net income (or
loss) of the Consolidated Group for such period determined on a consolidated
basis in accordance with GAAP.

-5-

--------------------------------------------------------------------------------




“Consolidated NOI” means, as of any date, for any entity or group of entities
without duplication, the aggregate Net Operating Income for the most recent four
(4) fiscal quarters for which financial results have been reported from all
Projects owned by such entity or group of entities as of the end of such period
of four (4) fiscal quarters.
“Consolidated Outstanding Indebtedness” means, as of any date of determination,
without duplication, the sum of (a) all Indebtedness of the Consolidated Group
outstanding at such date, determined on a consolidated basis in accordance with
GAAP (whether recourse or non-recourse), plus, without duplication, (b) the
applicable Consolidated Group Pro Rata Share of any Indebtedness of each
Investment Affiliate other than Indebtedness of such Investment Affiliate to a
member of the Consolidated Group.
“Construction in Progress” means, as of any date, the book value of any Projects
then under development provided that a Project shall no longer be included in
Construction in Progress and shall be valued based on its Net Operating Income
upon the earlier of (i) the first anniversary after substantial completion
(which shall mean the receipt of a temporary certificate of occupancy or a final
certificate of occupancy) of such Project and (ii) the last day of the first
full fiscal quarter in which the Net Operating Income attributable to such
Project for such fiscal quarter multiplied by four (4) and then divided by the
Capitalization Rate exceeds the book value of such Project.
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.
“Conversion/Continuation Notice” is defined in Section 2.10.
“Credit Rating” means, as of any date, with respect to either Moody’s or S&P,
the most recent credit rating assigned to the senior, unsecured, non-credit
enhanced, long-term debt of the Borrower issued by such rating agency prior to
such date.
“Dollars” or “$” means the lawful currency of the United States of America.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means an event described in Article VII.
“Default Rate” means the interest rate which may apply during the continuance of
a Default pursuant to Section 2.12.
“Defaulting Lender” means, subject to Section 10.14(f), (a) any Lender that has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder or (ii) pay to the
Administrative Agent, the Issuing Bank, the Swingline Lender or any other Lender
any other amount required to be paid by it hereunder (including, with respect to
a Revolving Lender, in respect of its participation in Facility Letters of
Credit or Swingline Loans) within two Business Days of the date when due,
(b) any Revolving Lender that has notified the Borrower, the Administrative
Agent, and, if applicable, the Issuing Bank or the Swingline Lender in writing
that it does not intend to comply with its funding obligations hereunder or
under other agreements in which it commits to extend credit, or has made a
public statement to that effect (unless (1) such writing has been delivered to
Borrower, Administrative

-6-

--------------------------------------------------------------------------------




Agent and, if applicable, the Issuing Bank or the Swingline Lender, and (2) such
writing or public statement relates solely to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement and, in the case of a writing,
shall be accompanied by reasonably detailed documented evidence supporting such
determination) cannot be satisfied), (c) any Revolving Lender that has failed,
within two Business Days after written request by the Administrative Agent or
the Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon timely receipt of such written confirmation by the Administrative Agent
and the Borrower), or (d) any Lender that has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 10.14(f)) upon delivery of written
notice of such determination to the Borrower, the Issuing Bank, the Swingline
Lender and each Lender.
“Disclosure Letter” means that certain letter from Borrower addressed to the
Administrative Agent on behalf of the Lenders and dated as of the Agreement
Effective Date, which discloses certain matters relevant to Section 5.5, Section
6.5 and/or Section 7.5 (or certain other Sections in this Agreement, as set
forth therein).
“Eligible Assignee” means (a) with respect to (i) any Revolving Lender, another
Revolving Lender, and (ii) any Term Lender, another Lender, (b) with respect to
(i) any Revolving Lender, any Affiliate of that Lender or fund related to such
Lender, and (ii) any Term Lender, any Affiliate of a Lender or fund related to a
Lender, (c) any commercial bank having a combined capital and surplus of
$5,000,000,000 or more, (d) the central bank of any country which is a member of
the Organization for Economic Cooperation and Development, (e) any savings bank,
savings and loan association or similar financial institution which (A) has a
net worth of $500,000,000 or more, (B) is regularly engaged in the business of
lending money and extending credit under credit facilities substantially similar
to those extended under this Agreement and (C) is operationally and procedurally
able to meet the obligations of a Lender hereunder to the same degree as a
commercial bank, and (f) any other financial institution (including a mutual
fund or other fund) approved by the Administrative Agent and, unless a Default
shall have occurred and be continuing, Borrower (such approval not to be
unreasonably withheld or delayed, and the failure of Borrower to expressly grant
or deny any such approval within five (5) days after written request being
deemed to be the grant of such approval) having total assets of $500,000,000 or
more which meets the requirements set forth in subclauses (B) and (C) of clause
(e) above; provided that each Eligible Assignee must either (a) be organized
under the Laws of the United States of America, any State thereof or the
District of Columbia or (b) be organized under the Laws of the Cayman Islands or
any country which is a member of the Organization for Economic Cooperation and
Development, or a political subdivision of such a country, and (i) act hereunder
through a branch, agency or funding office located in the United States of
America and (ii) be exempt from withholding of tax on

-7-

--------------------------------------------------------------------------------




interest. Notwithstanding anything herein to the contrary, at no time shall
Borrower, its Affiliates, or any Subsidiary thereof, be considered an “Eligible
Assignee.”
“Environmental Laws” means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect, in each case to the extent the
foregoing are applicable to the Borrower or any Subsidiaries or any of its
respective assets or Projects.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, (a) taxes imposed on or measured by
its overall net income (however determined), and franchise taxes imposed on it,
by any jurisdiction with taxing authority over the Lender and (b) any U.S.
federal withholding taxes imposed under FATCA.
“Excluded Tenants” means, as of any date, any tenant leasing more than 15,000
square feet of gross leaseable area at one of the Projects pursuant to a lease
that has more than twelve (12) month remaining on its then applicable term, that
either (a) is subject to a voluntary or involuntary petition for relief under
any federal or state bankruptcy codes or insolvency law unless either (x) such
lease is assumed in bankruptcy by or on behalf of such tenant or (y) all or a
material portion of the gross leasable area that is the subject of such lease,
is then also the subject of a new or replacement lease with a tenant that
intends to take occupancy of the applicable space when available or (b) is not
operating its business in its demised premises at such Project unless such
non-operating tenant is, or such non-operating tenant’s lease obligations are
guaranteed by an entity whose then current long-term, unsecured debt obligations
are rated BBB- or above by S&P and Baa3 or above by Moody’s.
“Existing Agreement” is defined in the Recitals hereto.
“Facility Fee” is defined in Section 2.5.
“Facility Fee Percentage” means, as of any date, the percentage set forth in the
column headed “Facility Fee Percentage” on Exhibit A that is in effect on such
date.
“Facility Letter of Credit” means a Letter of Credit issued hereunder.
“Facility Letter of Credit Fee” is defined in Section 2A.8.
“Facility Letter of Credit Obligations” means, as at the time of determination
thereof, all liabilities, whether actual or contingent, of the Borrower with
respect to Facility Letters of Credit, including the sum of (a) the
Reimbursement Obligations and (b) the aggregate undrawn face amount of the then
outstanding Facility Letters of Credit.
“Facility Letter of Credit Sublimit” means $75,000,000.
“Facility Obligations” means all Obligations other than the Related Swap
Obligations.

-8-

--------------------------------------------------------------------------------




“Facility Termination Date” means the Revolving Facility Termination Date or the
Term Facility Termination Date for a Class of Term Loans, as the case may be.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(c) of the Code.
“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
(rounded upward to the nearest one one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of Cleveland on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
“Federal Funds Effective Rate.” If the Federal Funds Effective Rate determined
as provided above would be less than zero, the Federal Funds Effective Rate
shall be deemed to be zero.
“Fee Letter” is defined in Section 2.6.
“Financeable Ground Lease” means, a ground lease reasonably satisfactory to the
Administrative Agent on behalf of the Lenders, which must provide customary
protections for a potential leasehold mortgagee (“Mortgagee”) such as (i) a
remaining term, including any optional extension terms exercisable unilaterally
by the tenant, of no less than 25 years, (ii) a provision that the ground lease
will not be terminated until the Mortgagee has received notice of a default, has
had a reasonable opportunity to cure and has failed to do so, (iii) provision
for a new lease to the Mortgagee as tenant on the same terms if the ground lease
is terminated for any reason, (iv) transferability of the tenant’s interest
under the ground lease by the Mortgagee without any requirement for consent of
the ground lessor unless based on delivery of customary assignment and
assumption agreements from the transferor and transferee, (v) the ability of the
tenant to mortgage tenant’s interest under the ground lease without any
requirement for consent of the ground lessor and (vi) provisions that the tenant
under the ground lease (or the leasehold mortgagee) has customary protections
with respect to the application of insurance proceeds or condemnation awards
attributable to the tenant’s interest under the ground lease and related
improvements.
“Financial Contract” of a Person means (i) any exchange—traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (ii) any Rate Management
Transaction.
“Financial Undertaking” of a Person means any agreements, devices or
arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, exchange rates or forward rates applicable to
such party’s assets, liabilities or exchange transactions, including, but not
limited to, interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options.
“First Mortgage Receivable” means any Indebtedness owing to a member of the
Consolidated Group which is secured by a first-priority mortgage, deed to secure
debt or deed of trust on commercial real estate and which has been designated by
the Borrower as a “First Mortgage Receivable” in its most recent Compliance
Certificate.
“Fixed Charge Coverage Ratio” means (i) Adjusted EBITDA divided by (ii) the sum
of (A) Consolidated Debt Service for the most recent four (4) fiscal quarters
for which financial results of Borrower

-9-

--------------------------------------------------------------------------------




have been reported, plus (B) all Preferred Dividends, if any, payable with
respect to such four (4) fiscal quarters.
“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) the Applicable Margin for such day, in each
case changing when and as the Alternate Base Rate and Applicable Margin change.
“Floating Rate Advance” means an Advance of a Class which bears interest at the
Floating Rate for such Class.
“Floating Rate Loan” means a Loan of a Class which bears interest at the
Floating Rate for such Class.
“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the Issuing Bank, such Defaulting Lender’s
Revolving Percentage of the outstanding Facility Letter of Credit Obligations
with respect to Facility Letters of Credit other than Facility Letter of Credit
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Percentage of outstanding Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders, or Cash Collateralized in
accordance with the terms hereof.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied in a manner consistent with that
used in preparing the financial statements referred to in Section 6.1.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any supranational bodies such as the European Union or the European
Central Bank).
“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any Letter of
Credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counter-indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefore, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or guarantees by the Borrower of liabilities under any interest rate
lock agreement utilized to facilitate Secured Indebtedness of another member of
the Consolidated Group or an Investment Affiliate. The amount of any Guarantee
Obligation of any guaranteeing Person shall be deemed to be the maximum stated
amount of the primary obligation relating to such Guarantee Obligation (or, if
less, the maximum stated liability set forth in the instrument embodying such
Guarantee

-10-

--------------------------------------------------------------------------------




Obligation), provided, that in the absence of any such stated amount or stated
liability, or if such liability is conditioned upon the taking of certain
actions or the occurrence of certain conditions beyond non-payment or
non-performance by the primary obligor, such as liability under non-recourse
carveout guaranties, the amount of such Guarantee Obligation shall be such
guaranteeing Person’s reasonably anticipated liability in respect thereof as
determined by the Borrower in good faith with respect to any such Guarantee
Obligations of the Consolidated Group.
“Hazardous Materials” means all contaminants, vibrations, sound, odor, explosive
or radioactive substances or wastes and hazardous or toxic substances, wastes or
other pollutants, including petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls, radon gas, mold,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.
“Indebtedness” of any Person at any date means without duplication, (a) all
indebtedness of such Person for borrowed money including without limitation any
repurchase obligation or liability of such Person with respect to securities,
accounts or notes receivable sold by such Person, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), in each case evidenced by a
binding agreement (excluding premiums or discounts on debt required to be
recognized under GAAP), (c) any other indebtedness of such Person which is
evidenced by a note, bond, debenture or similar instrument, (d) all Capitalized
Lease Obligations, (e) all obligations of such Person in respect of acceptances
issued or created for the account of such Person, (f) all Guarantee Obligations
of such Person (excluding in any calculation of consolidated Indebtedness of the
Consolidated Group, Guarantee Obligations of one member of the Consolidated
Group in respect of primary obligations of any other member of the Consolidated
Group), (g) all reimbursement obligations of such Person for letters of credit
and other contingent liabilities, (h) any Net Mark-to-Market Exposure, (i) all
liabilities secured by any Lien (other than Liens for taxes not yet due and
payable) on any property owned by such Person even though such Person has not
assumed or otherwise become liable for the payment thereof and (j) all
obligations of such Person in respect of any transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the consolidated balance sheet of such Person.
“Interest Period” means a LIBOR Interest Period.
“Investment” of a Person means any Property owned by such Person, including
without limitation, any loan, advance (other than commission, travel and similar
advances to officers and employees made in the ordinary course of business),
extension of credit (other than accounts receivable arising in the ordinary
course of business on terms customary in the trade), deposit account or
contribution of capital by such Person to any other Person or any investment in,
or purchase or other acquisition of, the stock, partnership interests, notes,
debentures or other securities of any other Person made by such Person.
“Investment Affiliate” means any Person in which the Consolidated Group,
directly or indirectly, has made an Investment and whose financial results are
not consolidated under GAAP with the financial results of the Consolidated
Group.
“Investment Grade Rating” means a Credit Rating of BBB-/Baa3 or higher from
either of S&P or Moody’s, respectively.
“Investment Grade Rating Date” means, at any time after the Borrower has
received an Investment Grade Rating from either S&P or Moody’s, the date
specified by the Borrower in a written notice to the

-11-

--------------------------------------------------------------------------------




Administrative Agent and the Lenders as the date on which it irrevocably elects
to have the Applicable Margin and Facility Fee determined based on the
Borrower’s Credit Rating.
“Issuance Date” is defined in Section 2A.4(a)(ii).
“Issuance Notice” is defined in Section 2A.4(c).
“Issuing Bank” means, with respect to each Facility Letter of Credit, the
Revolving Lender which issues such Facility Letter of Credit. The Administrative
Agent shall be the Issuing Bank.
“KeyBank” means KeyBank National Association.
“Lead Arrangers” means Wells Fargo Securities LLC and KeyBanc Capital Markets
Inc.
“Lenders” means the lending institutions listed on the signature pages hereof,
their respective successors and assigns, and any other lending institutions that
subsequently become parties to this Agreement.
“Lending Installation” means, with respect to a Lender, any office, branch,
subsidiary or affiliate of such Lender.
“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.
“Letter of Credit Collateral Account” is defined in Section 2A.9.
“Letter of Credit Request” is defined in Section 2A.4(a).
“Leverage Ratio” means Consolidated Outstanding Indebtedness divided by Total
Asset Value, expressed as a percentage.
“LIBOR Base Rate” means, with respect to any LIBOR Rate Advance for any LIBOR
Interest Period, the rate of interest obtained by dividing (i) the rate of
interest per annum (expressed to the fifth decimal place) determined on the
basis of the rate for deposits in Dollars for a period equal to the applicable
LIBOR Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of the applicable LIBOR Interest Period by
(ii) a percentage equal to 1 minus the stated maximum rate (stated as a decimal)
of all reserves, if any, required to be maintained with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Rate Loans is determined or any applicable category
of extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America). If, for any reason, the rate
referred to in the preceding clause (i) does not appear on Reuters Screen
LIBOR01 Page (or any applicable successor page), then the rate to be used for
such clause (i) shall be determined by the Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars would be offered by first class
banks in the London interbank market to the Agent at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of the applicable LIBOR
Interest Period for a period equal to such LIBOR Interest Period. Any change in
the maximum rate of reserves described in the preceding clause (ii) shall result
in a change in LIBOR on the date on which such change in such maximum rate
becomes effective. If LIBOR determined as provided above would be less than
zero, LIBOR shall be deemed to be zero.

-12-

--------------------------------------------------------------------------------




“LIBOR Interest Period” means, with respect to each amount bearing interest at a
LIBOR based rate, a period of one, two, three, six or, if available to all
applicable Lenders with respect to the applicable Class of Advance, 7 days or
twelve months, commencing on a Business Day, as selected by Borrower; provided,
however, that (i) any LIBOR Interest Period which would otherwise end on a day
which is not a Business Day shall continue to and end on the next succeeding
Business Day, unless the result would be that such LIBOR Interest Period would
be extended to the next succeeding calendar month, in which case such LIBOR
Interest Period shall end on the next preceding Business Day and (ii) any LIBOR
Interest Period which begins on a day for which there is no numerically
corresponding date in the calendar month in which such LIBOR Interest Period
would otherwise end shall instead end on the last Business Day of such calendar
month.
“LIBOR Market Index Rate” means, for any day, LIBOR Base Rate as of that day
that would be applicable for a LIBOR Rate Loan having a one-month Interest
Period determined at approximately 10:00 a.m. for such day (rather than 11:00
a.m. (London time) two Business Days prior to the first day of such LIBOR
Interest Period as otherwise provided in the definition of “LIBOR Base Rate”),
or if such day is not a Business Day, the immediately preceding Business Day.
The LIBOR Market Index Rate shall be determined on a daily basis.
“LIBOR Rate” means, for any LIBOR Interest Period for a Loan or Advance of a
given Class, the sum of (A) the LIBOR Base Rate applicable thereto divided by
one minus the then current Reserve Requirement and (B) the Applicable Margin for
such Class of Loan or Advance in effect from time to time during the applicable
LIBOR Interest Period, changing when and as the Applicable Margin for such Class
of Loan or Advance changes.
“LIBOR Rate Advance” means an Advance which bears interest at a LIBOR Rate.
“LIBOR Rate Loan” means a Loan which bears interest at a LIBOR Rate.
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).
“Loan” means, with respect to a Lender, such Lender’s portion of any borrowing
hereunder by the Borrower.
“Loan Documents” means this Agreement, the Disclosure Letter, the Subsidiary
Guaranty, if any, the Notes and any other document from time to time evidencing
or securing indebtedness incurred by the Borrower under this Agreement, as any
of the foregoing may be amended or modified from time to time.
“Management Fees”, means, with respect to each Project for any period, an amount
equal to the greater of (i) actual management fees payable with respect thereto
and (ii) three percent (3%) per annum on the aggregate base rent and percentage
rent due and payable under leases at such Project.
“Marketable Securities” means Investments in Capital Stock or debt securities
issued by any Person (other than an Investment Affiliate) which are publicly
traded on a national exchange, excluding Cash Equivalents.
“Material Acquisition” means any acquisition by the Borrower or any Subsidiary
in which the assets acquired exceed 10.0% of the consolidated total assets of
the Borrower and its Subsidiaries determined under

-13-

--------------------------------------------------------------------------------




GAAP as of the last day of the most recently ending fiscal quarter of the
Borrower for which financial statements are publicly available.
“Material Adverse Effect” means a material adverse effect on (i) the business,
property or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole, (ii) the ability of the Borrower and the
Subsidiary Guarantors, taken as a whole, to perform their obligations under the
Loan Documents, or (iii) the validity or enforceability of any of the Loan
Documents. A material adverse effect on the validity or enforceability of the
Subsidiary Guaranty solely with respect to one or more Subsidiary Guarantors
that do not, individually or collectively, constitute Material Subsidiaries
shall not be a Material Adverse Effect hereunder, except to the extent the same
would result in a Material Adverse Effect pursuant to either clause (i) or (ii)
above.
“Material Subsidiary” means, at any time of determination, (a) any individual
Subsidiary to which more than $150,000,000 of then-current Total Asset Value is
directly or indirectly attributable and (b) each Subsidiary in a group of
Subsidiaries (the “Group”) to which more than $150,000,000 of then-current Total
Asset Value is directly attributable on a collective basis to such Group, but
only as and to the extent that there is a material adverse effect on the
validity or enforceability of the Subsidiary Guaranty with respect to all
Subsidiaries in such Group.
“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.
“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or in the Note or other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions hereof.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.
“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions or any other
Financial Contract. “Unrealized losses” means the fair market value of the cost
to such Person of replacing such Rate Management Transaction or other Financial
Contract as of the date of determination (assuming the Rate Management
Transaction or other Financial Contract were to be terminated as of that date),
and “unrealized profits” means the fair market value of the gain to such Person
of replacing

-14-

--------------------------------------------------------------------------------




such Rate Management Transaction or other Financial Contract as of the date of
determination (assuming such Rate Management Transaction or other Financial
Contract were to be terminated as of that date).
“Net Operating Income” means, with respect to any Project for any period,
“property rental and other income” (as determined by GAAP) attributable to such
Project accruing for such period, without regard for straight-lining of rents or
any amortization related to above-market or below-market leases, plus all master
lease income (not to exceed to 5% of Net Operating Income), minus the amount of
all expenses (as determined in accordance with GAAP) incurred in connection with
and directly attributable to the ownership and operation of such Project for
such period, including, without limitation, Management Fees and amounts accrued
for the payment of real estate taxes and insurance premiums, but excluding any
general and administrative expenses related to the operation of the Borrower,
any interest expense, or other debt service charges, impairment charges, the
effects of straight-lining of ground lease rent, bad debt expenses related to
the straight-lining of rents and any other non-cash charges such as depreciation
or amortization of financing costs.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-U.S. Lender” is defined in Section 3.5(iv).
“Note” means any one of those promissory notes substantially in the form of
Exhibit B attached hereto from Borrower in favor of the Lenders, including any
amendment, modification, renewal or replacement of any such promissory note or
of any note delivered under the Existing Agreement, provided that, at the
request of any Lender, a Note payable to such Lender shall not be issued and the
Obligations of the Borrower hereunder to such Lender shall be evidenced entirely
by this Agreement and the other Loan Documents with the same effect as if a Note
had been issued to such Lender.
“Notice of Assignment” is defined in Section 12.3(ii).
“Obligations” means the Advances, the Facility Letters of Credit, the
Reimbursement Obligations, the Related Swap Obligations and all accrued and
unpaid fees and all other obligations of Borrower to the Administrative Agent or
the Lenders arising under this Agreement or any of the other Loan Documents,
including all payments and other obligations that may accrue after the
commencement of any action or proceeding described in Sections 7.7 and 7.8.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control and any successor thereto.
“One Day LIBOR Rate” means, with respect to Swingline Advances only, for any
day, the sum of (A) an interpolated rate, as determined by the Swingline Lender
in its sole discretion, for such day, equal to the LIBOR Base Rate that would
apply to an Interest Period of one day plus (B) the Applicable Margin for
Revolving Advances.
“Other Taxes” is defined in Section 3.5(ii).
“Outstanding Facility Amount” means, at any time, the sum of all then
outstanding Advances and Facility Letter of Credit Obligations.
“Outstanding Revolving Amount” means, at any time the sum of all
then-outstanding Revolving Advances and Facility Letter of Credit Obligations.

-15-

--------------------------------------------------------------------------------




“Participants” is defined in Section 12.2(i).
“Patriot Act” is defined in Section 9.15.
“Payment Date” means, with respect to the payment of interest accrued on any
Advance, the fifteenth day of each calendar month, subject, in the case of any
Payment Date in respect of interest on the Advances, to adjustment in accordance
with the Modified Following Business Day Convention (as defined in the 2000 ISDA
Definitions (as published by the International Swaps and Derivatives
Association, Inc.)).
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Percentage” means for each Lender the ratio that such Lender’s combined
Revolving Commitment and outstanding Term Loans bears to the Aggregate
Commitment, or if the Revolving Commitments have been terminated, the ratio that
such Lender’s combined outstanding Revolving Loans and outstanding Term Loans
bears to the total outstanding Advances, in each case expressed as a percentage.
“Permitted Liens” are defined in Section 6.16.
“Person” means any natural person, corporation, limited liability company, joint
venture, partnership, association, enterprise, trust or other entity or
organization, or any government or political subdivision or any agency,
department or instrumentality thereof.
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.
“Preferred Dividends” means, with respect to any entity, dividends or other
distributions which are payable to holders of any ownership interests in such
entity which entitle the holders of such ownership interests to be paid on a
preferred basis prior to dividends or other distributions to the holders of
other types of ownership interests in such entity, provided that distributions
payable by IW JV 2009 LLC to Inland Equity Investors, LLC or any of its
successors or assigns shall be excluded from “Preferred Dividends”.
“Project” means any real estate asset located in the United States owned by the
Borrower or any of its Subsidiaries or any Investment Affiliate, and operated or
intended to be operated primarily as a retail property, an office property, an
industrial property or a mixed use property. For purposes of this Agreement, if
only a portion of such a real estate asset is then the subject of a material
redevelopment, the Borrower may, subject to the reasonable approval of the
Administrative Agent, elect to treat such portion as a Project separate and
distinct from the remaining portion of such real estate asset.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“Purchasers” is defined in Section 12.3(i).
“Qualifying Unencumbered Pool Property” means any Project which, as of any date
of determination, (a) is located in the United States; (b) is wholly owned by
the Borrower or a Wholly-Owned Subsidiary in fee simple or leased, as lessee, by
the Borrower or a Wholly‑Owned Subsidiary under the terms of a Financeable
Ground Lease; (c) is free of all structural defects or major architectural
deficiencies, title defects, environmental conditions or other adverse matters
except for defects, deficiencies, conditions or other matters individually or
collectively which are not material to the profitable operation of such Project;
and (d) is not,

-16-

--------------------------------------------------------------------------------




nor is any direct or indirect interest of the Borrower or any Subsidiary
therein, subject to any Lien other than Permitted Liens set forth in clauses (i)
through (iv) of Section 6.16 or to any Negative Pledge (other than Negative
Pledges permitted under clause (ii) of Section 6.25). No asset shall be deemed
to be unencumbered unless both such asset and all Capital Stock of the
Subsidiary owning such asset is unencumbered. Nothing in this Agreement shall
prohibit a Subsidiary from having other Unsecured Indebtedness or unsecured
Guarantee Obligations and the existence of such Unsecured Indebtedness or
unsecured Guarantee Obligations shall not prevent any Project owned by such
Subsidiary from qualifying as a Qualifying Unencumbered Pool Property.


“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Borrower which is
a rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.
“Recourse Indebtedness” means any Indebtedness of the Borrower or any other
member of the Consolidated Group with respect to which the liability of the
obligor is not limited to the obligor’s interest in specified assets securing
such Indebtedness, other than with respect to customary exceptions for certain
acts or types of liability such as environmental liability, fraud and other
customary nonrecourse carveouts unless they are judicially determined to have
been triggered and then only to the extent of such determination.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
“Reimbursement Obligations” means at any time, the aggregate of the obligations
of the Borrower to the Revolving Lenders, the Issuing Bank and the
Administrative Agent in respect of all unreimbursed payments or disbursements
made by the Revolving Lenders, the Issuing Bank and the Administrative Agent
under or in respect of the Facility Letters of Credit. Notwithstanding the
foregoing, unless the Borrower shall notify the Administrative Agent of its
intent to repay the Reimbursement Obligation on the date of the related drawing
under any Facility Letter of Credit as provided in Section 2.8(a) and such
Reimbursement Obligation is in fact paid by the Borrower on such date, such
Reimbursement Obligation shall simultaneously with such drawing be converted to
and become a Floating Rate Advance as set forth in Section 2A.5.

-17-

--------------------------------------------------------------------------------




“Related Swap Obligations” means, as of any date, all of the obligations of
Borrower arising under any then outstanding Swap Contracts entered into between
Borrower and any Lender or Affiliate of any Lender in respect of the Obligations
arising under this Agreement or any of the other Loan Documents.
“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing, or
dumping or any Hazardous Material into the environment.
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.
“Required Class Lenders” means, with respect to a Class of Lenders on any date
of determination, Lenders of such Class (a) having more than 50% of the
aggregate amount of the Commitments of such Class or if no Commitments of such
Class are then in effect, holding more than 50% of the principal amount of the
aggregate outstanding Loans of such Class, or in the case of Revolving Lenders,
Revolving Credit Exposure; provided that in determining such percentage at any
given time, all then existing Defaulting Lenders of such Class will be
disregarded and excluded.
“Required Lenders” means, as of any date, Lenders having more than 50% of the
aggregate amount of (a) the Revolving Commitments (or if the Revolving
Commitments have been terminated or reduced to zero, the Revolving Credit
Exposure) and (b) the aggregate outstanding principal amount of the Term Loans;
provided that (i) in determining such percentage at any given time, all then
existing Defaulting Lenders will be disregarded and excluded, and (ii) at all
times when there are two or more Lenders (excluding Defaulting Lenders), the
term “Required Lenders” shall in no event mean less than two Lenders.
“Reserve Requirement” means, with respect to a LIBOR Rate Loan and LIBOR
Interest Period, that percentage (expressed as a decimal) which is in effect on
such day, as prescribed by the Federal Reserve Board or other Governmental
Authority or agency having jurisdiction with respect thereto for determining the
maximum reserves (including, without limitation, basic, supplemental, marginal
and emergency reserves) for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D) maintained by a member bank of the
Federal Reserve System.
“Revolving Advance” means any Advance comprised solely of Revolving Loans.
“Revolving Commitment” means, for each Revolving Lender, the obligation of such
Lender to make Revolving Loans on the terms and conditions set forth herein not
exceeding the amount set forth for such Lender on Schedule I as such Lender’s
“Revolving Commitment Amount”, as set forth in an Amendment Regarding Increase
executed by such Lender pursuant to Section 2.22 or as set forth in any Notice
of Assignment relating to any assignment that has become effective pursuant to
Section 12.3(ii), as such amount may be modified from time to time pursuant to
the terms hereof.
“Revolving Credit Exposure” means, as to any Lender having a Revolving
Commitment at any time, the aggregate principal amount at such time of its
outstanding Revolving Loans and such Lender’s participation in Facility Letter
of Credit Obligations and Swingline Loans at such time.

-18-

--------------------------------------------------------------------------------




“Revolving Extension Notice” is defined in Section 2.1.
“Revolving Facility Termination Date” means January 5, 2020, with respect to
outstanding Revolving Loans, as such date may be extended pursuant to Section
2.1.
“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have terminated, holding any Revolving Loans hereunder.
“Revolving Loan” means any Loan made pursuant to a Lender’s Revolving
Commitment.
“Revolving Percentage” means for each Revolving Lender the ratio that such
Lender’s Revolving Commitment bears to the aggregate Revolving Commitments of
all Revolving Lenders, or if the Revolving Commitments have been terminated, the
ratio that such Lender’s outstanding Revolving Loans bears to the total
outstanding Revolving Advances, in each case expressed as a percentage.
“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions.


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United Nations Security Council, the
European Union or any other Governmental Authority, (b) any Person located,
operating, organized or resident in a Sanctioned Country, (c) any agency,
political subdivision or instrumentality of the government of a Sanctioned
County or (d) any Person controlled by any Person or agency described in any of
the preceding clauses (a) through (c).
“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority of the United States of America,
including without limitation, OFAC or the U.S. Department of State, or by the
United Nations Security Council, the European Union or any other Governmental
Authority.
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
“Secured Indebtedness” means any Indebtedness of the Borrower or any other
member of the Consolidated Group which is secured by a Lien (other than
Permitted Liens set forth in clauses (i) through (iv) of Section 6.16) on a
Project, any ownership interests in any Person or any other assets which had, in
the aggregate, a value in excess of the amount of such Indebtedness at the time
such Indebtedness was incurred. Notwithstanding the foregoing, Secured
Indebtedness shall exclude Recourse Indebtedness that is secured solely by
ownership interests in another Person that owns a Project which is encumbered by
a mortgage securing Indebtedness.
“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.
“Single Tenant Project” means any Project that is leased (or is being
constructed to be leased) to a single tenant.
“S&P” means Standard & Poor’s Ratings Group and its successors.

-19-

--------------------------------------------------------------------------------




“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, joint venture or similar
business organization more than 50% of the ownership interests having ordinary
voting power of which shall at the time be so owned or controlled. Unless
otherwise expressly provided, all references herein to a “Subsidiary” shall mean
a Subsidiary of the Borrower.
“Subsidiary Guarantor” means, as of any date, each Subsidiary of the Borrower,
if any, which is then a party to the Subsidiary Guaranty pursuant to Section
6.26.
“Subsidiary Guaranty” means the guaranty, if any, substantially in the form of
Exhibit E attached hereto and executed and delivered pursuant to Section 6.26,
including any joinders executed by additional Subsidiary Guarantors, if any
after the Agreement Effective Date.
“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of then-current Total
Asset Value.
“Swingline Advances” means, as of any date, collectively, all Swingline Loans
then outstanding under this Facility.
“Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Loans not exceeding $75,000,000.
“Swingline Lender” shall mean KeyBank National Association, in its capacity as a
Revolving Lender, and at the option of a new Administrative Agent, any successor
Administrative Agent.
“Swingline Loan” means a loan made by the Swingline Lender pursuant to Section
2.16 hereof.
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.
“Term Advance” means any Advance comprised solely of Term Loans of a Class.
“Term Extension Notice” is defined in Section 2.1.
“Term Facility Termination Date” means (i) May 11, 2018, with respect to
outstanding 2018 Term Loans and (ii) January 5, 2021, with respect to
outstanding 2021 Term Loans.
“Term Lender” means a 2018 Term Lender and/or a 2021 Term Lender.
“Term Loan” means a 2018 Term Loan and/or a 2021 Term Loan.
“Term Percentage” means for each Term Lender of a given Class, the ratio that
such Term Lender’s outstanding Term Loans of such Class bears to the total
outstanding Term Advances of such Class, expressed as a percentage.
“Total Asset Value” means, as of any date, (i) (A) the Consolidated NOI
attributable to Projects owned by the Borrower or a member of the Consolidated
Group (excluding 100% of the Consolidated NOI

-20-

--------------------------------------------------------------------------------




attributable to Projects not owned for at least four (4) full fiscal quarters as
of the end of the fiscal quarter for which Consolidated NOI is calculated and
provided that the contribution to Consolidated NOI on account of any Project
shall not in any event be a negative number) divided by (B) the Capitalization
Rate, plus (ii) 100% of the price paid for any such Projects first acquired by
the Borrower or a member of the Consolidated Group during such four (4) full
fiscal quarter period, plus (iii) cash, Cash Equivalents and Marketable
Securities owned by the Consolidated Group as of the end of such fiscal quarter,
plus (iv) the Consolidated Group Pro Rata Share of (A) Consolidated NOI
attributable to Projects owned by Investment Affiliates (excluding Consolidated
NOI attributable to Projects not owned for the entire four (4) full fiscal
quarters on which Consolidated NOI is calculated and provided that the
contribution to Consolidated NOI on account of any Project shall not in any
event be a negative number) divided by (B) the Capitalization Rate, plus (v) the
Consolidated Group Pro Rata Share of the price paid for such Projects first
acquired by an Investment Affiliate during such four (4) full fiscal quarters,
plus (vi) Construction in Progress at book value, plus (vii) First Mortgage
Receivables owned by the Consolidated Group (at the lower of book value or
market value), plus (viii) Unimproved Land at book value. To the extent the
amount of Total Asset Value attributable to Unimproved Land, Investments in
Investment Affiliates, Construction in Progress, First Mortgage Receivables and
Marketable Securities would exceed 25% of Total Asset Value, such excess shall
be excluded from Total Asset Value; provided, however that to the extent the
amount of Total Asset Value attributable to (v) Unimproved Land exceeds 5% of
the Total Asset Value, (w) Investment Affiliates exceeds 15% of the Total Asset
Value, (x) Construction in Progress exceeds 10% of the Total Asset Value, (y)
First Mortgage Receivables exceeds 5% of the Total Asset Value or (z) Marketable
Securities exceeds 5% of Total Asset Value, such excess shall be excluded from
Total Asset Value.
“Transferee” is defined in Section 12.4.
“2018 Term Advance” means any Advance comprised solely of 2018 Term Loans.
“2018 Term Lender” means a Lender holding a 2018 Term Loan.
“2018 Term Loan” means a Loan made by a 2018 Term Lender under the Existing
Agreement and which remains outstanding on the Agreement Effective Date after
giving effect to the application of the proceeds of the other Loans being made
on the Agreement Effective Date.
“2021 Term Advance” means any Advance comprised solely of 2021 Term Loans.
“2021 Term Commitment” means, for each 2021 Term Lender, the obligation of such
Lender to make a 2021 Term Loan on the terms and conditions set forth herein not
exceeding the amount set forth for such Lender on Schedule I as such Lender’s
“2021 Term Commitment Amount”, as set forth in an Amendment Regarding Increase
executed by such Lender pursuant to Section 2.22 or as set forth in any Notice
of Assignment relating to any assignment that has become effective pursuant to
Section 12.3(ii), as such amount may be modified from time to time pursuant to
the terms hereof.
“2021 Term Lender” means a Lender having a 2021 Term Commitment or holding a
2021 Term Loan.
“2021 Term Loan” means a Loan made pursuant to a Lender’s 2021 Term Commitment.
“Type” means, with respect to any Advance, its nature as either a Floating Rate
Advance or LIBOR Rate Advance.

-21-

--------------------------------------------------------------------------------




“Unencumbered Interest Coverage Ratio” means, as of any date, the aggregate Net
Operating Income for the most recent fiscal quarter for which financial results
have been reported attributable to Unencumbered Pool Properties as of any such
date divided by the Unsecured Interest Expense for such period.
“Unencumbered Leverage Ratio” means, as of any date, the then-current Unsecured
Indebtedness of the Consolidated Group (but excluding from such Unsecured
Indebtedness any Guarantee Obligations) divided by the then-current Unencumbered
Pool Value.
“Unencumbered Pool” means as of any date, all then-current Unencumbered Pool
Properties.
“Unencumbered Pool Property” means, as of any date, any Project which is a
Qualifying Unencumbered Pool Property as of such date.
“Unencumbered Pool Property NOI” means, as of any date, the aggregate Net
Operating Income for the most recent four (4) fiscal quarters for which
financial results have been reported attributable to Unencumbered Pool
Properties as of such date.
“Unencumbered Pool Value” means, as of any date, the sum of (a)(i) the aggregate
Adjusted Unencumbered Pool NOI attributable to all Unencumbered Pool Properties
which have been owned by the Borrower or a Subsidiary for the most recent four
(4) full fiscal quarters for which financial results of Borrower have been
reported (provided that the contribution to Adjusted Unencumbered Pool NOI on
account of any Unencumbered Pool Property shall not in any event be a negative
number) divided by (ii) the Capitalization Rate plus (b) the aggregate
acquisition cost of all Unencumbered Pool Properties which have not been so
owned by a Subsidiary for such period of four (4) consecutive entire fiscal
quarters, plus (c) unencumbered Unimproved Land and Construction in Progress,
both at book value. For purposes of this definition, to the extent (i) the value
attributable to Unimproved Land and any other land not included in Unimproved
Land and Construction in Progress, would exceed 10% of the Unencumbered Pool
Value, (ii) the value attributable to any one (1) Unencumbered Pool Property
would exceed 15% of the Unencumbered Pool Value, (iii) the aggregate value
attributable to those Single Tenant Projects which are leased to the same tenant
(or Affiliates of the same tenant), would exceed 15% of the Unencumbered Pool
Value; (iv) the aggregate value attributable to all Single Tenant Projects where
the remaining unexpired term of the lease of such Single Tenant Project to the
tenant of such Single Tenant Project (without giving effect to any unexercised
options of such tenant to extend the term of such lease) is less than five (5)
years, would exceed 15% of the Unencumbered Pool Value, or (v) the aggregate
value attributable to Unencumbered Pool Properties which are occupied pursuant
to Financeable Ground Leases would exceed 20% of Unencumbered Pool Value, each
such excess amount shall be excluded from Unencumbered Pool Value.
“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested nonforfeitable benefits under all Single Employer Plans exceeds the
fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans.
“Unimproved Land” means, as of any date, any land which (i) is not appropriately
zoned for retail development, (ii) does not have access to all necessary
utilities or (iii) does not have access to publicly dedicated streets, unless
such land has been designated in writing by the Borrower in a certificate
delivered to the Administrative Agent as land that is reasonably expected to
satisfy all such criteria within twelve (12) months after such date. For
purposes of clarification, if any, such land shall be deemed to be included in
Construction in Progress as of such date of designation and from and after such
date shall not be considered Unimproved Land.

-22-

--------------------------------------------------------------------------------




“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
“Unsecured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person for borrowed money that does not constitute Secured Indebtedness.
“Unsecured Interest Expense” means, for any period, all Consolidated Interest
Expense for such period attributable to Unsecured Indebtedness.
“Unused Fee” is defined in Section 2.4.
“Unused Fee Percentage” means, with respect to any day during a calendar
quarter, (i) 0.15% per annum, if the sum of the Revolving Advances and Facility
Letter of Credit Obligations outstanding on such day is 50% or more of the
aggregate Revolving Commitments or (ii) 0.25% per annum if the sum of the
Revolving Advances and Facility Letter of Credit Obligations outstanding on such
day is less than 50% of the aggregate Revolving Commitments.
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
beneficial ownership of which shall at the time be owned or controlled, directly
or indirectly, by such Person or one or more Wholly-Owned Subsidiaries of such
Person, or by such Person and one or more Wholly-Owned Subsidiaries of such
Person, or (ii) any partnership, limited liability company, association, joint
venture or similar business organization 100% of the beneficial ownership of
which shall at the time be so owned or controlled.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
ARTICLE II.
THE CREDIT
2.1.    Advances.
(a)    Generally. Subject to the terms and conditions of this Agreement, (a) the
Revolving Lenders severally agree to make Revolving Advances through the
Administrative Agent to the Borrower in Dollars from time to time prior to the
Revolving Facility Termination Date, and to support the issuance of Facility
Letters of Credit under Article IIA of this Agreement and (b) each 2021 Term
Lender severally agrees to make a 2021 Term Loan in Dollars on the Agreement
Effective Date in an amount equal to its 2021 Term Commitment, provided that the
making of any such Advance or the issuance of such Facility Letter of Credit
will not:
(i)    cause the then-current Outstanding Facility Amount to exceed the
then-current Aggregate Commitment; or
(ii)    cause the sum of (A) the then-current Outstanding Revolving Amount and
(B) the then-current outstanding Swingline Advances to exceed the then-current
aggregate Revolving Commitments; or
(iii)    cause the then-current outstanding Swingline Advances to exceed the
Swingline Commitment; or

-23-

--------------------------------------------------------------------------------




(iv)    cause the then-outstanding Facility Letters of Credit Obligations to
exceed the Facility Letter of Credit Sublimit; or
(v)    cause the Unencumbered Leverage Ratio to exceed the maximum percentage
then permitted under Section 6.21(iii).
Subject to Section 2.2, the Advances may be Swingline Advances, Floating Rate
Advances or LIBOR Rate Advances. Each Revolving Lender shall fund its Revolving
Percentage of each such Revolving Advance (other than a Swingline Advance), each
2021 Term Lender shall fund its applicable Term Percentage of the 2021 Term
Advances, no Revolving Lender will be required to fund any amounts which, when
aggregated with such Lender’s Revolving Percentage of all other Revolving
Advances then outstanding and of all Facility Letter of Credit Obligations,
would exceed such Lender’s then-current Revolving Commitment and no 2021 Term
Lender will be required to fund any amount which would cause such Lender’s 2021
Term Loan to exceed its 2021 Term Commitment. This facility (“Facility”) is both
a term loan and a revolving credit facility. Subject to the provisions of this
Agreement, Borrower may request Revolving Advances hereunder from time to time,
repay such Revolving Advances and reborrow Revolving Advances at any time prior
to the Revolving Facility Termination Date.


(b)    2018 Term Loans. The Borrower and each 2018 Term Lender agrees that the
outstanding principal amount of such 2018 Term Lender’s 2018 Term Loan, after
the application of the proceeds of the other Loans being made on the Agreement
Effective Date, is the amount set forth on Schedule I to this Agreement as such
2018 Term Lender’s “2018 Term Loan Amount”.


(c)    Extension of Revolving Facility Termination Date. The Revolving Facility
Termination Date can be extended at the Borrower’s request for two (2) extension
periods of six-months each upon written notice to the Administrative Agent
received by the Administrative Agent not later than 90 days prior to the
then-current Revolving Facility Termination Date (a “Revolving Extension
Notice”), provided that (i) no Default or Unmatured Default of which, in the
case of an Unmatured Default, either the Administrative Agent has notified the
Borrower or the Borrower has notified the Administrative Agent and the Lenders
pursuant to Section 6.3, has occurred and is continuing when the Revolving
Extension Notice is given and on the day immediately preceding the first day of
such extension period, (ii) the representations and warranties contained in
Article V shall be true and correct in all material respects as of the date of
Revolving Extension Notice and on the day immediately preceding the first day of
such extension period, except to the extent any such representation or warranty
is stated to relate solely to an earlier date (in which case such representation
or warranty shall have been true and correct on and as of such earlier date) and
except for changes in factual circumstances not prohibited under the Loan
Documents, and (iii) the Borrower pays, on or prior to the first day of the
applicable extension period, an extension fee to the Administrative Agent for
the account of the Revolving Lenders equal to (0.075%) of the then-current
Revolving Commitment of each such Lender. In no event shall the Revolving
Facility Termination Date be extended to a date later than January 5, 2021
except as otherwise permitted by Section 8.2.


(d)    Extension of Term Facility Termination Date for 2018 Term Loans. The Term
Facility Termination Date for the 2018 Term Loans can be extended at the
Borrower’s request for two (2) extension periods of one year each upon written
notice to the Administrative Agent received by the Administrative Agent not
later than 90 days prior to the Term Facility Termination Date for 2018 Term
Loans (a “Term Extension Notice”), provided that (i) no Default or Unmatured
Default of which, in the case of an Unmatured Default, either the Administrative
Agent has notified the

-24-

--------------------------------------------------------------------------------




Borrower or the Borrower has notified the Administrative Agent and the Lenders
pursuant to Section 6.3, has occurred and is continuing when the Term Extension
Notice is given and on the day immediately preceding the first day of such
applicable extension period, (ii) the representations and warranties contained
in Article V shall be true and correct in all material respects as of the date
of the Term Extension Notice and on the day immediately preceding the first day
of such extension period, except to the extent any such representation or
warranty is stated to relate solely to an earlier date (in which case such
representation or warranty shall have been true and correct on and as of such
earlier date) and except for changes in factual circumstances not prohibited
under the Loan Documents, and (iii) the Borrower pays, on or prior to the first
day of the applicable extension period, an extension fee to the Administrative
Agent for the account of the 2018 Term Lenders equal to (0.15%) of the
outstanding 2018 Term Loan of each such Lender. In no event shall the Term
Facility Termination Date for 2018 Term Loans be extended to a date later than
May 11, 2020 except as otherwise permitted by Section 8.2.


(e)    Term Commitments and Term Loans on the Agreement Effective Date. To
effect the transactions contemplated hereby, the Administrative Agent shall make
the proceeds of 2021 Term Loans available to (a) each 2018 Term Lender whose
2018 Term Loans are less than the aggregate principal amount of such Term
Lender’s outstanding Term Loans made under the Existing Agreement as is
necessary so that the aggregate principal amount of 2018 Term Loans outstanding
for each 2018 Term Lender shall equal its 2018 Term Loan amount as set forth on
Schedule I attached hereto and (b) to the Exiting Lenders (as defined in Section
2.1(g)) of such Class as is necessary to repay in full the Term Loans owing to
such Exiting Lenders under the Existing Agreement. Except for Notes to be
provided to the 2018 Term Lenders, no other documents, instruments or assignment
fees shall be, or shall be required to be, executed or paid in connection with
such reallocations (all of which are hereby waived, as necessary). Remaining
amounts, if any, of the 2021 Term Loans shall be remitted to the Borrower. After
giving effect to such 2021 Term Advances, the outstanding 2021 Term Loans shall
fully satisfy the 2021 Term Lenders’ obligations under their respective 2021
Term Commitments and such 2021 Term Commitments shall terminate, and the 2021
Term Lenders shall have no further obligation to make Term Advances to the
Borrower. Once repaid or prepaid the Term Loans may not be reborrowed.


(f)    Revolving Commitments on the Agreement Effective Date. On the Agreement
Effective Date, the parties hereto agree that the amount of each Revolving
Lender’s Revolving Commitment is as set forth on Schedule I. On the Agreement
Effective Date, the Revolving Commitment of each of the Revolving Lenders, the
outstanding amount of all outstanding Revolving Loans and the participation
interests of the Revolving Lenders in any outstanding Facility Letters of Credit
and Swingline Loans shall be allocated among the Revolving Lenders in accordance
with their respective Revolving Percentages. To effect such allocations, (1)
each Revolving Lender whose Revolving Percentage on the Agreement Effective Date
exceeds the Percentage (as defined in the Existing Agreement) applicable to its
Revolving Commitment under the Existing Agreement immediately prior to the
effectiveness of this Agreement and (2) any Lender providing a new Revolving
Commitment hereunder, shall make a Revolving Advance in such amount as is
necessary so that the aggregate principal amount of Revolving Loans held by such
Lender as of the Agreement Effective Date shall equal such Lender’s Revolving
Percentage of the aggregate outstanding amount of the Revolving Loans as of the
Agreement Effective Date. The Administrative Agent shall make such amounts of
the proceeds of such Revolving Loans available to (a) each Revolving Lender
whose Revolving Percentage is less than the amount of such Lender’s Percentage
(as defined in the Existing Agreement) applicable to its Revolving Commitment
under the Existing Agreement immediately prior to the effectiveness of this
Agreement as is necessary so that the aggregate principal

-25-

--------------------------------------------------------------------------------




amount of Revolving Advances held by such Lender as of the Agreement Effective
Date shall equal such Lender’s Revolving Percentage of the aggregate principal
amount of the Revolving Advances as of the Agreement Effective Date and (b) the
Exiting Lenders as is necessary to repay in full the Revolving Loans owing to
such Exiting Lenders. Except for Notes to be provided to the Revolving Lenders,
no other documents, instruments or assignment fees shall be, or shall be
required to be, executed or paid in connection with such allocations (all of
which are hereby waived, as necessary).


(g)    Exiting Lenders. On the Agreement Effective Date, the Commitments of
Union Bank, Fifth Third Bank, JPMorgan Chase Bank, N.A. and Sumitomo Mitsui
Banking Corporation (each, an “Exiting Lender”) shall be terminated, all
outstanding amounts due under the Existing Agreement and the other Loan
Documents (as defined in the Existing Agreement) to the Exiting Lenders on the
Agreement Effective Date shall be paid in full, and each Exiting Lender (i)
shall cease to be a Lender under the Existing Agreement and (ii) shall not be a
Lender under this Agreement.


2.2.    Ratable and Non Ratable Advances. Revolving Advances (other than
Swingline Advances) hereunder shall consist of Revolving Loans made from the
Revolving Lenders ratably based on each Revolving Lender’s Revolving Percentage.
2021 Term Advances hereunder shall consist of 2021 Term Loans made from the 2021
Term Lenders ratably based on each such Term Lender’s 2021 Term Percentage.
Swingline Loans shall be made by the Swingline Lender in accordance with Section
2.16. The Advances (including the 2018 Term Loans) may be Floating Rate
Advances, LIBOR Rate Advances or a combination thereof, selected by the Borrower
in accordance with Sections 2.8 and 2.9.
2.3.    Final Principal Payment. Any outstanding Revolving Advances and all
other unpaid obligations related or allocable to the Revolving Commitments shall
be paid in full by the Borrower on the Revolving Facility Termination Date. Any
outstanding 2018 Term Advances, and all other unpaid Obligations related or
allocable solely to the 2018 Term Loans shall be paid in full by the Borrower on
the Term Facility Termination Date for 2018 Term Loans. Any outstanding 2021
Term Advances, and all other unpaid Obligations related or allocable to the 2021
Term Loans and any other obligations under this Agreement not specifically
related or allocable to either the Revolving Commitments or the 2018 Term Loans
shall be paid in full by the Borrower on the Term Facility Termination Date for
2021 Term Loans.
2.4.    Unused Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender with a Revolving Commitment an unused facility fee
(the “Unused Fee”) equal to an aggregate amount computed on a daily basis by
multiplying (i) the Unused Fee Percentage applicable to such day, expressed as a
per diem rate, times (ii) the excess of the Revolving Commitments over the
Outstanding Revolving Amount on such day. The Unused Fee shall be payable
quarterly in arrears on the first Business Day of each calendar quarter (for the
prior calendar quarter) and upon any termination of the Revolving Commitments in
their entirety. From and after the Investment Grade Rating Date, no further
Unused Fees shall accrue hereunder.
2.5.    Facility Fee. From and after the Investment Grade Rating Date, a
facility fee (the “Facility Fee”) shall accrue and be payable by Borrower to the
Administrative Agent for the account of each Revolving Lender and shall be
computed on a daily basis by multiplying (i) the Facility Fee Percentage
applicable to such day, expressed as a per diem rate, times (ii) the Revolving
Commitments in effect on such day. The Facility Fee shall be payable quarterly
in arrears on the first Business Day of each calendar quarter (for the prior
calendar quarter) and upon any termination of the Revolving Commitments in their
entirety. Following its receipt of any such Facility Fee, Administrative Agent
shall promptly pay to each Lender with a Revolving Commitment an aggregate
amount equal to the sum of such Lender’s Revolving Percentage of the daily

-26-

--------------------------------------------------------------------------------




amount of such Facility Fee, based on such Lender’s Revolving Commitment on such
day. The Facility Fee shall be computed on a 360 day year, and actual days
elapsed.
2.6.    Other Fees. The Borrower agrees to pay all fees payable to the
Administrative Agent and the Arrangers pursuant to (i) the Borrower’s letter
agreement with the Administrative Agent, the Lead Arrangers and Wells Fargo
Bank, National Association dated as of November 4, 2015 (the “Fee Letter”) and
(ii) such other written agreements regarding this Agreement with the Arrangers.
2.7.    Minimum Amount of Each Advance. Each Advance shall be in the minimum
amount of $1,000,000; provided, however, that any Floating Rate Advance
constituting a Revolving Advance may be in the amount of the unused aggregate
Revolving Commitments.
2.8.    Principal Payments.
(a)    Optional. The Borrower may from time to time pay, without penalty or
premium, all or any part of outstanding Floating Rate Advances of a Class
without prior notice to the Administrative Agent. A LIBOR Rate Advance may be
paid on the last day of the applicable Interest Period or, if and only if the
Borrower pays any amounts due to the Lenders under Sections 3.4 and 3.5 as a
result of such prepayment, on a day prior to such last day. Unless otherwise
directed by the Borrower by written notice to the Administrative Agent, all
principal payments made when no Default has occurred and is continuing shall
first be applied to repay all outstanding Revolving Advances and then to repay
the Term Advances of each Class of Term Loans. If a Default has occurred and is
continuing such principal payment shall be applied as provided in Section 8.5.
(b)    Mandatory. Mandatory partial principal payments shall be due from time to
time if, (i) due to an increase in the aggregate amount of Unsecured
Indebtedness of the Consolidated Group or any reduction in the Unencumbered Pool
Value or in the Adjusted Unencumbered Pool NOI, whether by an Unencumbered Pool
Property failing to continue to satisfy the requirement for qualification as a
Qualifying Unencumbered Pool Property or by a reduction in the Unencumbered Pool
Value or the Adjusted Unencumbered Pool NOI attributable to any Unencumbered
Pool Property, the Unsecured Indebtedness of the Consolidated Group (excluding
from such Unsecured Indebtedness any Guarantee Obligations) shall be in excess
of the maximum amount permitted to be outstanding under clause (iii) of Section
6.21 or (ii) without limiting the effect of any other provision of this
Agreement requiring such a principal payment, any of the categories of the
Obligations described in clauses (i) - (ii) of Section 2.1(a) shall be in excess
of the maximum amount set forth in the applicable clause. Such principal
payments shall be in the amount needed to restore Borrower to compliance with
such covenants or such maximum amount. Such mandatory principal payments shall
be due and payable (i) in the case of any such reduction arising from results
reported in a quarterly financial statement of Borrower and related Compliance
Certificate, ten (10) Business Days after delivery of such quarterly financial
statement and Compliance Certificate under Section 6.1 evidencing such reduction
or (ii) in all other cases, ten (10) Business Days after Borrower’s receipt of
written notice from the Administrative Agent of the existence of any condition
requiring any such mandatory principal payment (which written notice shall
include reasonably detailed evidence in support of such determination).
2.9.    Method of Selecting Classes and Types and Interest Periods for New
Advances. The Borrower shall select the Class and Type of Advance and, in the
case of each LIBOR Rate Advance, the LIBOR Interest Period applicable to each
Advance from time to time in accordance with this Section or Section 2.10, as
applicable. The Borrower shall give the Administrative Agent irrevocable notice
(a

-27-

--------------------------------------------------------------------------------




“Borrowing Notice”) in the form attached as Exhibit G and made a part hereof (i)
not later than 1:00 p.m. Cleveland, Ohio time on the Business Day immediately
preceding the Borrowing Date of each Floating Rate Advance, (ii) not later than
10:00 a.m. Cleveland, Ohio time, at least three (3) Business Days before the
Borrowing Date for each LIBOR Rate Advance and (iii) not later than 10:00 a.m.
Cleveland, Ohio time on the same day as the Borrowing Date for each Swingline
Advance, which shall specify:
(i)    the Borrowing Date, which shall be a Business Day, of such Advance,
(ii)     the aggregate amount of such Advance,
(iii)     the Class and Type of Advance selected,
(iv)    if such Advance is a Swingline Advance, and Borrower desires to have the
One Day LIBOR Rate apply for the duration of such Swingline Advance, a request
to that effect; and
(v)    in the case of each LIBOR Rate Advance, the LIBOR Interest Period
applicable thereto.
Each Lender required to make a Loan in connection with a requested Advance shall
make available its Loan or Loans, in funds immediately available in Cleveland,
Ohio to the Administrative Agent at its address specified pursuant to Article
XIII on each Borrowing Date not later than noon (Cleveland, Ohio time). The
Administrative Agent will make the funds so received from the Lenders available
to the Borrower at the Administrative Agent’s aforesaid address.
No LIBOR Interest Period may end after the applicable Facility Termination Date
for such Class of Advances and, unless the Required Lenders otherwise agree in
writing, in no event may there be more than seven (7) different LIBOR Interest
Periods for LIBOR Rate Advances outstanding at any one time.
2.10.    Conversion and Continuation of Outstanding Advances. Floating Rate
Advances of a Class shall continue as Floating Rate Advances of such Class
unless and until such Floating Rate Advances are converted into LIBOR Rate
Advances of the same Class. Each LIBOR Rate Advance of a Class shall continue as
a LIBOR Rate Advance of such Class until the end of the then applicable Interest
Period therefore, at which time such LIBOR Rate Advance shall be automatically
converted into a Floating Rate Advance of the same Class unless the Borrower
shall have given the Administrative Agent a “Conversion/Continuation Notice”
requesting that, at the end of such Interest Period, such LIBOR Rate Advance
either continue as a LIBOR Rate Advance of the same Class for the same or
another Interest Period or be converted to an Advance of another Type but of the
same Class. Subject to the terms of Section 2.7, the Borrower may elect from
time to time to convert all or any part of a Floating Rate Advance of a Class
into a LIBOR Rate Advance of the same Class and vice versa; provided that any
conversion of any LIBOR Rate Advance shall be made on, and only on, the last day
of the Interest Period applicable thereto. The Borrower shall give the
Administrative Agent irrevocable notice (a “Conversion/Continuation Notice”) of
each conversion of an Advance to a LIBOR Rate Advance or continuation of a LIBOR
Rate Advance not later than 10:00 a.m. (Cleveland, Ohio time), at least three
Business Days, in the case of a conversion into or continuation of a LIBOR Rate
Advance, prior to the date of the requested conversion or continuation,
specifying:
(i)    the requested date which shall be a Business Day, of such conversion or
continuation;

-28-

--------------------------------------------------------------------------------




(ii)    the aggregate amount and Type of the Advance which is to be converted or
continued;
(iii)    the Class of Advance which is to be converted or continued; and
(iv)    the amount and Type(s) of Advance(s) into which such Advance is to be
converted or continued and, in the case of a conversion into or continuation of
a LIBOR Rate Advance, the duration of the Interest Period applicable thereto.
2.11.    Changes in Interest Rate, Etc. Each Floating Rate Advance of a Class
shall bear interest on the outstanding principal amount thereof, for each day
from and including the date such Advance is made or is converted from a LIBOR
Rate Advance into a Floating Rate Advance pursuant to Section 2.10 to but
excluding the date it becomes due or is converted into a LIBOR Rate Advance
pursuant to Section 2.10 hereof, at a rate per annum equal to the Floating Rate
applicable to such Class of Advance in effect from time to time. Changes in the
rate of interest on that portion of any Advance maintained as a Floating Rate
Advance will take effect simultaneously with each change in the Alternate Base
Rate. Each LIBOR Rate Advance shall bear interest from and including the first
day of the Interest Period applicable thereto to (but not including) the last
day of such Interest Period at the LIBOR Rate applicable to such Class of LIBOR
Rate Advance.
2.12.    Rates Applicable After Default. Notwithstanding anything to the
contrary contained in Section 2.9 or 2.10, during the continuance of a Default
or Unmatured Default the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring consent of affected
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued as a LIBOR Rate Advance. During the continuance of a
Default the Required Lenders may, at their option, by notice to the Borrower
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring consent of affected
Lenders to changes in interest rates), declare that (i) each LIBOR Rate Advance
shall bear interest for the remainder of the applicable Interest Period at the
LIBOR Rate otherwise applicable to such LIBOR Rate Advance for such Interest
Period plus 4% per annum and (ii) each Floating Rate Advance shall bear interest
at a rate per annum equal to the Floating Rate otherwise applicable to the
Floating Rate Advance plus 4% per annum; provided, however, that the Default
Rate shall become applicable automatically if a Default occurs under Section 7.1
or 7.2, unless waived by the Required Lenders.
2.13.    Method of Payment.
(i)     All payments of the Obligations hereunder shall be made, without setoff,
deduction, or counterclaim, in immediately available Dollars to the
Administrative Agent on behalf of the applicable Lenders at the Administrative
Agent’s address specified pursuant to Article XIII, or at any other Lending
Installation of the Administrative Agent specified in writing by the
Administrative Agent to the Borrower, by noon (Cleveland, Ohio time) on the date
when due and shall be applied by the Administrative Agent in accordance with the
applicable terms of this Agreement.
(ii)     As provided elsewhere herein, all Revolving Lenders’ interests in the
Revolving Advances, all interests of the Term Lenders of a Class in the Term
Advances of such Class, and all Lenders’ interests in the Loan Documents shall
be ratable undivided interests and none of such Lenders’ interests shall have
priority over the others. Each payment delivered to the Administrative Agent for
the account of any Lender or amount to be applied or paid by the Administrative
Agent to any Lender shall be paid promptly (on the same day

-29-

--------------------------------------------------------------------------------




as received by the Administrative Agent if received prior to noon (Cleveland,
Ohio time) on such day and otherwise on the next Business Day) by the
Administrative Agent to such Lender in the same type of funds that the
Administrative Agent received at such Lender’s address specified pursuant to
Article XIII or at any Lending Installation specified in a notice received by
the Administrative Agent from such Lender. Payments received by the
Administrative Agent on behalf of the Lenders but not timely funded to the
Lenders shall bear interest payable by the Administrative Agent at the Federal
Funds Effective Rate from the date due until the date paid. The Administrative
Agent is hereby authorized to charge the account of the Borrower maintained with
KeyBank for each payment of principal, interest and fees as it becomes due
hereunder.
2.14.    Notes; Telephonic Notices. Each Lender is hereby authorized to record
the principal amount of each of its Loans of each Class and each repayment on
the schedule attached to its Note, provided, however, that the failure to so
record shall not affect the Borrower’s obligations under such Note. The Borrower
hereby authorizes the Lenders and the Administrative Agent on behalf of the
Lenders to extend, convert or continue Advances, effect selections of Types of
Advances and to transfer funds based on telephonic notices made by any
Authorized Officer. The Borrower agrees to deliver promptly to the
Administrative Agent a written confirmation, if such confirmation is requested
by the Administrative Agent or any Lender, of each telephonic notice signed by
an Authorized Officer. If the written confirmation differs in any material
respect from the action taken by the Administrative Agent and the Lenders, the
records of the Administrative Agent and the Lenders shall govern absent manifest
error. The Administrative Agent will at the request of the Borrower, from time
to time, but not more often than monthly, provide Borrower with the amount of
the outstanding Aggregate Commitment and the applicable interest rate for a
LIBOR Rate Advance. Upon a Lender’s furnishing to Borrower an affidavit to such
effect, if a Note is mutilated, destroyed, lost or stolen, Borrower shall
deliver to such Lender, in substitution therefore, a new note containing the
same terms and conditions as such Note being replaced.
2.15.    Interest Payment Dates; Interest and Fee Basis. Interest accrued on
each Advance shall be payable on each Payment Date, commencing with the first
such date to occur after the date hereof, at maturity, whether by acceleration
or otherwise, with respect to interest on the Term Advances of a Class at the
repayment in full of the Term Advances of such Class, and, with respect to
interest accrued on the Revolving Advances, upon any termination of the
Revolving Commitments in their entirety. Interest, Unused Fees, Facility Fees,
Facility Letter of Credit Fees and all other fees shall be calculated for actual
days elapsed on the basis of a 360-day year. Interest shall be payable for the
day an Advance is made but not for the day of any payment on the amount paid if
payment is received prior to noon (Cleveland, Ohio time) at the place of
payment. If any payment of principal of or interest on an Advance shall become
due on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and, in the case of a principal payment, such extension
of time shall be included in computing interest in connection with such payment.
2.16.    Swingline Advances. In addition to the other options available to the
Borrower hereunder, the Swingline Commitment shall be available for Swingline
Loans subject to the following terms and conditions. Swingline Loans shall be
made available for same day borrowings provided that notice is given in
accordance with Section 2.9 hereof. All Swingline Loans shall bear interest at
either the Floating Rate or, if Borrower has given written notice to the
Administrative Agent as described in Section 2.9 when requesting such Swingline
Loan, at the One Day LIBOR Rate, as it may be adjusted over the duration of such
Swingline Loan. No Swingline Loan may be made to repay a Swingline Loan but
Borrower may repay Swingline Loans with subsequent Revolving Advances hereunder.
On the fifth (5th) Business Day after a Swingline Loan is made, if such
Swingline Loan has not been repaid by the Borrower, each Revolving Lender
irrevocably agrees to purchase its Revolving Percentage of such Swingline Loan
regardless of whether the

-30-

--------------------------------------------------------------------------------




conditions for disbursement are satisfied at the time of such purchase,
including the existence of an Unmatured Default or Default hereunder; provided,
that Swingline Lender did not have actual knowledge of such Unmatured Default or
Default at the time such Swingline Loan was made; provided, further, that no
Revolving Lender shall be required to have total outstanding Revolving Loans
plus its Revolving Percentage of Facility Letters of Credit exceed its Revolving
Commitment. Such purchase shall take place on the date of the request by
Swingline Lender so long as such request is made by noon (Cleveland, Ohio time),
and otherwise on the Business Day following such request. All requests for
purchase shall be in writing. From and after the date it is so purchased, each
such Swingline Loan shall, to the extent purchased, (i) be treated as a
Revolving Loan made by the purchasing Revolving Lenders for all purposes under
this Agreement and the payment of the purchase price by a Revolving Lender shall
be deemed to be the making of a Revolving Loan by such Lender and shall
constitute outstanding principal under such Lender’s Note, and (ii) shall no
longer be considered a Swingline Loan except that all interest accruing on or
attributable to such Swingline Loan for the period prior to the date of such
purchase shall be paid when due by the Borrower to the Administrative Agent for
the benefit of the Swingline Lender and all such amounts accruing on or
attributable to such Revolving Loans for the period from and after the date of
such purchase shall be paid when due by the Borrower to the Administrative Agent
for the benefit of the purchasing Revolving Lenders. If prior to purchasing its
Revolving Percentage of a Swingline Loan one of the events described in Section
7.7 shall have occurred and such event prevents the consummation of the purchase
contemplated by preceding provisions, each Revolving Lender will purchase an
undivided participating interest in the outstanding Swingline Loan in an amount
equal to its Revolving Percentage of such Swingline Loan. From and after the
date of each Revolving Lender’s purchase of its participating interest in a
Swingline Loan, if the Swingline Lender receives any payment on account thereof,
the Swingline Lender will distribute to such Lender its participating interest
in such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s participating interest was
outstanding and funded); provided, however, that in the event that such payment
was received by the Swingline Lender and is required to be returned to the
Borrower, each Revolving Lender will return to the Swingline Lender any portion
thereof previously distributed by the Swingline Lender to it. If any Revolving
Lender fails to so purchase its Revolving Percentage or participating interest
of any Swingline Advance, such Lender shall be deemed to be a Defaulting Lender
hereunder.
2.17.    Notification of Advances, Interest Rates and Prepayments. The
Administrative Agent will notify each Lender of the applicable Class of the
contents of each Borrowing Notice regarding Loans of such Class,
Conversion/Continuation Notice regarding Loans of such Class, and repayment
notice with respect to Loans of such Class received by it hereunder not later
than the close of business on the Business Day such notice is received by the
Administrative Agent. The Administrative Agent will notify each Lender of a
Class of the interest rate applicable to each LIBOR Rate Advance of such Class
promptly upon determination of such interest rate and will give each Lender
prompt notice of each change in the Alternate Base Rate.
2.18.    Lending Installations. Each Lender may book its Loans at any Lending
Installation selected by such Lender and may change its Lending Installation
from time to time. All terms of this Agreement shall apply to any such Lending
Installation and the Notes shall be deemed held by each Lender for the benefit
of such Lending Installation. Each Lender may, by written notice to the
Administrative Agent and the Borrower, designate a Lending Installation through
which Loans will be made by it and for whose account Loan payments are to be
made.
2.19.    Non-Receipt of Funds by the Administrative Agent. Unless the Borrower
or a Lender, as the case may be, notifies the Administrative Agent prior to the
time at which it is scheduled to make payment to the Administrative Agent on
behalf of the Lenders of (i) in the case of a Lender, the proceeds of a Loan

-31-

--------------------------------------------------------------------------------




or (ii) in the case of the Borrower, a payment of principal, interest or fees to
the Administrative Agent for the account of the Lenders, that it does not intend
to make such payment, the Administrative Agent may assume that such payment has
been, or will be, made. The Administrative Agent may, but shall not be obligated
to, make the amount of such payment available to the intended recipient in
reliance upon such assumption. If such Lender or the Borrower, as the case may
be, has not in fact made such payment to the Administrative Agent, the recipient
of such payment shall, on demand by the Administrative Agent, repay to the
Administrative Agent the amount so made available together with interest thereon
in respect of each day during the period commencing on the date such amount was
so made available by the Administrative Agent until the date the Administrative
Agent recovers such amount at a rate per annum equal to (i) in the case of
payment by a Lender, the Federal Funds Effective Rate for such day or (ii) in
the case of payment by the Borrower, the interest rate applicable to the
relevant Class and Type of Loan. If such Lender so repays such amount and
interest thereon to the Administrative Agent within one Business Day after such
demand, all interest accruing on the Loan not funded by such Lender during such
period shall be payable to such Lender when received from the Borrower.
2.20.    Replacement of Lenders under Certain Circumstances. The Borrower shall
be permitted to replace any Lender which (a) has demanded compensation from
Borrower under Section 3.1 or 3.2, or (b) is not capable of receiving payments
without any deduction or withholding of United States federal income tax
pursuant to Section 3.5, or (c) cannot maintain its LIBOR Rate Loans at a
suitable Lending Installation pursuant to Section 3.3 or (d) either voted
against or failed to respond to any written request made by the Administrative
Agent seeking approval of any amendment to or waiver of any provision of this
Agreement, if at least the Required Lenders voted in favor of such proposed
amendment or waiver or (e) is a Defaulting Lender; with a replacement bank or
other financial institution, provided that (i) such replacement does not
conflict with any applicable legal or regulatory requirements affecting the
Lenders, (ii) no Default or (after notice thereof to Borrower) no Unmatured
Default shall have occurred and be continuing at the time of such replacement,
(iii) the Borrower shall repay (or the replacement bank or institution shall
purchase, at par) all Loans and other amounts owing to such replaced Lender
prior to the date of replacement, (iv) the Borrower shall be liable to such
replaced Lender under Sections 3.4 and 3.6 if any LIBOR Rate Loan owing to such
replaced Lender shall be prepaid (or purchased) other than on the last day of
the Interest Period relating thereto, (v) the replacement bank or institution,
if not already a Lender or not an Eligible Assignee, and the terms and
conditions of such replacement, shall be reasonably satisfactory to the
Administrative Agent, (vi) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 12.3 (provided that the
Borrower shall be obligated to pay the processing fee referred to therein),
(vii) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Section 3.5 and
(viii) any such replacement shall not be deemed to be a waiver of any rights
which the Borrower, the Administrative Agent or any other Lender shall have
against the replaced Lender.
2.21.    Usury. This Agreement, each Note and each other Loan Document are
subject to the express condition that at no time shall Borrower be obligated or
required to pay interest on the principal balance of any Loan at a rate which
could subject any Lender to either civil or criminal liability as a result of
being in excess of the Maximum Legal Rate. If by the terms of this Agreement or
the other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the interest rate or the Default Rate, as the case may be,
shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to any Lender for the use,
forbearance, or detention of the sums due under any Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the applicable Loans until payment in full so
that the rate or

-32-

--------------------------------------------------------------------------------




amount of interest on account of such Loan does not exceed the Maximum Legal
Rate of interest from time to time in effect and applicable to such Loan for so
long as such Loan is outstanding.
2.22.    Termination or Increase in Commitments; Additional Term Loans.
(a)    Termination. Borrower shall have the right, upon at least three (3)
Business Days’ notice to the Administrative Agent and the Lenders, to terminate
or cancel, in whole or in part, the unused portion of the Revolving Commitments
in excess of the Outstanding Revolving Amount, provided that each partial
reduction shall be in a minimum amount of $1,000,000 or any whole multiple of
$250,000 in excess thereof. Any partial termination of the Revolving Commitments
shall be applied to reduce the Revolving Commitments on a pro rata basis. Once
terminated or reduced, the Revolving Commitments may not be reinstated or
increased thereafter.
(b)    Increase in Commitments. Borrower shall have the right exercisable 5
times, upon at least 10 Business Days’ notice to the Administrative Agent and
the Lenders, to request (i) increases in the Revolving Commitments or (ii) the
making of additional Term Loans (the “Additional Term Loans”) by up to
$400,000,000 to a maximum aggregate amount not to exceed $1,600,000,000 (reduced
to the extent Borrower has terminated or reduced the Revolving Commitments) by
either adding new lenders as Lenders (subject to the Administrative Agent’s
prior written approval of the identity of any such new lender if it is not an
Eligible Assignee) or obtaining the agreement, which shall be at such Lender’s
or Lenders’ sole discretion, of one or more of the then current Lenders to
increase its or their Revolving Commitments or to make Additional Term Loans.
Each such increase in the Commitments or the making of Additional Term Loans
must be an aggregate minimum amount of $50,000,000 and integral multiples of
$10,000,000 in excess thereof. Such increases may be increases in Revolving
Commitments or the making of Additional Term Loans or a combination thereof.
Effecting any increase of the Revolving Commitments or the making of Additional
Term Loans under this Section is subject to the following conditions precedent:
(x) no Default or Unmatured Default has occurred, is then continuing or shall be
in existence on the effective date of such increase of Revolving Commitments or
making of Additional Term Loans, (y) the representations and warranties (subject
in all cases to all materiality qualifiers and other exceptions in such
representations and warranties) contained in Article V shall be true and correct
as of the effective date of such increase, except to the extent any such
representation or warranty is stated to relate solely to an earlier date (in
which case such representation or warranty shall have been true and correct on
and as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents, and (z) the Administrative Agent shall have
received an Amendment Regarding Increase by the Borrower, the Administrative
Agent and the new lender or existing Lender providing such increase of Revolving
Commitments or Additional Term Loans, a copy of which shall be forwarded to each
Lender by the Administrative Agent promptly after execution thereof and all
documentation and opinions as the Administrative Agent may reasonably request,
in form and substance satisfactory to the Administrative Agent. In no event will
any existing Lender be obligated to provide any portion of any such increase of
Revolving Commitments or making of Additional Term Loans unless such Lender
shall specifically agree in writing to provide such increase of Revolving
Commitments or making of Additional Term Loans at such time. On the effective
date of any such increase of Revolving Commitments or making of Additional Term
Loans, Borrower shall pay to the institutions arranging such increases such fees
as may be agreed to by such institutions and the Borrower and to each new lender
or then-current Lender providing such increase of Revolving Commitments or
making Additional Term Loans the up-front fee agreed to between Borrower and
such party. In addition, the Subsidiary Guarantors, if any, shall execute a
consent to such increase of Revolving Commitments or making of Additional Term
Loans ratifying

-33-

--------------------------------------------------------------------------------




and continuing their obligations under the Subsidiary Guaranty. If a Person
becomes a new Lender having a Revolving Commitment under this Agreement, or if
any existing Revolving Lender is increasing its Revolving Commitment, such
Lender shall on the date it becomes a Revolving Lender hereunder (or in the case
of an existing Revolving Lender, increases its Revolving Commitment) (and as a
condition thereto) purchase from the other Revolving Lenders its Revolving
Percentage (determined with respect to the Revolving Lenders’ respective
Revolving Commitments and after giving effect to the increase of Revolving
Commitments) of any outstanding Revolving Loans, by making available to the
Administrative Agent for the account of such other Revolving Lenders, in same
day funds, an amount equal to (A) the portion of the outstanding principal
amount of such Revolving Loans to be purchased by such Lender, plus (B) the
aggregate amount of payments previously made by the other Revolving Lenders
under Section 2A.6(b) that have not been repaid, plus (C) interest accrued and
unpaid to and as of such date on such portion of the outstanding principal
amount of such Revolving Loans. The Lenders agree to cooperate in any required
sale and purchase of outstanding Revolving Advances to achieve such result. In
no event shall the aggregate Commitments and Term Loans exceed $1,600,000,000
without the approval of all Lenders which are not then Defaulting Lenders.
2.23.    Pro Rata Treatment. Except to the extent otherwise provided herein:
(a) each borrowing from the Revolving Lenders under Sections 2.1(a) and 2A.6(b)
shall be made from the Revolving Lenders, each payment of the fees under
Sections 2.1(c)(iv), 2.4 and 2.5 and the first sentence of Section 2A.8(a) shall
be made for the account of the Revolving Lenders, and each termination or
reduction of the amount of the Revolving Commitments under Section 2.22(a) shall
be applied to the respective Revolving Commitments of the Revolving Lenders, pro
rata according to the amounts of their respective Revolving Commitments;
(b) each payment or prepayment of principal of Revolving Loans shall be made for
the account of the Revolving Lenders pro rata in accordance with the respective
unpaid principal amounts of the Revolving Loans held by them, provided that,
subject to Section 10.14, if immediately prior to giving effect to any such
payment in respect of any Revolving Loans the outstanding principal amount of
the Revolving Loans shall not be held by the Revolving Lenders pro rata in
accordance with their respective Revolving Commitments in effect at the time
such Revolving Loans were made, then such payment shall be applied to the
Revolving Loans in such manner as shall result, as nearly as is practicable, in
the outstanding principal amount of the Revolving Loans being held by the
Revolving Lenders pro rata in accordance with such respective Revolving
Commitments; (c) the making of 2021 Term Loans under Section 2.1.(a) shall be
made from the 2021 Term Lenders, pro rata according to the amounts of their
respective 2021 Term Commitments; (d) each payment or prepayment of principal of
Term Loans of a Class shall be made for the account of the Term Lenders of such
Class pro rata in accordance with the respective unpaid principal amounts of the
Term Loans of such Class held by them; (e) each payment of interest on Loans of
a Class shall be made for the account of the Lenders of such Class pro rata in
accordance with the amounts of interest on such Loans then due and payable to
the respective Lenders of such Class; (f) the Conversion and Continuation of
Loans of a particular Class and Type shall be made pro rata among the Lenders of
such Class according to the amounts of their respective Loans of such Class, and
the then current Interest Period for each Lender’s portion of each such Loan of
such Type shall be coterminous; (g) the Revolving Lenders’ participation in, and
payment obligations in respect of, Swingline Loans under Section 2.16, shall be
in accordance with their respective Revolving Percentages and (h) the Revolving
Lenders’ participation in, and payment obligations in respect of, Facility
Letters of Credit under Section 2A.6, shall be in accordance with their
respective Revolving Percentages.

-34-

--------------------------------------------------------------------------------




ARTICLE IIA
LETTER OF CREDIT SUBFACILITY
2A.1    Obligation to Issue. Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of the
Borrower herein set forth, the Issuing Bank hereby agrees to issue for the
account of the Borrower, one or more Facility Letters of Credit in accordance
with this Article IIA, from time to time during the period commencing on the
Agreement Effective Date and ending on the date sixty (60) days prior to the
Revolving Facility Termination Date.
2A.2    Types and Amounts. The Issuing Bank shall not have any obligation to:
(i)    issue any Facility Letter of Credit if the aggregate maximum amount then
available for drawing under Letters of Credit issued by such Issuing Bank, after
giving effect to the Facility Letter of Credit requested hereunder, shall exceed
any limit imposed by law or regulation upon such Issuing Bank;
(ii)    issue any Facility Letter of Credit if, after giving effect thereto,
(1) the then applicable Outstanding Facility Amount would exceed the then
current Aggregate Commitment or (2) the then-applicable Outstanding Revolving
Amount would exceed the then-current aggregate Revolving Commitments or (3) the
Facility Letter of Credit Obligations would exceed the Facility Letter of Credit
Sublimit; or
(iii)    issue any Facility Letter of Credit having an expiration date, or
containing automatic extension provisions to extend such date to a date, beyond
the sixtieth (60th) day prior to the Revolving Facility Termination Date,
provided that, if Borrower then has an unexpired option to extend the Revolving
Facility Termination Date under Section 2.1, Borrower may request an expiration
date during such extension so long as Borrower specifically acknowledges that it
shall deposit the full undrawn amount of any such Facility Letter of Credit into
the Letter of Credit Collateral Account on or before the then-current Revolving
Facility Termination Date, if any such extension is not exercised or is not
exercisable.
2A.3    Conditions. In addition to being subject to the satisfaction of the
conditions contained in Article IV hereof and in the balance of this Article
IIA, the obligation of the Issuing Bank to issue any Facility Letter of Credit
is subject to the satisfaction in full of the following conditions:
(i)    the Borrower shall have delivered to the Issuing Bank at such times and
in such manner as the Issuing Bank may reasonably prescribe such documents and
materials as may be reasonably required pursuant to the terms of the proposed
Facility Letter of Credit (it being understood that if any inconsistency exists
between such documents and the Loan Documents, the terms of the Loan Documents
shall control) and the proposed Facility Letter of Credit shall be reasonably
satisfactory to the Issuing Bank as to form and content;
(ii)    as of the date of issuance, no order, judgment or decree of any court,
arbitrator or Governmental Authority shall purport by its terms to enjoin or
restrain the Issuing Bank from issuing the requested Facility Letter of Credit
and no law, rule or regulation applicable to the Issuing Bank and no request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit or request that
the Issuing Bank refrain from the issuance of Letters of Credit generally or the
issuance of the requested Facility Letter of Credit in particular; and

-35-

--------------------------------------------------------------------------------




(iii)    there shall not exist any Default or Unmatured Default.
2A.4    Procedure for Issuance of Facility Letters of Credit.
(a)    Borrower shall give the Issuing Bank and the Administrative Agent at
least three (3) Business Days’ prior written notice of any requested issuance of
a Facility Letter of Credit under this Agreement (a “Letter of Credit Request”),
such notice shall be irrevocable, except as provided in Section 2A.4(b)(i)
below, and shall specify:
(i)    the stated amount of the Facility Letter of Credit requested (which
stated amount shall not be less than $50,000);
(ii)    the effective date (which day shall be a Business Day) of issuance of
such requested Facility Letter of Credit (the “Issuance Date”);
(iii)    the date on which such requested Facility Letter of Credit is to expire
(which day shall be a Business Day which is not less than sixty (60) days prior
to the Revolving Facility Termination Date except as provided in Section
2A.2(iii) above);
(iv)    the purpose for which such Facility Letter of Credit is to be issued;
(v)    the Person for whose benefit the requested Facility Letter of Credit is
to be issued; and
(vi)    any special language required to be included in the Facility Letter of
Credit.
At the time such request is made, the Borrower shall also provide the
Administrative Agent and the Issuing Bank with a copy of the form of the
Facility Letter of Credit that the Borrower is requesting be issued and shall
execute and deliver the Issuing Bank’s customary letter of credit application
and reimbursement agreement with respect thereto. Such notice, to be effective,
must be received by such Issuing Bank and the Administrative Agent not later
than noon (Cleveland, Ohio time) on the last Business Day on which notice can be
given under this Section 2A.4(a). Administrative Agent shall, promptly upon
request by a Revolving Lender, provide a copy of such Letter of Credit Request
to such Revolving Lender.


(b)    Subject to the terms and conditions of this Article IIA and provided that
the applicable conditions set forth in Article IV hereof have been satisfied,
the Issuing Bank shall, on the Issuance Date, issue a Facility Letter of Credit
on behalf of the Borrower in accordance with the Letter of Credit Request and
the Issuing Bank’s usual and customary business practices unless the Issuing
Bank has actually received (i) written notice from the Borrower specifically
revoking the Letter of Credit Request with respect to such Facility Letter of
Credit given not later than the Business Day immediately preceding the Issuance
Date, or (ii) written or telephonic notice from the Administrative Agent stating
that the issuance of such Facility Letter of Credit would violate Section 2A.2.
(c)    The Issuing Bank shall give the Administrative Agent (who shall promptly
notify Lenders) and the Borrower written notice, or telephonic notice confirmed
promptly thereafter in writing, of the issuance of a Facility Letter of Credit
(the “Issuance Notice”).
(d)    The Issuing Bank shall not extend or amend any Facility Letter of Credit
unless the requirements of this Section 2A.4 are met as though a new Facility
Letter of Credit was being requested and issued.

-36-

--------------------------------------------------------------------------------




2A.5    Reimbursement Obligations; Duties of Issuing Bank.
(a)    The Issuing Bank shall promptly notify the Borrower and the
Administrative Agent (who shall promptly notify Lenders) of any draw under a
Facility Letter of Credit. Any such draw shall not be deemed to be a default
hereunder but shall constitute a Revolving Advance in the amount of the
Reimbursement Obligation with respect to such Facility Letter of Credit and
shall bear interest from the date of the relevant drawing(s) under the pertinent
Facility Letter of Credit at the Floating Rate for Revolving Loans; provided
that if a Default exists at the time of any such drawing(s), then the Borrower
shall reimburse the Issuing Bank for drawings under a Facility Letter of Credit
issued by the Issuing Bank no later than the next succeeding Business Day after
the payment by the Issuing Bank and until repaid such Reimbursement Obligation
shall bear interest at the Default Rate.
(b)    Any action taken or omitted to be taken by the Issuing Bank under or in
connection with any Facility Letter of Credit, if taken or omitted in the
absence of willful misconduct or gross negligence, shall not put the Issuing
Bank under any resulting liability to any Lender or, provided that such Issuing
Bank has complied with the procedures specified in Section 2A.4, relieve any
Revolving Lender of its obligations hereunder to the Issuing Bank. In
determining whether to pay under any Facility Letter of Credit, the Issuing Bank
shall have no obligation relative to the Lenders other than to confirm that any
documents required to be delivered under such Letter of Credit appear to have
been delivered in compliance, and that they appear to comply on their face, with
the requirements of such Letter of Credit.
2A.6    Participation.
(a)    Immediately upon the issuance on or after the Agreement Effective Date by
the Issuing Bank of any Facility Letter of Credit in accordance with the
procedures set forth in this Article IIA, each Revolving Lender shall be deemed
to have irrevocably and unconditionally purchased and received from the Issuing
Bank, without recourse, representation or warranty, an undivided interest and
participation equal to such Lender’s Revolving Percentage in such Facility
Letter of Credit (including, without limitation, all obligations of the Borrower
with respect thereto) and all related rights hereunder. Each Revolving Lender’s
obligation to make further Revolving Loans to Borrower (other than any payments
such Lender is required to make under subparagraph (b) below) or to purchase an
interest from the Issuing Bank in any subsequent Facility Letters of Credit
issued by the Issuing Bank on behalf of Borrower shall be reduced by such
Lender’s Revolving Percentage of the undrawn portion of each Facility Letter of
Credit outstanding.
(b)    In the event that the Issuing Bank makes any payment under any Facility
Letter of Credit and the Borrower shall not have repaid such amount to the
Issuing Bank pursuant to Section 2A.7 hereof, the Issuing Bank shall promptly
notify the Administrative Agent, which shall promptly notify each Lender of such
failure, and each Revolving Lender shall promptly and unconditionally pay to the
Administrative Agent for the account of the Issuing Bank the amount of such
Lender’s Revolving Percentage of the unreimbursed amount of such payment, and
the Administrative Agent shall promptly pay such amount to the Issuing Bank. A
Revolving Lender’s payment of its Revolving Percentage of such Reimbursement
Obligation as aforesaid shall be deemed to be a Revolving Loan by such Lender
and shall constitute outstanding principal under such Lender’s Note. The failure
of any Revolving Lender to make available to the Administrative Agent for the
account of the Issuing Bank its Revolving Percentage of the unreimbursed amount
of any such payment shall not relieve any other Revolving Lender of its
obligation hereunder to make available to the Administrative Agent for the
account of such Issuing Bank its Revolving Percentage of the unreimbursed amount
of any payment on the date such payment is to be made, but no Revolving Lender
shall be responsible for the failure of any other Revolving Lender to make
available to the Administrative Agent its Revolving Percentage of the
unreimbursed amount of any payment on the date

-37-

--------------------------------------------------------------------------------




such payment is to be made. Any Revolving Lender which fails to make any payment
required pursuant to this Section 2A.6(b) shall be deemed to be a Defaulting
Lender hereunder.
(c)    Whenever the Issuing Bank receives a payment on account of a
Reimbursement Obligation, including any interest thereon, the Issuing Bank shall
promptly pay to the Administrative Agent on behalf of the Revolving Lenders and
the Administrative Agent shall promptly (on the same day as received by the
Administrative Agent if received prior to noon (Cleveland, Ohio time) on such
day and otherwise on the next Business Day) pay to each Revolving Lender which
has funded its participating interest therein, in immediately available funds,
an amount equal to such Lender’s Revolving Percentage thereof.
(d)    Upon the request of the Administrative Agent or any Lender, the Issuing
Bank shall furnish to such Administrative Agent or Lender copies of any Facility
Letter of Credit to which the Issuing Bank is party and such other documentation
as may reasonably be requested by the Administrative Agent or Lender.
(e)    The obligations of a Revolving Lender to make payments to the
Administrative Agent for the account of the Issuing Bank with respect to a
Facility Letter of Credit shall be absolute, unconditional and irrevocable, not
subject to any counterclaim, set off, qualification or exception whatsoever
other than a failure of any such Issuing Bank to comply with the terms of this
Agreement relating to the issuance of such Facility Letter of Credit, and such
payments shall be made in accordance with the terms and conditions of this
Agreement under all circumstances.
2A.7    Payment of Reimbursement Obligations.
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
the Issuing Bank the amount of all Advances for Reimbursement Obligations,
interest and other amounts payable to the Issuing Bank under or in connection
with any Facility Letter of Credit when due, irrespective of any claim, set off,
defense or other right which the Borrower may have at any time against any
Issuing Bank or any other Person, under all circumstances, including without
limitation any of the following circumstances:
(i)    any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;
(ii)    the existence of any claim, setoff, defense or other right which the
Borrower may have at any time against a beneficiary named in a Facility Letter
of Credit or any transferee of any Facility Letter of Credit (or any Person for
whom any such transferee may be acting), the Administrative Agent, the Issuing
Bank, any Lender, or any other Person, whether in connection with this
Agreement, any Facility Letter of Credit, the transactions contemplated herein
or any unrelated transactions (including any underlying transactions between the
Borrower and the beneficiary named in any Facility Letter of Credit);
(iii)    any draft, certificate or any other document presented under the
Facility Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect of any statement therein being untrue or inaccurate
in any respect;
(iv)    the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or
(v)    the occurrence of any Default or Unmatured Default.

-38-

--------------------------------------------------------------------------------




(b)    In the event any payment by the Borrower received by the Issuing Bank or
the Administrative Agent with respect to a Facility Letter of Credit and
distributed by the Administrative Agent to the Revolving Lenders on account of
their participations is thereafter set aside, avoided or recovered from the
Administrative Agent or Issuing Bank in connection with any receivership,
liquidation, reorganization or bankruptcy proceeding, each Revolving Lender
which received such distribution shall, upon demand by the Administrative Agent,
contribute such Lender’s Revolving Percentage of the amount set aside, avoided
or recovered together with interest at the rate required to be paid by the
Issuing Bank or the Administrative Agent upon the amount required to be repaid
by the Issuing Bank or the Administrative Agent.
2A.8    Compensation for Facility Letters of Credit.
(a)    The Borrower shall pay to the Administrative Agent, for the ratable
account of the Revolving Lenders (including the Issuing Bank), based upon such
Lenders’ respective Revolving Percentages, a per annum fee (the “Facility Letter
of Credit Fee”) as a percentage of the face amount of each Facility Letter of
Credit outstanding equal to the Applicable Margin for Revolving Advances in
effect from time to time hereunder while such Facility Letter of Credit is
outstanding. The Facility Letter of Credit Fee relating to any Facility Letter
of Credit shall accrue on a daily basis and shall be due and payable in arrears
on the first Business Day of each calendar quarter following the issuance of
such Facility Letter of Credit and, to the extent any such fees are then due and
unpaid, on the Revolving Facility Termination Date or any other earlier date
that the Obligations are due and payable in full. The Administrative Agent shall
promptly (on the same day as received by the Administrative Agent if received
prior to noon (Cleveland, Ohio time) on such day and otherwise on the next
Business Day) remit such Facility Letter of Credit Fees, when paid, to the other
Revolving Lenders in accordance with their Revolving Percentages thereof. The
Borrower shall not have any liability to any Revolving Lender for the failure of
the Administrative Agent to promptly deliver such funds to any such Lender and
shall be deemed to have made all such payments on the date the respective
payment is made by the Borrower to the Administrative Agent, provided such
payment is received by the time specified in Section 2.13 hereof.
(b)    The Issuing Bank also shall have the right to receive solely for its own
account an issuance fee equal to the greater of (A) $1,500 or (B) one eighth of
one percent (0.125%) per annum to be calculated on the face amount of each
Facility Letter of Credit for the stated duration thereof, based on the actual
number of days and using a 360-day year basis. The issuance fee shall be payable
by the Borrower on the Issuance Date for each such Facility Letter of Credit and
on the date of any increase therein or extension thereof. The Issuing Bank shall
also be entitled to receive its reasonable out of pocket costs and the Issuing
Bank’s standard charges of issuing, amending and servicing Facility Letters of
Credit and processing draws thereunder.
2A.9    Letter of Credit Collateral Account. The Borrower hereby agrees that it
will immediately upon the request of the Administrative Agent or prior to the
Revolving Facility Termination Date if a Facility Letter of Credit is
outstanding and unexpired on such date as provided in Section 2A.2(iii) above,
establish a special collateral account (the “Letter of Credit Collateral
Account”) at the Administrative Agent’s office at the address specified pursuant
to Article XIII, in the name of the Borrower but under the sole dominion and
control of the Administrative Agent, for the benefit of the Revolving Lenders,
and in which the Borrower shall have no interest other than as set forth in
Section 8.1. The Letter of Credit Collateral Account shall hold the deposits the
Borrower is required to make upon the Revolving Facility Termination Date
related to any outstanding and unexpired Facility Letter of Credit or after a
Default on account of any outstanding Facility Letters of Credit as described in
Section 8.1. In addition to the foregoing, the Borrower hereby grants to the
Administrative Agent, for the benefit of each of the Revolving Lenders, a
security interest in and to the Letter of Credit Collateral Account and any
funds that may hereafter be on deposit in such account,

-39-

--------------------------------------------------------------------------------




including income earned thereon. The Revolving Lenders acknowledge and agree
that the Borrower has no obligation to fund the Letter of Credit Collateral
Account unless and until so required under Section 2A.2(iii) or Section 8.1
hereof. The Administrative Agent shall have the authority to establish, for the
benefit of the Revolving Lenders, the Letter of Credit Collateral Account upon
the occurrence of a Default under Section 7.6 or 7.7; provided that, the
Administrative Agent shall not establish the Letter of Credit Collateral Account
prior to the occurrence of a Default under Section 7.6 or 7.7.
ARTICLE III.
CHANGE IN CIRCUMSTANCES
3.1.    Yield Protection. If, on or after the date of this Agreement, the
adoption of any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
change in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency or any other Change:
(i)    subjects any Lender or any applicable Lending Installation to any Taxes,
or changes the basis of taxation of payments (other than with respect to
Excluded Taxes) to any Lender in respect of its LIBOR Rate Loans, or
(ii)    imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to LIBOR Rate Advances), or
(iii)    imposes any other condition the result of which is to increase the cost
to any Lender or any applicable Lending Installation of making, funding or
maintaining its LIBOR Rate Loans, or reduces any amount receivable by any Lender
or any applicable Lending Installation in connection with its LIBOR Rate Loans,
or requires any Lender or any applicable Lending Installation to make any
payment calculated by reference to the amount of LIBOR Rate Loans, by an amount
deemed material by such Lender as the case may be,
and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation, as the case may be, of making or maintaining
its LIBOR Rate Loans or Revolving Commitment, if any, or to reduce the return
received by such Lender or applicable Lending Installation in connection with
such LIBOR Rate Loans or Revolving Commitment, then, within 15 days of a demand
by such Lender accompanied by reasonable evidence of the occurrence of the
applicable event under clauses (i), (ii) or (iii) above, the Borrower shall pay
such Lender such additional amount or amounts as will compensate such Lender for
such increased cost or reduction in amount received.
3.2.    Changes in Capital Adequacy Regulations. If a Lender in good faith
determines the amount of capital or liquidity required or expected to be
maintained by such Lender, any Lending Installation of such Lender or any
corporation controlling such Lender is increased as a result of a Change (as
hereinafter defined), then, within 15 days of demand by such Lender, the
Borrower shall pay such Lender the amount necessary to compensate for any
shortfall in the rate of return on the portion of such increased capital which
such Lender in good faith determines is attributable to this Agreement, its
outstanding credit exposure hereunder or its obligation to make Loans hereunder
(after taking into account such Lender’s policies as to

-40-

--------------------------------------------------------------------------------




capital adequacy). “Change” means (i) any change after the Agreement Effective
Date in the Risk-Based Capital Guidelines or (ii) any adoption of or change in
any other law, governmental or quasi-governmental rule, regulation, policy,
guideline, interpretation, or directive (whether or not having the force of law)
after the Agreement Effective Date which affects the amount of capital or
liquidity required or expected to be maintained by any Lender or any lending
office of such Lender or any corporation controlling any Lender. Notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines and directives
promulgated thereunder and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change”, regardless of the date adopted, issued, promulgated or
implemented. “Risk-Based Capital Guidelines” means (i) the risk-based capital
guidelines in effect in the United States on the Agreement Effective Date,
including transition rules, and (ii) the corresponding capital regulations
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, including
transition rules, and any amendments to such guidelines, rules and regulations
adopted prior to the Agreement Effective Date.
3.3.    Availability of Types of Advances. If any Lender in good faith
determines that maintenance of any of its LIBOR Rate Loans at a suitable Lending
Installation would violate any applicable law, rule, regulation or directive,
whether or not having the force of law, such Lender shall promptly notify the
Administrative Agent thereof and the Administrative Agent shall, with written
notice to Borrower, suspend the availability of LIBOR Rate Advances and require
any LIBOR Rate Advances to be repaid; or if the Required Lenders in good faith
determine that (i) deposits of a type or maturity appropriate to match fund
LIBOR Rate Advances are not available, the Administrative Agent shall, with
written notice to Borrower, suspend the availability of LIBOR Rate Advances with
respect to any LIBOR Rate Advances made after the date of any such
determination, or (ii) an interest rate applicable to a LIBOR Rate Advance does
not accurately reflect the cost of making such a LIBOR Rate Advance, then, if
for any reason whatsoever the provisions of Section 3.1 are inapplicable, the
Administrative Agent shall, with written notice to Borrower, suspend the
availability of any LIBOR Rate Advances made after the date of any such
determination. If the Borrower is required to so repay a LIBOR Rate Advance,
(a) with respect to Revolving Advances, the Borrower may concurrently with such
repayment borrow from the Revolving Lenders, in the amount of such repayment, a
Revolving Advance bearing interest at the Floating Rate and (b) with respect to
Term Advances, such LIBOR Rate Advances shall be converted to Floating Rate
Advances.
3.4.    Funding Indemnification. If any payment of a LIBOR Rate Advance occurs
on a date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a LIBOR Rate Advance is not
made or continued on the date specified by the Borrower for any reason other
than default by the Lenders or as a result of unavailability pursuant to Section
3.3, the Borrower will indemnify each Lender for any loss or cost incurred by it
resulting therefrom, including, without limitation, any loss or cost (incurred
or expected to be incurred) in liquidating or employing deposits acquired to
fund or maintain the LIBOR Rate Advance and shall pay all such losses or costs
within fifteen (15) days after written demand therefor.
3.5.    Taxes.
(i)    All payments by the Borrower to or for the account of any Lender or the
Administrative Agent on behalf of the Lenders hereunder or under any Note shall
be made free and clear of and without deduction for any and all Taxes. If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder to any

-41-

--------------------------------------------------------------------------------




Lender or the Administrative Agent on behalf of the Lenders, (a) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
3.5) such Lender or the Administrative Agent on behalf of the Lenders (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (b) the Borrower shall make such deductions, (c) the
Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) the Borrower shall furnish to the
Administrative Agent the original copy of a receipt evidencing payment thereof
within 30 days after such payment is made.
(ii)    In addition, the Borrower hereby agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under any Note or
from the execution or delivery of, or otherwise with respect to, this Agreement
or any Note (“Other Taxes”).
(iii)    The Borrower hereby agrees to indemnify the Administrative Agent and
each Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Administrative Agent on behalf of the Lenders or such
Lender and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto. Payments due under this indemnification shall
be made within 30 days of the date the Administrative Agent or such Lender makes
demand therefore pursuant to Section 3.6.
(iv)    Each Lender that is not incorporated under the laws of the United States
of America, a state thereof or the District of Columbia (each a “Non-U.S.
Lender”) agrees that it will, not more than ten Business Days after the date it
becomes a party to this Agreement, (i) deliver to the Borrower and the
Administrative Agent two duly completed copies of United States Internal Revenue
Service Form W-8BEN (or W‑8BEN-E, as applicable) or W-8ECI, certifying in either
case that such Lender is entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income taxes, and
(ii) deliver to the Borrower and the Administrative Agent a United States
Internal Revenue Form W-8 or W-9, as the case may be, and certify that it is
entitled to an exemption from United States backup withholding tax. Each
Non-U.S. Lender further undertakes to deliver to the Borrower and the
Administrative Agent (x) renewals or additional copies of such form (or any
successor form) on or before the date that such form expires or becomes
obsolete, and (y) after the occurrence of any event requiring a change in the
most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by the Borrower or the Administrative
Agent. All forms or amendments described in the preceding sentence shall certify
that such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, unless an
event (including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Lender from duly completing and delivering any such form or amendment with
respect to it and such Lender advises the Borrower and the Administrative Agent
that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax.
(v)    For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to clause (iv), above (unless such
failure is due

-42-

--------------------------------------------------------------------------------




to a change in treaty, law or regulation, or any change in the interpretation or
administration thereof by any Governmental Authority, occurring subsequent to
the date on which a form originally was required to be provided), such Non-U.S.
Lender shall not be entitled to indemnification under this Section 3.5 with
respect to Taxes imposed by the United States.
(vi)    Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate following receipt of such documentation.
(vii)    If the U.S. Internal Revenue Service or any other Governmental
Authority of the United States or any other country or any political subdivision
thereof asserts a claim that the Administrative Agent did not properly withhold
tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or properly completed, because such Lender
failed to notify the Administrative Agent of a change in circumstances which
rendered its exemption from withholding ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax, withholding
therefor, or otherwise, including penalties and interest, and including taxes
imposed by any jurisdiction on amounts payable to the Administrative Agent under
this subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent). The obligations of the
Lenders under this Section 3.5(vii) shall survive the payment of the Obligations
and termination of this Agreement and any such Lender obligated to indemnify the
Administrative Agent shall not be entitled to indemnification from the Borrower
with respect to such amounts, whether pursuant to this Article III or otherwise,
except to the extent the Borrower participated in the actions giving rise to
such liability.
(viii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by applicable law and at such time or times reasonably requested by
the Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
the Borrower or the Administrative Agent as may be necessary for the Borrower
and the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (viii), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. For purposes of determining
withholding Taxes imposed under FATCA, from and after the effective date of this
Agreement, the Borrower and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) the Loans as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b))

-43-

--------------------------------------------------------------------------------




3.6.    Lender Statements; Survival of Indemnity; Delay in Requests. To the
extent reasonably possible, each Lender shall designate an alternate Lending
Installation with respect to its LIBOR Rate Loans to reduce any liability of the
Borrower to such Lender under Sections 3.1, 3.2 and 3.5 or to avoid the
unavailability of LIBOR Rate Advances under Section 3.3, so long as such
designation is not, in the reasonable judgment of such Lender, disadvantageous
to such Lender. Each Lender shall deliver a written statement of such Lender to
the Borrower (with a copy to the Administrative Agent) as to the amount due, if
any, under Sections 3.1, 3.2, 3.4 or 3.5. Such written statement shall set forth
in reasonable detail the calculations upon which such Lender determined such
amount and shall be final, conclusive and binding on the Borrower in the absence
of manifest error. Determination of amounts payable under such Sections in
connection with a LIBOR Rate Loan shall be calculated as though each Lender
funded its LIBOR Rate Loan through the purchase of a deposit of the type and
maturity corresponding to the deposit used as a reference in determining the
LIBOR Rate applicable to such Loan, whether in fact that is the case or not.
Unless otherwise provided herein, the amount specified in the written statement
of any Lender shall be payable on demand after receipt by the Borrower of such
written statement. The obligations of the Borrower under Sections 3.1, 3.2, 3.4
and 3.5 shall survive payment of the Obligations and termination of this
Agreement. Failure or delay on the part of any Lender or the Letter of Credit
Issuer to demand compensation pursuant to Section 3.1 or 3.2 shall not
constitute a waiver of the right of such Lender or Letter of Credit Issuer to
demand such compensation; provided that Borrower shall not be required to
compensate a Lender or the Letter of Credit Issuer pursuant to Section 3.1 or
3.2, as applicable, for any increased costs incurred or reductions suffered more
than 180 days prior to the date that such Lender or the Letter of Credit Issuer,
as the case may be, notifies Borrower of the Change giving rise to such
increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change giving rise to such increased
costs or reductions is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof).
ARTICLE IV.
CONDITIONS PRECEDENT
4.1.    Initial Advance. The Existing Agreement shall not be deemed to be
amended and restated as contemplated by this Agreement and the Lenders shall not
be required to make the initial Advances hereunder or issue the initial Facility
Letters of Credit hereunder, unless (i) the Borrower shall, prior to or
concurrently with such initial Advances or issuance, have paid all fees due and
payable to the Lenders, the Lead Arrangers and the Administrative Agent
hereunder, and (ii) the Borrower shall have furnished to the Administrative
Agent, the following:
(a)    The duly executed originals of the Loan Documents, including the Notes
payable to the order of each of the Lenders, this Agreement and the Disclosure
Letter;
(b)    Certificates of good standing for the Borrower, from the State of
Maryland for the Borrower, certified by the appropriate governmental officer and
dated not more than sixty (60) days prior to the Agreement Effective Date;
(c)    Copies of the formation documents (including code of regulations, if
appropriate) of the Borrower, certified by an officer of the Borrower, together
with all amendments thereto;
(d)    Incumbency certificates, executed by an officer of the Borrower, which
shall identify by name and title the Persons authorized to sign the Loan
Documents and to make borrowings hereunder on behalf of the Borrower, upon which
certificate the Administrative Agent and the Lenders shall be entitled to rely
until informed of any change in writing by the Borrower;

-44-

--------------------------------------------------------------------------------




(e)    Copies of resolutions of the board of directors, sole member or other
governing body, as applicable, of the Borrower (and with respect to the
resolutions of the board of directors of the Borrower certified by a Secretary
or an Assistant Secretary of the Borrower), authorizing the Advances provided
for herein, with respect to the Borrower, and the execution, delivery and
performance of the Loan Documents to be executed and delivered by the Borrower;
(f)    A written opinion of the Borrower’s counsel, addressed to the Lenders in
such form as the Administrative Agent may reasonably approve;
(g)    A certificate, signed by an officer of the Borrower, stating that on the
initial Borrowing Date (i) no Default or Unmatured Default has occurred and is
continuing, (ii) all representations and warranties of the Borrower are true and
correct, (iii) Borrower has not suffered any material adverse changes, and (iv)
no action, suit, investigation or proceeding, pending or threatened, exists in
any court or before any arbitrator or Governmental Authority that purports to
materially and adversely affect the Borrower or any transaction contemplated
hereby, or that could have a Material Adverse Effect on the Borrower or any
transaction contemplated hereby or on the ability of the Borrower to perform its
obligations under the Loan Documents, provided that such certificate is in fact
true and correct;
(h)    The most recent financial statements of the Borrower;
(i)    Written money transfer instructions addressed to the Administrative Agent
and signed by an Authorized Officer, together with such other related money
transfer authorizations as the Administrative Agent may have reasonably
requested;
(j)    Evidence that all upfront fees due to each of the Lenders under the Fee
Letter have been paid, or will be paid out of the proceeds of the initial
Advance hereunder;
(k)    A pro forma Compliance Certificate pursuant to Section 6.1(v);
(l)    Evidence satisfactory to the Administrative Agent of payment in full of
all amounts due to any lenders under the Existing Agreement which are not
continuing as Lenders hereunder;
(m)    A certificate signed by an officer of the Borrower, setting forth in
reasonable detail the calculation of the Unencumbered Pool Value;
(n)    All information requested by the Administrative Agent and each Lender in
order to comply with applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation, the Patriot Act; and
(o)    Such other documents as any Lender or its counsel may have reasonably
requested, the form and substance of which documents shall be reasonably and
customarily acceptable to the parties and their respective counsel.
4.2.    Each Advance and Issuance. The Lenders shall not be required to make any
Advance or issue any Facility Letter of Credit unless on the applicable
Borrowing Date or date of issuance of such Facility Letter of Credit:
(i)    There exists no Default or Unmatured Default; and

-45-

--------------------------------------------------------------------------------




(ii)    The representations and warranties contained in Article V are true and
correct as of such Borrowing Date or date of issuance, except to the extent any
such representation or warranty is stated to relate solely to an earlier date
(in which case such representation or warranty shall have been true and correct
on and as of such earlier date) and except for changes in factual circumstances
not prohibited under the Loan Documents.
Each Borrowing Notice and each Letter of Credit Request with respect to each
such Advance shall constitute a representation and warranty by the Borrower that
the conditions contained in Sections 4.2(i) and (ii) have been satisfied.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and Lenders
that:
5.1.    Existence. The Borrower is a corporation duly organized and validly
existing under the laws of the State of Maryland. The Borrower has its principal
place of business in Oak Brook, Illinois and is duly qualified as a foreign
entity, properly licensed (if required), in good standing and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except where the failure to be so qualified, licensed and in good
standing and to have the requisite authority could not reasonably be expected to
have a Material Adverse Effect. Each Subsidiary Guarantor, if any, is duly
organized and validly existing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign entity, properly licensed (if
required), and in good standing, and has all requisite authority to conduct its
business, in each jurisdiction in which its business is conducted, except where
the failure to be so organized, validly existing, qualified, licensed, in good
standing and to have the requisite authority could not reasonably be expected to
have a Material Adverse Effect.
5.2.    Authorization and Validity. Each of the Borrower and the Subsidiary
Guarantors, if any, has the corporate power and authority and legal right to
execute and deliver the Loan Documents to which it is a party and to perform its
respective obligations thereunder, except, solely with respect to the Subsidiary
Guarantors, where the failure to have such power, authority and legal right
could not reasonably be expected to have a Material Adverse Effect. The
execution and delivery by each of the Borrower and the Subsidiary Guarantors, if
any, of the Loan Documents to which it is a party and the performance of its
respective obligations thereunder have been duly authorized by proper corporate
proceedings, except, solely with respect to the Subsidiary Guarantors, if any,
where the failure to have been duly authorized could not reasonably be expected
to have a Material Adverse Effect. The Loan Documents constitute legal, valid
and binding obligations of the Borrower and the Subsidiary Guarantors, if any,
party thereto enforceable against the Borrower and the Subsidiary Guarantors, if
any and as applicable, in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally, and except, solely with respect to
the Subsidiary Guarantors, if any, where the failure of the Loan Documents to be
legal, valid, binding and enforceable obligations could not reasonably be
expected to have a Material Adverse Effect.
5.3.    No Conflict; Government Consent. Neither the execution and delivery by
the Borrower or any of the Subsidiary Guarantors, if any, of the Loan Documents
to which any of them is a party, nor the consummation of the transactions
therein contemplated, nor compliance with the provisions thereof will violate
any law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on the Borrower or any of its Subsidiaries or the Borrower’s or any
Subsidiary’s articles of incorporation, by-laws, articles of organization,
articles of formation, certificates of trust, limited partnership certificates,
operating

-46-

--------------------------------------------------------------------------------




agreements, trust agreements, or limited partnership agreements, or the
provisions of any indenture, instrument or agreement to which the Borrower or
any of its Subsidiaries is a party or is subject, or by which it, or its
Property, is bound, or conflict with or constitute a default thereunder, except
where such violation, conflict or default would not have a Material Adverse
Effect, or result in the creation or imposition of any Lien (other than
Permitted Liens set forth in Section 6.16) in, of or on the Property of the
Borrower or a Subsidiary pursuant to the terms of any such indenture, instrument
or agreement. No order, consent, approval, license, authorization, or validation
of, or filing, recording or registration with, or exemption by, any governmental
or public body or authority, or any subdivision thereof, is required to
authorize, or is required for the legality, validity, binding effect or
enforceability of, any of the Loan Documents.
5.4.    Financial Statements; Material Adverse Effect. All consolidated
financial statements of the Borrower and its Subsidiaries heretofore or
hereafter delivered to the Lenders were prepared in accordance with GAAP in
effect on the preparation date of such statements and fairly present in all
material respects the consolidated financial condition and operations of the
Borrower and its Subsidiaries at such date and the consolidated results of their
operations for the period then ended, subject, in the case of interim financial
statements, to normal and customary year-end adjustments. Since
December 31, 2014, there has been no change in the business, properties, or
condition (financial or otherwise) of the Borrower and its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect.
5.5.    Taxes. The Borrower and its Subsidiaries have filed all United States
federal tax returns and all other tax returns which are required to be filed and
have paid all taxes due pursuant to said returns or pursuant to any assessment
received by the Borrower or any of its Subsidiaries except (a) such taxes, if
any, as are being contested in good faith and as to which adequate reserves have
been provided and (b) with respect to the Subsidiaries, to the extent the
failure to so file any such returns or to pay any such taxes could not
reasonably be expected to have a Material Adverse Effect. As of the Agreement
Effective Date, except as set forth in the Disclosure Letter, no tax liens have
been filed and no claims are being asserted with respect to such taxes. The
charges, accruals and reserves on the books of the Borrower and its
Subsidiaries, taken as a whole, in respect of any taxes or other governmental
charges are adequate.
5.6.    Litigation and Guarantee Obligations. There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting the
Borrower or any of its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect. The Borrower has no material contingent obligations not
provided for or disclosed in the financial statements referred to in Section
6.1.
5.7.    Subsidiaries. All of the issued and outstanding shares of capital stock
of all Subsidiary Guarantors, if any, that are corporations have been duly
authorized and issued and are fully paid and non-assessable, except to the
extent that the failure or non-compliance of the same could not reasonably be
expected to have a Material Adverse Effect.
5.8.    ERISA. The Unfunded Liabilities of all Single Employer Plans do not in
the aggregate exceed $1,000,000. Neither Borrower nor any other member of the
Controlled Group has incurred, or is reasonably expected to incur, any
withdrawal liability to Multiemployer Plans in excess of $250,000 in the
aggregate. Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event has occurred with
respect to any Plan, neither Borrower nor any other members of the Controlled
Group has withdrawn from any Plan or initiated steps to do so, and no steps have
been taken to reorganize or terminate any Plan.

-47-

--------------------------------------------------------------------------------




5.9.    Accuracy of Information. To Borrower’s knowledge, no information,
exhibit or report furnished by the Borrower or any of its Subsidiaries to the
Administrative Agent or to any Lender in connection with the negotiation of, or
compliance with, the Loan Documents contained any material misstatement of fact
or omitted to state a material fact or any fact necessary to make the statements
contained therein not misleading provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions that Borrower believed to be
reasonable at the time.
5.10.    Regulations U and X. The Borrower has not used the proceeds of any
Advance to buy or carry any margin stock (as defined in Regulation U or
Regulation X) in violation of the terms of this Agreement.
5.11.    [Intentionally Omitted].
5.12.    Compliance With Laws. The Borrower and its Subsidiaries have complied
with all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof, having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property, except for any non-compliance which would not have a
Material Adverse Effect. Neither Borrower nor any Subsidiary has received any
written notice to the effect that their operations are not in material
compliance with any of the requirements of applicable federal, state and local
environmental, health and safety statutes and regulations or the subject of any
federal or state investigation evaluating whether any remedial action is needed
to respond to a release of any toxic or hazardous waste or substance into the
environment, which non-compliance or remedial action could have a Material
Adverse Effect.
5.13.    Ownership of Properties. On the date of this Agreement, the Borrower
and its Subsidiaries will have good and marketable title, free of all Liens
other than those permitted by Section 6.16, to all of the Property and assets
reflected in the financial statements as owned by it, other than those assets
represented by mortgage receivables that are required to be consolidated despite
the fact that title to the mortgaged assets is not in the Borrower or any of its
Subsidiaries and except, solely with respect to the Subsidiaries, to the extent
that the failure to have such title or the existence of such Liens could not
reasonably be expected to have a Material Adverse Effect.
5.14.    Investment Company Act. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
5.15.    [Intentionally Omitted].
5.16.    Solvency.
(i)    Immediately after the Agreement Effective Date and immediately following
the making of each Loan, after giving effect to the application of the proceeds
of such Loans and after the issuance of each Facility Letter of Credit, (a) the
fair value of the assets of the Borrower and its Subsidiaries on a consolidated
basis, at a fair valuation, will exceed the debts and liabilities, subordinated,
contingent or otherwise, of the Borrower and its Subsidiaries on a consolidated
basis; (b) the present fair saleable value of the Property of the Borrower and
its Subsidiaries on a consolidated basis will be greater than the amount that
will be required to pay the probable liability of the Borrower and its
Subsidiaries on a consolidated basis on their debts and other liabilities,
subordinated, contingent or otherwise,

-48-

--------------------------------------------------------------------------------




as such debts and other liabilities become absolute and matured; (c) the
Borrower and its Subsidiaries on a consolidated basis will be able to pay their
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.
(ii)    The Borrower does not intend to, or to permit any Subsidiary Guarantor
to, and does not believe that it or any Subsidiary Guarantor will, incur debts
beyond their ability to pay such debts as they mature, taking into account the
timing of and amounts of cash to be received by it or any such Subsidiary
Guarantor and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Subsidiary Guarantor,
except, solely with respect to the Subsidiary Guarantors, to the extent the same
could not reasonably be expected to have a Material Adverse Effect.
5.17.    Insurance The Borrower and its Subsidiaries carry insurance on their
Projects, including the Unencumbered Pool Properties, with financially sound and
reputable insurance companies, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar Projects in localities where the Borrower and its
Subsidiaries operate, including, without limitation:
(i)    Property and casualty insurance (including coverage for flood and other
water damage for any Project located within a 100-year flood plain) in the
amount of the replacement cost of the improvements at the Projects (to the
extent replacement cost insurance is maintained by companies engaged in similar
business and owning similar properties);
(ii)    Builder’s risk insurance for any Project under construction in the
amount of the construction cost of such Project;
(iii)    Loss of rental income insurance in the amount not less than one year’s
gross revenues from the Projects; and
(iv)    Comprehensive general liability or umbrella insurance in the amount of
$20,000,000 per occurrence.
5.18.    Borrower Status. The Borrower is qualified as a real estate investment
trust under Section 856 of the Code and currently is in compliance in all
material respects with all provisions of the Code applicable to the
qualification of the Borrower as a real estate investment trust.
5.19.    Environmental Matters. Each of the following representations and
warranties is true and correct on and as of the Agreement Effective Date except
to the extent that the facts and circumstances giving rise to any such failure
to be so true and correct, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect:
(a)    To the knowledge of the Borrower, the Projects of the Borrower and its
Subsidiaries do not contain any Materials of Environmental Concern in amounts or
concentrations which constitute a violation of, or could reasonably give rise to
liability of the Borrower or any Subsidiary under, Environmental Laws.

-49-

--------------------------------------------------------------------------------




(b)    To the knowledge of the Borrower, (i) the Projects of the Borrower and
its Subsidiaries and all operations at the Projects are in compliance with all
applicable Environmental Laws, and (ii) with respect to all Projects owned by
the Borrower and/or its Subsidiaries (x) for at least two (2) years, have in the
last two years, or (y) for less than two (2) years, have for such period of
ownership, been in compliance in all material respects with all applicable
Environmental Laws.
(c)    Neither the Borrower nor any of its Subsidiaries has received any written
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Projects, nor does the Borrower have knowledge or
reason to believe that any such notice will be received or is being threatened.
(d)    To the knowledge of the Borrower, Materials of Environmental Concern have
not been transported or disposed of from the Projects of the Borrower and its
Subsidiaries in violation of, or in a manner or to a location which could
reasonably give rise to liability of the Borrower or any Subsidiary under,
Environmental Laws, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Projects of
the Borrower and its Subsidiaries in violation of, or in a manner that could
give rise to liability of the Borrower or any Subsidiary under, any applicable
Environmental Laws.
(e)    No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which the Borrower or any of its Subsidiaries is or, to the
Borrower’s knowledge, will be named as a party with respect to the Projects of
the Borrower and its Subsidiaries, nor are there any consent decrees or other
decrees, consent orders, administrative order or other orders, or other
administrative of judicial requirements outstanding under any Environmental Law
with respect to the Projects of the Borrower and its Subsidiaries.
(f)    To the knowledge of the Borrower, there has been no release or threat of
release of Materials of Environmental Concern at or from the Projects of the
Borrower and its Subsidiaries, or arising from or related to the operations of
the Borrower and its Subsidiaries in connection with the Projects in violation
of or in amounts or in a manner that could give rise to liability under
Environmental Laws.
5.20.    OFAC; Sanctions Representation. The Borrower is not, and shall not be
at any time, a person with whom the Lenders are restricted from doing business
under the regulations of OFAC (including, those Persons named on OFAC’s
Specially Designated and Blocked Persons list) or under any statute, executive
order (including, the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and shall not engage in any
dealings or transactions or otherwise be associated with such persons. In
addition, the Borrower hereby agrees to provide to the Administrative Agent any
information that the Administrative Agent deems necessary from time to time in
order to ensure compliance with all applicable Laws concerning money laundering
and similar activities. The Borrower has implemented and maintains in effect
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and the Borrower’s and its Subsidiaries’ respective directors,
officers, employees and agents (in their capacities as such) with
Anti-Corruption Laws and applicable Sanctions, and the Borrower, its
Subsidiaries and the Borrower’s, its Subsidiaries’ and, to the knowledge of the
Borrower, their respective directors, officers, employees and agents are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of the Borrower or its Subsidiaries is, or derives any of its
assets or operating income from

-50-

--------------------------------------------------------------------------------




investments in or transactions with, a Sanctioned Person and, to the knowledge
of the Borrower, none of the respective directors, officers, or to the knowledge
of the Borrower, employees or agents of the Borrower or any of its Subsidiaries
is a Sanctioned Person.
5.21.    Intellectual Property. Except as could not reasonably be expected to
have a Material Adverse Effect:
(i)    Borrower and each of its Subsidiaries owns or has the right to use, under
valid license agreements or otherwise, all material patents, licenses,
franchises, trademarks, trademark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) necessary to the
conduct of their respective businesses as now conducted and as contemplated by
the Loan Documents, without known conflict with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person;
(ii)    Borrower and each of its Subsidiaries have taken all such steps as they
deem reasonably necessary to protect their respective rights under and with
respect to such Intellectual Property;
(iii)    No claim has been asserted by any Person with respect to the use of any
Intellectual Property by Borrower or any of its Subsidiaries, or challenging or
questioning the validity or effectiveness of any Intellectual Property; and
(iv)    The use of such Intellectual Property by Borrower and each of its
Subsidiaries does not infringe on the rights of any Person, subject to such
claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Borrower or any of its Subsidiaries.
5.22.    Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. Except as provided in the Fee Letter, no other similar fees or
commissions will be payable by any Lender for any other services rendered to the
Borrower, any of the Subsidiaries of the Borrower or any other Person ancillary
to the transactions contemplated hereby.
5.23.    Unencumbered Pool Properties. As of the Agreement Effective Date,
Schedule 1 is, in all material respects, a correct and complete list of all
Unencumbered Pool Properties. Each of the assets included by the Borrower in
calculations of the Unencumbered Pool Value satisfies all of the requirements
contained in this Agreement for the same to be included therein.
5.24.    No Bankruptcy Filing. Borrower is not contemplating either the filing
of a petition by it under any state or federal bankruptcy or insolvency laws or
the liquidation of its assets or property, and Borrower has no knowledge of any
Person contemplating the filing of any such petition against Borrower.
5.25.    No Fraudulent Intent. Neither the execution and delivery of this
Agreement or any of the other Loan Documents nor the performance of any actions
required hereunder or thereunder is being undertaken by Borrower with or as a
result of any actual intent by any of such Persons to hinder, delay or defraud
any entity to which Borrower is now or will hereafter become indebted.
5.26.    Transaction in Best Interests of Borrower; Consideration. The
transaction evidenced by this Agreement and the other Loan Documents is in the
best interests of Borrower. The direct and indirect benefits to inure to
Borrower pursuant to this Agreement and the other Loan Documents constitute
substantially more

-51-

--------------------------------------------------------------------------------




than “reasonably equivalent value” (as such term is used in §548 of the
Bankruptcy Code) and “valuable consideration,” “fair value,” and “fair
consideration” (as such terms are used in any applicable state fraudulent
conveyance law), in exchange for the benefits to be provided by Borrower
pursuant to this Agreement and the other Loan Documents. Borrower and its
Subsidiaries constitute a single integrated financial enterprise and each
receives a benefit from the availability of credit under this Agreement.
5.27.    Subordination. Borrower is not a party to or bound by any agreement,
instrument or indenture that may require the subordination in right or time of
payment of any of the Obligations to any other indebtedness or obligation of any
such Persons.
5.28.    [Intentionally Omitted].
5.29.    Anti-Terrorism Laws.
(i)    None of the Borrower, any of its Subsidiaries or, to the Borrower’s
knowledge, any of its other Affiliates is in violation of any laws or
regulations relating to terrorism or money laundering (“Anti-Terrorism Laws”),
including Executive Order No. 13224 on Terrorist Financing, effective September
24, 2001 (the “Executive Order”) and the Patriot Act.
(ii)    None of the Borrower, any of its Subsidiaries or, to the Borrower’s
knowledge, any of its other Affiliates, or any of its brokers or other agents
acting or benefiting from the Facility is a Prohibited Person. A “Prohibited
Person” is any of the following:
(1)    a person or entity that is listed in the Annex to, or is otherwise
subject to the provisions of, the Executive Order;
(2)    a person or entity owned or controlled by, or acting for or on behalf of,
any person or entity that is listed in the Annex to, or is otherwise subject to
the provisions of, the Executive Order;
(3)    a person or entity with whom any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
(4)    a person or entity who commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or
(5)    a person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Asset Control at its official website or any
replacement website or other replacement official publication of such list.
(iii)    None of the Borrower, any of its Subsidiaries or, to the Borrower’s
knowledge, any of its other Affiliates or any of its brokers or other agents
acting in any capacity in connection with the Facility (1) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Prohibited Person, (2) deals in, or otherwise
engages in any transaction relating to, any property or interests in property
blocked pursuant to the Executive Order, or (3) engages in or conspires

-52-

--------------------------------------------------------------------------------




to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Law.
Borrower shall not (1) conduct any business or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any Prohibited
Person, (2) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order or any
other Anti-Terrorism Law, or (3) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism Law
(and Borrower shall deliver to Administrative Agent any certification or other
evidence requested from time to time by Administrative Agent in its reasonable
discretion, confirming Borrower’s compliance herewith).
ARTICLE VI.
COVENANTS
During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:
6.1.    Financial Reporting. The Borrower will maintain for the Consolidated
Group a system of accounting established and administered in accordance with
GAAP, and furnish to the Administrative Agent and the Lenders:
(i)    As soon as available, but in any event not later than 45 days after the
close of each fiscal quarter, for the Borrower and its Subsidiaries, financial
statements prepared in accordance with GAAP, including an unaudited consolidated
balance sheet as of the close of each such period and the related unaudited
consolidated income statement and statement of cash flows of the Borrower and
its Subsidiaries for such period and the portion of the fiscal year through the
end of such period, setting forth in each case in comparative form the figures
for the previous year, if any, all certified by an Authorized Officer of the
Borrower;
(ii)    As soon as available, but in any event not later than 45 days after the
close of each fiscal quarter, for the Borrower and its Subsidiaries, the
following reports in form and substance reasonably satisfactory to the
Administrative Agent, all certified by an Authorized Officer of the Borrower:
(1)    a schedule listing all Projects and summary information for each Project,
including location, square footage, occupancy, Net Operating Income, debt, and
such additional information on all Projects as may be reasonably requested by
the Administrative Agent, and
(2)    a statement of the Adjusted Unencumbered Pool NOI and occupancy
percentage of the Unencumbered Pool as of the end of the prior fiscal quarter.
(iii)    As soon as available, but in any event not later than 90 days after the
close of each fiscal year, for the Borrower and its Subsidiaries, audited
financial statements, including a consolidated balance sheet as at the end of
such year and the related consolidated statements of income and retained
earnings and of cash flows for such year, setting forth in each case in
comparative form the figures for the previous year, without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit, prepared by independent certified public accountants of nationally
recognized standing

-53-

--------------------------------------------------------------------------------




reasonably acceptable to Administrative Agent, and indicating no material
weakness in Borrower’s internal controls, together with such additional
information and consolidating schedules as may be reasonably requested by the
Administrative Agent;
(iv)    As soon as available, but in any event not later than 90 days after the
close of each fiscal year for the Borrower and its Subsidiaries, a statement
detailing the contributions to Consolidated NOI from each individual Project for
the prior fiscal year in form and substance reasonably satisfactory to the
Administrative Agent, certified by an Authorized Officer of the Borrower;
(v)    Together with the quarterly and annual financial statements required
hereunder, a Compliance Certificate showing the calculations and computations
necessary to determine compliance with this Agreement and stating that, to the
knowledge of the Authorized Officer signing such Compliance Certificate, no
Default or Unmatured Default exists, or if, to such Authorized Officer’s
knowledge, any Default or Unmatured Default exists, stating the nature and
status thereof. The parties hereto acknowledge and agree that any amendment to
Sections 6.20 and 6.21 of the Existing Agreement (and any related defined terms
to the extent utilized when determining compliance with such Sections) effected
by the Agreement shall be deemed effective as of September 30, 2015.
Accordingly, the Compliance Certificate required to be delivered with respect to
the fiscal quarter ending on September 30, 2015 shall be substantially in the
form of Exhibit D attached hereto and not Exhibit D attached to the Existing
Agreement;
(vi)    As soon as possible and in any event within 10 days after an Authorized
Officer of the Borrower knows that any Reportable Event has occurred with
respect to any Plan, a statement, signed by an Authorized Officer of the
Borrower, describing said Reportable Event and the action which the Borrower
proposes to take with respect thereto;
(vii)    As soon as possible and in any event within 10 days after receipt by an
Authorized Officer of the Borrower, a copy of (a) any notice or claim to the
effect that the Borrower or any of its Subsidiaries is or may be liable to any
Person as a result of the release by the Borrower, any of its Subsidiaries, or
any other Person of any toxic or hazardous waste or substance into the
environment, and (b) any notice alleging any violation of any federal, state or
local environmental, health or safety law or regulation by such Borrower or any
of its Subsidiaries, which, in either case, could have a Material Adverse
Effect;
(viii)    Promptly upon the furnishing thereof to the shareholders of the
Borrower, copies of all financial statements, reports and proxy statements so
furnished, including without limitation all form 10-K and 10-Q reports filed
with the SEC; and
(ix)    Such other information (including, without limitation, financial
statements for the Borrower and non-financial information) as the Administrative
Agent or any Lender may from time to time reasonably request.
6.2.    Use of Proceeds.
(a)    The Borrower will use the proceeds of the Advances solely (i) to finance
the cost of the Borrower’s or its Subsidiaries’ acquisition, development and
redevelopment of Projects, and related tenant improvements, capital
expenditures, leasing commissions, (ii) for bridge debt financing, and (iii) for
working capital, including without limitation, the repurchase of any common

-54-

--------------------------------------------------------------------------------




shares of the Borrower (subject to clause (b) below), payment of “earn-outs,”
other payments Borrower or any Subsidiary is contractually obligated to make as
a result of any prior acquisitions of Projects, contractually obligated payments
for redemptions of membership interests under limited liability company
operating agreements, and margin payments with respect to Marketable Securities;
provided that the Borrower shall use a sufficient amount of the proceeds of the
Loans being made on the Agreement Effective Date to repay the outstanding
principal amount of the Term Loans (as defined in the Existing Agreement) so
that after giving effect to such repayment, the aggregate outstanding principal
amount of the 2018 Term Loans is $200,000,000.
(b)    The Borrower will not, nor will it permit any Subsidiary to, use any of
the proceeds of the Advances or Facility Letters of Credit (i) to purchase or
carry any “margin stock” (as defined in Regulation U or Regulation X) if such
usage could constitute a violation of Regulation U or Regulation X by any
Lender, (ii) to fund any purchase of, or offer for, any Capital Stock of any
Person, unless such Person has consented to such offer prior to any public
announcements relating thereto or (iii) directly or, to the knowledge of the
Borrower, indirectly in any manner which would violate Anti-Corruption Laws,
Anti-Terrorism Laws or applicable Sanctions.
6.3.    Notice of Default. The Borrower will give, and will cause each of its
Subsidiaries to give, notice in writing to the Administrative Agent and the
Lenders of the occurrence of any Default or Unmatured Default promptly after an
Authorized Officer obtains knowledge of the same and of any other development,
financial or otherwise (including the filing of material litigation), which
could reasonably be expected to have a Material Adverse Effect.
6.4.    Conduct of Business. The Borrower will do, and will cause each of its
Subsidiaries to do, all things necessary to remain duly incorporated or duly
qualified, validly existing and in good standing as a real estate investment
trust, corporation, general partnership, limited partnership, or limited
liability company, as the case may be, in its jurisdiction of
incorporation/formation (except with respect to mergers permitted pursuant to
Section 6.12) and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted and to carry on and conduct
its businesses in substantially the same manner as they are presently conducted
where the failure to do so could reasonably be expected to have a Material
Adverse Effect and, specifically, neither the Borrower nor its Subsidiaries may
undertake any business other than the acquisition, development, ownership,
management, operation and leasing of Projects, and any business activities and
investments incidental thereto.
6.5.    Taxes. The Borrower will pay, and will cause each Subsidiary to pay,
when due all federal, state and all other material taxes, assessments and
governmental charges and levies upon them or their income, profits or Projects,
except (i) those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside and
(ii) as set forth in the Disclosure Letter.
6.6.    Insurance. The Borrower will, and will cause each of its Subsidiaries
to, maintain insurance which is consistent with the representation contained in
Section 5.17 on all their Property and the Borrower will furnish to any Lender
upon reasonable request full information as to the insurance carried.
6.7.    Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which they may be subject, the
violation of which could reasonably be expected to have a Material Adverse
Effect. The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws,
Anti-Terrorism Laws and applicable Sanctions.

-55-

--------------------------------------------------------------------------------




6.8.    Maintenance of Properties. The Borrower will, and will cause each of its
Subsidiaries to, do all things necessary to maintain, preserve, protect and keep
their respective Projects and Properties, reasonably necessary for the
continuous operation of the Projects, in good repair, working order and
condition, ordinary wear and tear excepted, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
6.9.    Inspection. The Borrower will, and will cause each of its Subsidiaries
to, permit the Administrative Agent or any Lender (which shall be coordinated
through the Administrative Agent) upon reasonable prior written notice to an
Authorized Officer and at no cost or expense to Borrower (unless a Default shall
then exist), by their respective representatives and agents, to inspect any of
the Projects, corporate books and financial records of the Borrower and each of
its Subsidiaries, to examine and make copies of the books of accounts and other
financial records of the Borrower and each of its Subsidiaries, and to discuss
the affairs, finances and accounts of the Borrower and each of its Subsidiaries
with officers thereof, and to be advised as to the same by, their respective
officers at such reasonable times and intervals as the Lenders may designate.
6.10.    Maintenance of Status. The Borrower shall at all times maintain its
status as a real estate investment trust in compliance with all applicable
provisions of the Code relating to such status.
6.11.    Dividends. Subject to the following sentence, Borrower may (i) make any
distributions in redemption of any Capital Stock of the Borrower and (ii) make
or declare any dividends or similar distributions with respect to its common
Capital Stock; provided that during the continuation of any Default, the
Borrower shall not declare or make any such dividends or distributions except
that the Borrower may declare and make cash distributions to its shareholders in
an aggregate amount not to exceed the greater of (x) an amount equal to ninety
percent (90%) of Borrower’s real estate investment trust taxable income and
(y) the minimum amount necessary for the Borrower to remain in compliance with
Section 6.10. If a Default specified in Section 7.1, Section 7.6 or Section 7.7
shall exist, or if as a result of the occurrence of any other Default any of the
Obligations have been accelerated pursuant to Section 8.1, the Borrower shall
not, and shall not permit any Subsidiary to, make any dividends or distributions
to any Person other than the Borrower or a Subsidiary; provided that, in the
case of a Subsidiary that is not a Wholly-Owned Subsidiary, such Subsidiary may
make distributions to holders of Capital Stock in such Subsidiary ratably
according to the holders’ respective holdings of the type of Capital Stock in
respect of which such distributions are being made and provided further that the
Borrower may, in all events, make cash distributions to its shareholders in an
aggregate amount equal to the minimum amount necessary for Borrower to remain in
compliance with Section 6.10.
6.12.    Merger. The Borrower will not, nor will it permit any of its
Subsidiaries to, enter into any merger (other than mergers in which the Borrower
(in any merger involving the Borrower) or one of its Subsidiaries is the
survivor and mergers of Subsidiaries as part of transactions that are not
otherwise prohibited by the Agreement or any other Loan Document),
consolidation, reorganization or liquidation or transfer or otherwise dispose of
all or a Substantial Portion of their Properties, except for (a) such
transactions that occur between Subsidiaries or between the Borrower and a
Subsidiary, (b) mergers solely to change the jurisdiction of organization of a
Subsidiary, (c) transfers to or from any co-owner of an interest in any
Subsidiary pursuant to buy/sell or similar rights granted in such Subsidiary’s
organizational documents and (d) mergers involving Subsidiaries to which a
Substantial Portion of Total Asset Value is not attributable collectively.
6.13.    [Intentionally Omitted].

-56-

--------------------------------------------------------------------------------




6.14.    Sale and Leaseback. The Borrower will not, nor will it permit any of
its Subsidiaries to, sell or transfer a Substantial Portion of its Property in
order to concurrently or subsequently lease such Property as lessee.
6.15.    [Intentionally Omitted].
6.16.    Liens. The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, or suffer to exist any Lien in, of or on the
Property of the Borrower or any of its Subsidiaries, except:
(i)    Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves shall have been set aside on its
books, or which are on a Project whose contribution to Total Asset Value is
either less than the outstanding principal balance of Secured Indebtedness
encumbering such Project or does not exceed such principal balance by more than
five percent (5%);
(ii)    Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on their books;
(iii)    Liens arising out of pledges or deposits under workers’ compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation;
(iv)    Easements, restrictions and such other encumbrances or charges against
real property as are of a nature generally existing with respect to properties
of a similar character and which do not in any material way adversely affect the
marketability of the same or adversely interfere with the use thereof in the
business of the Borrower or its Subsidiaries;
(v)    Liens arising out of non-compliance with the requirements of Section 6.5,
as and to the extent set forth in the Disclosure Letter; and
(vi)    Liens other than Liens described in subsections (i) through (iv) above
arising in connection with any Indebtedness permitted hereunder to the extent
such Liens will not result in a Default in any of Borrower’s covenants herein.
Liens permitted pursuant to this Section 6.16 shall be deemed to be “Permitted
Liens”.
6.17.    Affiliates. The Borrower will not, nor will it permit any of its
Subsidiaries to, enter into any transaction (including, without limitation, the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate except in the ordinary course of business and
pursuant to the reasonable requirements of the Borrower’s or such Subsidiary’s
business and upon fair and reasonable terms no less favorable to the Borrower or
such Subsidiary than the Borrower or such Subsidiary would obtain in a
comparable arms-length transaction.

-57-

--------------------------------------------------------------------------------




6.18.    Financial Undertakings. The Borrower will not enter into or remain
liable upon, nor will it permit any Subsidiary to enter into or remain liable
upon, any Financial Undertaking, except to the extent entered into for the
purpose of protecting the Borrower and its Subsidiaries against increases in
interest payable by them under variable interest Indebtedness.
6.19.    [Intentionally Omitted].
6.20.    [Intentionally Omitted].
6.21.    Indebtedness and Cash Flow Covenants. The Borrower on a consolidated
basis with its Subsidiaries shall not permit:
(i)    the Leverage Ratio to exceed 60.0%; provided, that if such ratio is
greater than 60.0%, then the Borrower shall be deemed to be in compliance with
this Section 6.21(i) so long as (a) the Borrower completed a Material
Acquisition during the quarter in which such ratio first exceeded 60.0%, (b)
such ratio does not exceed 60.0% for a period of more than one fiscal quarter
immediately following the fiscal quarter in which such Material Acquisition was
completed, (c) the Borrower has not maintained compliance with this
Section 6.21(i) in reliance on this proviso more than two times during the term
of this Agreement and (d) such ratio is not greater than 65.0% at any time;
(ii)    the Fixed Charge Coverage Ratio to be less than 1.50 to 1.00;
(iii)    the Unencumbered Leverage Ratio to exceed 60.0%; provided, that if such
ratio is greater than 60.0%, then the Borrower shall be deemed to be in
compliance with this Section 6.21(iii) so long as (a) the Borrower completed a
Material Acquisition during the quarter in which such ratio first exceeded
60.0%, (b) such ratio does not exceed 60.0% for a period of more than one fiscal
quarter immediately following the fiscal quarter in which such Material
Acquisition was completed, (c) the Borrower has not maintained compliance with
this Section 6.21(iii) in reliance on this proviso more than two times during
the term of this Agreement and (d) such ratio is not greater than 65.0% at any
time; provided, further, that no breach of this Section 6.21(iii) shall occur
(or be deemed to have occurred) unless and until Borrower has failed to make the
principal payments required to restore compliance with this covenant as provided
in Section 2.8(b);
(iv)    the Unencumbered Interest Coverage Ratio to be less than 1.75 to 1:00;
and
(v)    Secured Indebtedness to be more than forty-five percent (45%) of Total
Asset Value.
6.22.    Environmental Matters. The Borrower and its Subsidiaries shall:
(a)    Comply with, and use all reasonable efforts to ensure compliance by all
tenants and subtenants, if any, with, all applicable Environmental Laws and
obtain and comply with and maintain, and use all reasonable efforts to ensure
that all tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except to the extent that failure to do so could
not be reasonably expected to have a Material Adverse Effect; provided that in
no event shall the Borrower or its Subsidiaries be required to modify the terms
of leases, or renewals thereof, with existing tenants (i) at Projects owned

-58-

--------------------------------------------------------------------------------




by the Borrower or its Subsidiaries as of the date hereof, or (ii) at Projects
hereafter acquired by the Borrower or its Subsidiaries as of the date of such
acquisition, to add provisions to such effect.
(b)    Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws, except
to the extent that (i) the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not be reasonably
expected to have a Material Adverse Effect, or (ii) the Borrower has determined
in good faith that contesting the same is not in the best interests of the
Borrower and its Subsidiaries and the failure to contest the same could not be
reasonably expected to have a Material Adverse Effect.
(c)    Defend, indemnify and hold harmless Administrative Agent and each Lender,
and its respective officers, directors, agents and representatives from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or in any way relating to the violation
of, noncompliance with or liability under any Environmental Laws applicable to
the operations of the Borrower, its Subsidiaries or the Projects, or any orders,
requirements or demands of Governmental Authorities related thereto, including,
without limitation, attorney’s and consultant’s fees, investigation and
laboratory fees, response costs, court costs and litigation expenses, except to
the extent that any of the foregoing arise out of the gross negligence or
willful misconduct of the party seeking indemnification therefore. This
indemnity shall continue in full force and effect regardless of the termination
of this Agreement.
(d)    Prior to the acquisition of a new Project after the Agreement Effective
Date, perform or cause to be performed a commercially reasonable environmental
investigation with respect to such Project. In connection with any such
investigation, Borrower shall cause to be prepared a report of such
investigation, to be made available to any Lenders upon reasonable request, for
informational purposes and to assure compliance with the specifications and
procedures.
6.23.    [Intentionally Omitted].
6.24.    [Intentionally Omitted].
6.25.    Negative Pledges. The Borrower agrees that neither the Borrower nor any
other members of the Consolidated Group shall enter into or be subject to any
agreement governing any Indebtedness which constitutes a Negative Pledge other
than (i) restrictions on further subordinate Liens on Projects encumbered by a
mortgage, deed to secure debt or deed of trust securing such Indebtedness,
(ii) covenants in any Unsecured Indebtedness requiring that the Consolidated
Group maintain a pool of unencumbered properties of a size determined by
reference to the total amount of Unsecured Indebtedness of the Consolidated
Group on substantially similar terms to those provisions contained herein
regarding the Unencumbered Pool (including without limitation clauses (iii) and
(iv) of Section 6.21 above), but that do not generally prohibit the encumbrance
of the Borrower’s or the Consolidated Group’s assets, or the encumbrance of any
specific assets or (iii) Negative Pledges with respect to any Project that is
not an Unencumbered Pool Property (it being agreed that a Project that is
included as an Unencumbered Pool Property that becomes subject to a Negative
Pledge not otherwise permitted under clause (d) of the definition of the term
“Qualifying Unencumbered Pool Property” shall be deemed removed as an
Unencumbered Pool Property).

-59-

--------------------------------------------------------------------------------




6.26.    Subsidiary Guaranty.
(a)    The Borrower shall cause each Wholly‑Owned Subsidiary which satisfies
either of the following applicable conditions to execute and deliver to the
Administrative Agent a joinder to the Subsidiary Guaranty in the form of Exhibit
A attached to the form of Subsidiary Guaranty (or if the Subsidiary Guaranty is
not then in effect, the Subsidiary Guaranty executed by such Subsidiary) within
10 Business Days of such Subsidiary first satisfying such condition: (x) such
Subsidiary incurs, acquires or suffers to exist Guarantee Obligations, or
otherwise becomes obligated with respect to, any Indebtedness of another Person
or (y)(i) such Subsidiary owns an Unencumbered Pool Property or other asset the
value of which is included in the determination of Unencumbered Pool Value and
(ii) such Subsidiary, or any other Subsidiary that directly or indirectly owns
any Capital Stock in such Subsidiary, incurs, acquires or suffers to exist
(whether as a borrower, co-borrower, guarantor or other obligor) any Recourse
Indebtedness. Together with each such joinder (or if the Subsidiary Guaranty is
not then in effect, the Subsidiary Guaranty), the Borrower shall cause to be
delivered to the Administrative Agent the organizational documents, certificates
of good standing, resolutions and a legal opinion regarding such Subsidiary
Guarantor, all in form and substance reasonably satisfactory to the
Administrative Agent and consistent with the corresponding items delivered by
the Borrower under Section 4.1(ii). At the time any Subsidiary becomes a
Subsidiary Guarantor, the Borrower shall be deemed to make to the Administrative
Agent and the Lenders all of the representations and warranties (subject in all
cases to all materiality qualifiers and other exceptions in such representations
and warranties) contained in the Agreement and the other Loan Documents to the
extent they apply to such Subsidiary Guarantor.
(b)    From time to time, the Borrower may request, upon not less than two (2)
Business Days prior written notice to the Administrative Agent, that a
Subsidiary Guarantor be released from the Subsidiary Guaranty, and upon receipt
of such request the Administrative Agent shall release, such Subsidiary
Guarantor from the Subsidiary Guaranty so long as: (i) such Subsidiary Guarantor
is not, or immediately upon its release will not be, required to be a party to
the Subsidiary Guaranty under the immediately preceding subsection (a), (ii) no
Unmatured Default or Default will exist immediately following such release; and
(iii) the representations and warranties (subject in all cases to all
materiality qualifiers and other exceptions in such representations and
warranties) contained in Article V shall be true and correct as of the date of
such release and immediately after giving effect to such release, except to the
extent any such representation or warranty is stated to relate solely to an
earlier date (in which case such representation or warranty shall have been true
and correct on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents. Delivery by the Borrower
to the Administrative Agent of any such request shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request. The Administrative Agent shall execute such documents and instruments
as the Borrower may reasonably request, and at the Borrower’s sole cost and
expense, to evidence such release.
6.27.    Amendments to Organizational Documents. As and to the extent the same
would have a Material Adverse Effect, the Borrower shall not permit any
amendment to be made to its organizational documents without the prior written
consent of the Required Lenders.
ARTICLE VII.
DEFAULTS
The occurrence of any one or more of the following events shall constitute a
Default:

-60-

--------------------------------------------------------------------------------




7.1.    Nonpayment of any principal payment due hereunder or under any Note when
due. Nonpayment of interest hereunder or upon any Note or of any Unused Fee or
other payment Obligations under any of the Loan Documents within five (5)
Business Days after the same becomes due.
7.2.    The breach of any of the terms or provisions of Article VI (other than
Sections 6.1, 6.2, 6.5, 6.7, 6.8, 6.16, 6.22, 6.25 and 6.26).
7.3    Any representation or warranty made or deemed made by or on behalf of the
Borrower or any other members of the Consolidated Group to the Lenders or the
Administrative Agent under or in connection with the Agreement, any Loan, or any
material certificate or information delivered in connection with the Agreement
or any other Loan Document shall be materially false on the date as of which
made.
7.4.    The breach by the Borrower (other than a breach which constitutes a
Default under Section 7.1, 7.2 or 7.3) of any of the terms or provisions of the
Agreement which is not remedied within thirty (30) days after written notice
from the Administrative Agent or any Lender.
7.5.    Failure of the Borrower or any other member of the Consolidated Group to
pay when due any Recourse Indebtedness with respect to which the aggregate
recourse liability exceeds $50,000,000 (excluding certain Indebtedness as set
forth in the Disclosure Letter)(any such Recourse Indebtedness in excess of such
limit being referred to herein as “Material Indebtedness”); or the default by
the Borrower or any other member of the Consolidated Group in the performance of
any term, provision or condition contained in any agreement, or any other event
shall occur or condition exist, which causes, or permits, any such Material
Indebtedness to be due and payable or required to be prepaid (other than by a
regularly scheduled payment) prior to the stated maturity thereof.
7.6    The Borrower or any other member of the Consolidated Group (other than
any such other member of the Consolidated Group that, together with all other
members of the Consolidated Group (other than Borrower) then subject to any
proceeding or condition described in this Section or the immediately following
Section 7.7, does not account for more than 5.0% of Total Asset Value at such
time) shall (i) have an order for relief entered with respect to it under the
Federal bankruptcy laws as now or hereafter in effect, (ii) make an assignment
for the benefit of creditors, (iii) apply for, seek, consent to, or acquiesce
in, the appointment of a receiver, custodian, trustee, examiner, liquidator or
similar official for it or any Substantial Portion of its Property, (iv)
institute any proceeding seeking an order for relief under the Federal
bankruptcy laws as now or hereafter in effect or seeking to adjudicate it as a
bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (v) take any corporate
action to authorize or effect any of the foregoing actions set forth in this
Section 7.6, (vi) fail to contest in good faith any appointment or proceeding
described in Section 7.7 or (vii) admit in writing its inability to pay its
debts generally as they become due.
7.7.    A receiver, trustee, examiner, liquidator or similar official shall be
appointed for the Borrower or any other member of the Consolidated Group (other
than any such other member of the Consolidated Group that, together with all
other members of the Consolidated Group (other than Borrower) then subject to
any proceeding or condition described in this Section or the immediately
preceding Section 7.6, does not account for more than 5.0% of Total Asset Value
at such time) or for any Substantial Portion of the Property of the Borrower or
such other member of the Consolidated Group, or a proceeding described in
Section 7.6(iv) shall be instituted against the Borrower or any such other
member of the Consolidated Group and such

-61-

--------------------------------------------------------------------------------




appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of ninety (90) consecutive days.
7.8.    The Borrower or any other member of the Consolidated Group shall fail
within sixty (60) days to pay, bond or otherwise discharge any judgments or
orders issued in proceedings with respect to which Borrower or such member has
been properly served or has been given due and proper written notice for the
payment of money in an amount which, (excluding, however, any such judgments or
orders related to any then outstanding Indebtedness which is not Recourse
Indebtedness and which was not paid when due or is otherwise in default as
described in Section 7.5 above, not to exceed, if such Indebtedness is included
in Material Indebtedness, in the aggregate the $150,000,000 limit set forth in
such Section 7.5 if such limit is then applicable), when added to all other
judgments or orders outstanding against the Borrower or any other member of the
Consolidated Group would exceed $50,000,000 in the aggregate, which have not
been stayed on appeal or otherwise appropriately contested in good faith.
7.9.    The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred withdrawal
liability to such Multiemployer Plan in an amount which, when aggregated with
all other amounts required to be paid to Multiemployer Plans by the Borrower or
any other member of the Controlled Group as withdrawal liability (determined as
of the date of such notification), exceeds $1,000,000 or requires payments
exceeding $500,000 per annum.
7.10.    The Borrower or any other member of the Controlled Group shall have
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or is being terminated, within the meaning of Title IV
of ERISA, if as a result of such reorganization or termination the aggregate
annual contributions of the Borrower and the other members of the Controlled
Group (taken as a whole) to all Multiemployer Plans which are then in
reorganization or being terminated have been or will be increased over the
amounts contributed to such Multiemployer Plans for the respective plan years of
each such Multiemployer Plan immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $500,000.
7.11.    The occurrence of any “Default” as defined in any Loan Document or the
breach of any of the terms or provisions of any Loan Document, which default or
breach continues beyond any period of grace therein provided.
7.12.    The attempted revocation, challenge, disavowment, or termination by the
Borrower or any Subsidiary Guarantor of any of the Loan Documents.
7.13.    Any Change in Control shall occur.
ARTICLE VIII.
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
8.1.    Acceleration. If any Default described in Section 7.6 or 7.7 occurs with
respect to the Borrower, the obligations of the Lenders to make Loans and to
issue Facility Letters of Credit hereunder shall automatically terminate and the
Facility Obligations (including an amount equal to the stated amount of all
Facility Letters of Credit outstanding as of the date of the occurrence of such
Default for deposit into the Letter of Credit Collateral Account) shall
immediately become due and payable without any election or action on the part of
the Administrative Agent or any Lender. If any other Default occurs, so long as
a Default exists Lenders shall have no obligation to make any Loans and the
Required Lenders, at any time prior to the date that such Default has been fully
cured, may permanently terminate the obligations of the Lenders to make Loans
hereunder and declare the Facility Obligations to be due and payable, or both,
whereupon (i)

-62-

--------------------------------------------------------------------------------




if the Required Lenders have elected to accelerate, the Facility Obligations
shall become immediately due and payable, without presentment, demand, protest
or notice of any kind, all of which the Borrower hereby expressly waives and
(ii) if any automatic or optional acceleration has occurred, the Administrative
Agent, as directed by the Required Lenders (or if no such direction is given
within 30 days after a request for direction, as the Administrative Agent deems
in the best interests of the Lenders, in its sole discretion, until receipt of a
subsequent direction from the Required Lenders), shall use its good faith
efforts to collect, including without limitation, by filing and diligently
pursuing judicial action, all amounts owed by the Borrower under the Loan
Documents and to exercise all other rights and remedies available under
applicable law.
In addition to the foregoing, following the occurrence of a Default and so long
as any Facility Letter of Credit has not been fully drawn and has not been
cancelled or expired by its terms, upon demand by the Required Lenders the
Borrower shall deposit in the Letter of Credit Collateral Account cash in an
amount equal to the aggregate undrawn face amount of all outstanding Facility
Letters of Credit and all fees and other amounts due or which may become due
with respect thereto. The Borrower shall have no control over funds in the
Letter of Credit Collateral Account and shall not be entitled to receive any
interest thereon. Such funds shall be promptly applied by the Administrative
Agent to reimburse the Issuing Bank for drafts drawn from time to time under the
Facility Letters of Credit and associated issuance costs and fees. Such funds,
if any, remaining in the Letter of Credit Collateral Account following the
payment of all Facility Obligations in full shall, unless the Administrative
Agent is otherwise directed by a court of competent jurisdiction, be promptly
paid over to the Borrower.
If, within 10 days after acceleration of the maturity of the Facility
Obligations or termination of the obligations of the Lenders to make Loans
hereunder as a result of any Default (other than any Default as described in
Section 7.6 or 7.7 with respect to the Borrower) and before any judgment or
decree for the payment of the Facility Obligations due shall have been obtained
or entered, all of the Lenders (in their sole discretion) shall so direct, the
Administrative Agent shall, by notice to the Borrower, rescind and annul such
acceleration and/or termination.
8.2.    Amendments.
(a)    Subject to the provisions of this Article VIII, the Required Lenders (or
the Administrative Agent with the consent in writing of the Required Lenders)
and the Borrower may enter into agreements supplemental hereto for the purpose
of adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder. Subject to the immediately following subsection (b), any term
of this Agreement or of any other Loan Document relating to the rights or
obligations of the Lenders of a particular Class, and not Lenders of any other
Class, may be amended, and the performance or observance by the Borrower or any
Subsidiary of any such terms may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, and only with, the
written consent of the Required Class Lenders for such Class of Lenders (and, in
the case of an amendment to any Loan Document, the written consent of the
Borrower and any Subsidiary which is a party thereto). Notwithstanding anything
to the contrary contained in this Section, the Fee Letter may only be amended,
and the performance or observance by the Borrower thereunder may only be waived,
in a writing executed by the parties thereto.
(b)    Additional Lender Consents. In addition to the foregoing requirements, no
amendment, waiver or consent shall:

-63-

--------------------------------------------------------------------------------




(i)    Extend the Facility Termination Date for a Class of Loans (except as
provided in Section 2.1(c) in the case of the Revolving Facility Termination
Date and Section 2.1(d) in the case of the Term Facility Termination Date for
the 2018 Term Loans) without the written consent of each Lender of the
applicable Class;
(ii)    Forgive all or any portion of the principal amount of any Loan or
accrued interest thereon or of the Facility Letter of Credit Obligations or of
the Unused Fee or Facility Fee, reduce any of the Applicable Margins (or modify
any definition herein which would have the effect of reducing any of the
Applicable Margins) or the underlying interest rate options or extend the time
of payment of any such principal, interest or Unused Fees, Facility Fees or
Facility Letter of Credit Fees without the written consent of each Lender
affected thereby;
(iii)    Release any Subsidiary Guarantor, except as permitted in Section 6.26,
from any liability it may undertake with respect to the Obligations without the
written consent of all of the Lenders;
(iv)    Modify the definition of the term “Required Lenders” or “Percentage” or
(except as otherwise provided in the immediately following clause (v)), modify
in any other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof,
without the written consent of all of the Lenders;


(v)    Modify the definition of the term “Required Class Lenders” as it relates
to a Class of Lenders or modify in any other manner the number or percentage of
a Class of Lenders required to make any determinations or waive any rights
hereunder or to modify any provision hereof, in each case, solely with respect
to such Class of Lenders, without the written consent of all of the Lenders in
such Class;
(vi)    Increase the Aggregate Commitment beyond $1,600,000,000 without the
written consent of all of the Lenders, provided that no Commitment of a Lender
can be increased without the consent of such Lender;
(vii)    Amend the definitions of “Revolving Commitment” or “Revolving
Percentage” without the written consent of all of the Revolving Lenders;


(viii)    Amend the definition of “2021 Term Commitment” without the written
consent of all of the 2021 Term Lenders;


(ix)    Amend the definition of “Term Percentage” as it applies to a Class of
Term Lenders without the written consent of all of the Term Lenders of such
Class;


(x)    While any Term Loans remain outstanding (A) amend, modify or waive any
provision of this Agreement if the effect of such amendment, modification or
waiver is to require the Revolving Lenders to make Revolving Loans when such
Lenders would not otherwise be required to do so, (B) change the amount of the
Swingline Commitment or (C) change the amount of the Facility Letter of Credit
Sublimit, in each case, without the prior written consent of the Revolving
Lenders constituting the Required Class Lenders of the Revolving Lenders;

-64-

--------------------------------------------------------------------------------




(xi)    Permit the Borrower to assign its rights under the Agreement or
otherwise release the Borrower from any portion of the Obligations without the
written consent of all of the Lenders;
(xii)    Cause any collateral security held by the Administrative Agent on
behalf of any of the Lenders to be held other than on a pro rata basis (except
for the Letter of Credit Collateral Account pursuant to Section 2A.9) without
the written consent of all of the Lenders;
(xiii)    Cause any Subsidiary Guarantor to guarantee the Obligations on any
basis other than a pro rata basis without the written consent of all of the
Lenders; or
(xiv)    Amend Sections 2.13, 2.23, 8.1, 8.2, 8.5 or 11.2, without the written
consent of all of the Lenders.
No amendment of any provision of the Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased, reinstated or
extended, and the scheduled date for payment of any amount owing to such
Defaulting Lender may not be extended, without the written consent of such
Defaulting Lender and (y) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
written consent of such Defaulting Lender.
8.3.    Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan notwithstanding the existence of a Default or
the inability of the Borrower to satisfy the conditions precedent to such Loan
shall not constitute any waiver or acquiescence. Any single or partial exercise
of any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by the Lenders required pursuant to Section 8.2, and
then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Administrative Agent and the Lenders until the
Obligations have been paid in full.
8.4.    Insolvency of Borrower. In the event of the insolvency of the Borrower,
the Commitments shall automatically terminate, the Lenders shall have no
obligation to make further disbursements of the Facility, and the outstanding
principal balance of the Facility, including accrued and unpaid interest
thereon, shall be immediately due and payable.
8.5.    Application of Funds. If a Default exists, any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:
(a)    to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including attorney costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

-65-

--------------------------------------------------------------------------------




(b)    to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and the Issuing Bank and amounts payable under Article III), ratably
among them in proportion to the amounts described in this clause (b) payable to
them;
(c)    to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, Facility Letter of Credit Obligations and other
Obligations, ratably among the Lenders and the Issuing Bank in proportion to the
respective amounts described in this clause (c) payable to them;
(d)    to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Facility Letter of Credit Obligations and to deposit
in the Letter of Credit Collateral Account the undrawn amounts of Letters of
Credit, ratably among the Lenders, and the Issuing Bank in proportion to the
respective amounts described in this clause (d) held by them; and
(e)    the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
ARTICLE IX.
GENERAL PROVISIONS
9.1.    Survival of Representations. All representations and warranties of the
Borrower contained in the Agreement shall survive delivery of the Notes and the
making of the Loans herein contemplated.
9.2.    Governmental Regulation. Anything contained in the Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
9.3.    Taxes. Any taxes (excluding taxes on the overall net income of any
Lender) or other similar assessments or charges made by any governmental or
revenue authority in respect of the Loan Documents shall be paid by the
Borrower, together with interest and penalties, if any.
9.4.    Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
9.5.    Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent and the Lenders and
supersede all prior commitments, agreements and understandings among the
Borrower, the Administrative Agent and the Lenders relating to the subject
matter thereof.
9.6.    Several Obligations; Benefits of the Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. The Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to the
Agreement and their respective successors and assigns.
9.7.    Expenses; Indemnification. The Borrower shall reimburse the
Administrative Agent for any costs, internal charges and out-of-pocket expenses
(including, without limitation, all reasonable fees for

-66-

--------------------------------------------------------------------------------




consultants and fees and reasonable expenses for attorneys for the
Administrative Agent, which attorneys may be employees of the Administrative
Agent), paid or incurred by the Administrative Agent in connection with the
administration, amendment, modification, and enforcement of the Loan Documents,
provided that reimbursement for such fees and expenses for attorneys will be
limited to one counsel for the Administrative Agent and, if applicable, one
local counsel in each material jurisdiction for the Administrative Agent. The
Borrower also agrees to reimburse the Administrative Agent and the Lenders for
any reasonable costs, internal charges and out-of-pocket expenses (including,
without limitation, all fees and reasonable expenses for attorneys for the
Administrative Agent and the Lenders, which attorneys may be employees of the
Administrative Agent or the Lenders), paid or incurred by the Administrative
Agent or any Lender in connection with the collection and enforcement of the
Loan Documents (including, without limitation, any workout), provided that
reimbursement for such fees and expenses for attorneys will be limited to one
additional counsel for all of the Lenders, if applicable, one additional counsel
per specialty area and one local counsel per applicable jurisdiction, and
additional counsel as necessary in the event of an actual or potential conflict
of interest among the Lenders and the Administrative Agent. The Borrower further
agrees to indemnify the Administrative Agent, each Lender and their Affiliates,
and their directors, employees, and officers against all losses, claims,
damages, penalties, judgments, liabilities and expenses (including, without
limitation, all reasonable fees and expenses for attorneys of the indemnified
parties, all expenses of litigation or preparation therefore whether or not the
Administrative Agent, or any Lender is a party thereto) which any of them may
pay or incur arising out of or relating to (i) the Agreement, (ii) the entering
into the Agreement, (iii) the establishment of the Facility, (iv) the other Loan
Documents, (v) the Projects, (vi) the Administrative Agent or any Lender as
creditors in possession of Borrower’s information, (vii) the Administrative
Agent or any Lender as material creditors being alleged to have direct or
indirect influence, (viii) the transactions contemplated hereby, or (ix) the
direct or indirect application or proposed application of the proceeds of any
Loan hereunder, except to the extent that any of the foregoing arise out of the
gross negligence or willful misconduct of the party seeking indemnification
therefor as determined in a final non-appealable judgment of a court of
competent jurisdiction. The Borrower agrees not to assert any claim against the
Administrative Agent or any Lender, any of their respective Affiliates, or any
of their or their respective Affiliates’ officers, directors, employees,
attorneys and agents, on any theory of liability, for consequential or punitive
damages arising out of or otherwise relating to any facility hereunder, the
actual or proposed use of the Loans or any Letter of Credit, the Loan Documents
or the transactions contemplated thereby. The Borrower agrees that during the
term of the Agreement, it shall under no circumstances claim, and hereby waives,
any right of offset, counterclaim or defense against the Administrative Agent or
any Lender with respect to the Obligations arising from, due to, related to or
caused by any obligations, liability or other matter or circumstance which is
not the Obligations and is otherwise unrelated to the Agreement. Any assignee of
a Lender’s interest in and to the Agreement, its Note and the other Loan
Documents shall take the same free and clear of all offsets, counterclaims or
defenses which are unrelated to such documents which the Borrower may otherwise
have against any assignor of such documents, and no such unrelated counterclaim
or defense shall be interposed or asserted by the Borrower in any action or
proceeding brought by any such assignee upon such documents and any such right
to interpose or assert any such unrelated offset, counterclaim or defense in any
such action or proceeding is hereby expressly waived by the Borrower. The
obligations of the Borrower under this Section shall survive the termination of
the Agreement.
9.8.    Numbers of Documents. If requested by the Administrative Agent, any
statement, notice, closing document, or request hereunder shall be furnished to
the Administrative Agent with sufficient counterparts so that the Administrative
Agent may furnish one to each of the Lenders.
9.9.    Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with GAAP; provided that, if at any time
any change in GAAP would affect the computation of any financial ratio or

-67-

--------------------------------------------------------------------------------




requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the appropriate Lenders pursuant to Section 8.2); provided
further that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
9.10.    Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
9.11.    Nonliability of Lenders. The relationship between the Borrower, on the
one hand, and the Lenders and the Administrative Agent, on the other, shall be
solely that of borrowers and lender. Neither the Administrative Agent nor any
Lender shall have any fiduciary responsibilities to the Borrower. Neither the
Administrative Agent nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations.
9.12.    CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
9.13.    CONSENT TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR ILLINOIS STATE COURT
SITTING IN CHICAGO IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN
THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER
AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE
ADMINISTRATIVE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL
BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS.
9.14.    WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.

-68-

--------------------------------------------------------------------------------




9.15.    USA Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record, and the Borrower shall promptly provide upon each
request from the Administrative Agent or a Lender, information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrower in accordance with the Patriot Act.
ARTICLE X.
THE ADMINISTRATIVE AGENT
10.1.    Appointment. KeyBank National Association, is hereby appointed
Administrative Agent hereunder and under each other Loan Document, and each of
the Lenders irrevocably authorizes the Administrative Agent to act as the agent
of such Lender. The Administrative Agent agrees to act as such upon the express
conditions contained in this Article X. Notwithstanding the use of the defined
term “Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of the Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in the Agreement and
the other Loan Documents. In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) shall perform its duties with
respect to the administration of the Facility in the same manner as it does when
it is the sole lender under this type of facility but does not hereby assume any
fiduciary duties to any of the Lenders, (ii) is a “representative” of the
Lenders within the meaning of the term “secured party” as defined in the
Illinois Uniform Commercial Code and (iii) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in the Agreement and the other Loan Documents. Each of the Lenders hereby
agrees to assert no claim against the Administrative Agent on any agency theory
or any other theory of liability for breach of fiduciary duty, all of which
claims each Lender hereby waives, provided that the Administrative Agent shall,
in any case, not be released from liability to the Lenders for damages or losses
incurred by them as a result of the Administrative Agent’s gross negligence or
willful misconduct.
10.2.    Powers. The Administrative Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto. The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.
10.3.    General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, the
Lenders or any Lender for (i) any action taken or omitted to be taken by it or
them hereunder or under any other Loan Document or in connection herewith or
therewith except for its or their own gross negligence or willful misconduct or,
in the case of the Administrative Agent, its breach of an express obligation
under the Agreement; or (ii) any determination by the Administrative Agent that
compliance with any law or any governmental or quasi-governmental rule,
regulation, order, policy, guideline or directive (whether or not having the
force of law) requires the Advances and Commitments hereunder to be classified
as being part of a “highly leveraged transaction”.
10.4.    No Responsibility for Loans, Recitals, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (i) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (ii) the performance or observance of any of the
covenants or agreements of any obligor

-69-

--------------------------------------------------------------------------------




under any Loan Document, including, without limitation, any agreement by an
obligor to furnish information directly to each Lender; (iii) the satisfaction
of any condition specified in Article IV, except receipt of items required to be
delivered to the Administrative Agent; (iv) the validity, effectiveness or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith; (v) the value, sufficiency, creation, perfection, or
priority of any interest in any collateral security; or (vi) the financial
condition of the Borrower. Except as otherwise specifically provided herein, the
Administrative Agent shall have no duty to disclose to the Lenders information
that is not required to be furnished by the Borrower to the Administrative Agent
at such time, but is voluntarily furnished by the Borrower to the Administrative
Agent (either in its capacity as Administrative Agent or in its individual
capacity).
10.5.    Action on Instructions of Lenders. The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
and under any other Loan Document in accordance with written instructions signed
by the required percentage of the Lenders needed to take such action or refrain
from taking such action, and such instructions and any action taken or failure
to act pursuant thereto shall be binding on all of the Lenders. The Lenders
hereby acknowledge that the Administrative Agent shall be under no duty to take
any discretionary action permitted to be taken by it pursuant to the provisions
of the Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders or the Required Class Lenders, as
applicable. The Administrative Agent shall be fully justified in failing or
refusing to take any action hereunder and under any other Loan Document unless
it shall first be indemnified to its reasonable satisfaction by the Lenders pro
rata against any and all liability, cost and expense that it may incur by reason
of taking or continuing to take any such action.
10.6.    Employment of Agents and Counsel. The Administrative Agent may execute
any of its duties as Administrative Agent hereunder and under any other Loan
Document by or through employees, agents, and attorneys-in-fact and shall not be
answerable to the Lenders, except as to money or securities received by it or
its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall be entitled to advice of counsel concerning all matters pertaining to the
agency hereby created and its duties hereunder and under any other Loan
Document.
10.7.    Reliance on Documents; Counsel. The Administrative Agent shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Administrative
Agent, which counsel may be employees of the Administrative Agent.
10.8.    Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Percentage (i) for any amounts not reimbursed by the
Borrower for which the Administrative Agent is entitled to reimbursement by the
Borrower under the Loan Documents, (ii) for any other expenses incurred by the
Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents, if not paid by Borrower and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby (including without
limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms thereof or of any such other documents, provided that no
Lender shall be liable for any of the foregoing to the extent they arise from
the gross negligence or willful misconduct or a breach of the

-70-

--------------------------------------------------------------------------------




Administrative Agent’s express obligations and undertakings to the Lenders. The
obligations of the Lenders and the Administrative Agent under this Section 10.8
shall survive payment of the Obligations and termination of the Agreement.
10.9.    Rights as a Lender. In the event the Administrative Agent is a Lender,
the Administrative Agent shall have the same rights and powers hereunder and
under any other Loan Document as any Lender and may exercise the same as though
it were not the Administrative Agent, and the term “Lender” or “Lenders” shall,
at any time when the Administrative Agent is a Lender, unless the context
otherwise indicates, include the Administrative Agent in its individual
capacity. The Administrative Agent may accept deposits from, lend money to, and
generally engage in any kind of trust, debt, equity or other transaction, in
addition to those contemplated by the Agreement or any other Loan Document, with
the Borrower or any of its Subsidiaries in which the Borrower or such
Subsidiaries are not restricted hereby from engaging with any other Person. The
Administrative Agent, in its individual capacity, is not obligated to remain a
Lender.
10.10.    Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into the Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Agreement
and the other Loan Documents.
10.11.    Successor Administrative Agent. Except as otherwise provided below,
KeyBank National Association shall at all times serve as the Administrative
Agent during the term of this Agreement. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrower, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, forty-five
days after the retiring Administrative Agent gives notice of its intention to
resign (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Bank under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed). The Administrative Agent may be removed at any time if the
Administrative Agent (i) is found by a court of competent jurisdiction in a
final, non-appealable judgment to have committed gross negligence, bad faith or
willful misconduct in the course of performing its duties hereunder or (ii) has
become a Defaulting Lender under clause (d) of the definition of such term by
written notice received by the Administrative Agent from the Required Lenders
(but excluding, for purposes of calculating the percentage needed to constitute
Required Lenders in such instance, the Commitment of the Administrative Agent
from the Aggregate Commitment and the Advances held by the Administrative Agent
from the total outstanding Advances), such removal to be effective on the date
specified by such Lenders. Upon any such resignation or removal, the Required
Lenders shall have the right, with approval of the Borrower (so long as no
Default shall then be in existence), which such approval shall not be
unreasonably withheld or delayed, to appoint, on behalf of the Borrower and the
Lenders, a successor Administrative Agent. If no successor Administrative Agent
shall have been so appointed by the Required Lenders and, if applicable, so
approved by the Borrower, within forty-five days after the resigning
Administrative Agent’s giving notice of its intention to resign, then the
resigning Administrative Agent may appoint, on behalf of the Borrower and the
Lenders, a successor Administrative Agent. Notwithstanding the previous
sentence, the Administrative Agent may at any time without the consent of any
Lender (but, so long as no Default shall then be in existence, with the consent
of the Borrower), appoint any of its Affiliates which is a commercial bank as a
successor Administrative Agent hereunder. If the Administrative Agent has
resigned or been

-71-

--------------------------------------------------------------------------------




removed and no successor Administrative Agent has been appointed, the Lenders
may perform all the duties of the Administrative Agent hereunder and the
Borrower shall make all payments in respect of the Obligations to the applicable
Lender and for all other purposes shall deal directly with the Lenders. No
successor Administrative Agent shall be deemed to be appointed hereunder until
such successor Administrative Agent has accepted the appointment. Any such
successor Administrative Agent shall in all events be a commercial bank having
capital and retained earnings of at least $500,000,000. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the resigning or
removed Administrative Agent. Upon the effectiveness of the resignation or
removal of the Administrative Agent, the resigning or removed Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the Loan Documents arising from and after such date (except that in the case of
any collateral security held by the Administrative Agent on behalf of the
Lenders, the Issuing Bank and the Swingline Lender under any of the Loan
Documents, the resigning or removed Administrative Agent shall continue to hold
such Collateral Security until such time as a successor Administrative Agent is
appointed). After the effectiveness of the resignation or removal of an
Administrative Agent, the provisions of this Article X shall continue in effect
for the benefit of such Administrative Agent in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent
hereunder and under the other Loan Documents.
10.12.    Notice of Defaults. If a Lender becomes aware of a Default or
Unmatured Default, such Lender shall notify the Administrative Agent of such
fact provided that the failure to give such notice shall not create liability on
the part of a Lender. Upon receipt of such notice that a Default or Unmatured
Default has occurred or upon it otherwise having actual knowledge of any Default
or Unmatured Default, the Administrative Agent shall notify each of the Lenders
of such fact.
10.13.    Requests for Approval. If the Administrative Agent requests in writing
the consent or approval of a Lender, such Lender shall respond and either
approve or disapprove definitively in writing to the Administrative Agent within
ten Business Days (or sooner if such notice specifies a shorter period for
responses based on Administrative Agent’s good faith determination that
circumstances exist warranting its request for an earlier response) after such
written request from the Administrative Agent. If the Lender does not so
respond, that Lender shall be deemed to have approved the request, unless the
consent or approval of affected Lenders or such Lender is required for the
requested action as provided under any of clauses (i) through (xiv) of Section
8.2(b), in which event failure to so respond shall not be deemed to be an
approval of such request.
10.14.    Defaulting Lenders. Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and in
Section 8.2.


(b)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.1 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, in the case of a Defaulting Lender that is a Revolving

-72-

--------------------------------------------------------------------------------




Lender, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder; third,
in the case of a Defaulting Lender that is a Revolving Lender, to Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender in accordance with subsection (e) below; fourth, as the
Borrower may request (so long as no Default or Unmatured Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, in the case of a Defaulting Lender that is a
Revolving Lender, if so determined by the Administrative Agent and the Borrower,
to be held in a deposit account and released pro rata in order to (x) satisfy
such Defaulting Lender’s potential future funding obligations with respect to
Loans under this Agreement and (y) Cash Collateralize the Issuing Bank’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Facility Letters of Credit issued under this Agreement, in accordance with
subsection (e) below; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Bank or the Swingline Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, the Issuing Bank or the
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Unmatured Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or amounts owing by such Defaulting Lender under
Section 2A.6 in respect of Facility Letters of Credit (such amounts
“L/C Disbursements”), in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Facility Letters of Credit were issued at a time when the conditions set forth
in Article IV were satisfied or waived, such payment shall be applied solely to
pay, as applicable, the Loans of, and L/C Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in Facility Letter of
Credit Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with their respective Revolving Percentages (determined without
giving effect to the immediately following subsection (d)), as applicable. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this subsection shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.


(c)    Certain Fees.


(i)    No Defaulting Lender that is a Revolving Lender shall be entitled to
receive any fee payable under Section 2.4 or 2.5, as applicable, for any period
during which that Lender is a Defaulting Lender (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).


(ii)    Each Defaulting Lender that is a Revolving Lender shall be entitled to
receive the fee payable under Section 2A.8(a) for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Revolving
Percentage of the stated amount of Facility Letters of Credit for which it has
provided Cash Collateral pursuant to the immediately following subsection (e).


(iii)    With respect to any fee not required to be paid to any Defaulting
Lender pursuant to the immediately preceding clauses (i) or (ii), the Borrower
shall (x) pay to each Non‑Defaulting Lender that is a Revolving Lender that
portion of any such fee otherwise payable to such Defaulting

-73-

--------------------------------------------------------------------------------




Lender with respect to such Defaulting Lender’s participation in Facility Letter
of Credit Obligations that has been reallocated to such Non‑Defaulting Lender
pursuant to the immediately following subsection (d), (y) pay to the Issuing
Bank the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such Issuing Bank’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.


(d)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Facility Letter of Credit
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders that are Revolving Lenders in accordance with their respective Revolving
Percentages (determined without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender that is a
Revolving Lender to exceed such Non-Defaulting Lender’s Revolving Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.


(e)    Cash Collateral, Repayment of Swingline Loans.


(i)    If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize the Issuing Bank’s Fronting
Exposure in accordance with the procedures set forth in this subsection.


(ii)    At any time that there shall exist a Defaulting Lender that is a
Revolving Lender, within one (1) Business Day following the written request of
the Administrative Agent or the Issuing Bank (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize the Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to the immediately preceding subsection (d) and any Cash Collateral provided by
such Defaulting Lender) in an amount not less than the aggregate Fronting
Exposure of the Issuing Bank with respect to Facility Letters of Credit issued
and outstanding at such time.


(iii)    The Borrower, and to the extent provided by any Defaulting Lender that
is a Revolving Lender, such Defaulting Lender, hereby grant to the
Administrative Agent, for the benefit of the Issuing Bank, and agree to
maintain, a first priority security interest in all such Cash Collateral as
security for the obligation of the Defaulting Lenders that are Revolving Lenders
to fund participations in respect of Facility Letter of Credit Obligations, to
be applied pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Bank as
herein provided, or that the total amount of such Cash Collateral is less than
the aggregate Fronting Exposure of the Issuing Bank with respect to Facility
Letters of Credit issued and outstanding at such time, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).


(iv)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section in respect of Facility Letters of
Credit shall be applied to the

-74-

--------------------------------------------------------------------------------




satisfaction of the obligation of the Defaulting Lenders that are Revolving
Lenders to fund participations in respect of Facility Letter of Credit
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.


(v)    Cash Collateral (or the appropriate portion thereof) provided to reduce
the Issuing Bank’s Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (y) the determination by the Administrative
Agent and the Issuing Bank that there exists excess Cash Collateral; provided
that, subject to the immediately preceding subsection (b), the Person providing
Cash Collateral and the Issuing Bank may (but shall not be obligated to) agree
that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations and provided further that to the extent that such
Cash Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.


(f)    Defaulting Lender Cure. If the Borrower and the Administrative Agent, and
in the case of a Defaulting Lender that is a Revolving Lender, the Swingline
Lender and the Issuing Bank, agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Facility Letters of Credit and
Swingline Loans to be held pro rata by the Lenders in accordance with their
respective Revolving Percentages (determined without giving effect to the
immediately preceding subsection (d)), as applicable, whereupon such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender having been
a Defaulting Lender.


(g)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, the Swingline Lender shall not be required to fund a new
Swingline Loan and the Issuing Bank shall not be required to issue any new
Facility Letter of Credit or, extend, renew or increase any outstanding Facility
Letter of Credit unless the Defaulting Lender’s participation in such new
Swingline Loan and all outstanding Swingline Loans or new Facility Letter of
Credit and all outstanding Facility Letters of Credit, as applicable, has been
(i) reallocated in accordance with Section 10.14(d) or (ii) Cash Collateralized
in accordance with Section 10.14(e).
10.15.    Additional Agents. None of the Documentation Agents or the Syndication
Agent as designated on the cover of the Agreement have any rights or obligations
under the Loan Documents as a result of such designation or of any actions
undertaken in such capacity, such parties having only those rights or
obligations arising hereunder in their capacities as a Lender.

-75-

--------------------------------------------------------------------------------




ARTICLE XI.
SETOFF; RATABLE PAYMENTS
11.1.    Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Default occurs and is continuing, any and
all deposits (including all account balances, whether provisional or final and
whether or not collected or available) and any other Indebtedness at any time
held or owing by any Lender or any of its Affiliates to or for the credit or
account of the Borrower may be offset and applied toward the payment of the
Obligations owing to such Lender at any time prior to the date that such Default
has been fully cured, whether or not the Obligations, or any part hereof, shall
then be due. Notwithstanding anything to the contrary in this Section, if any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 10.14 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Bank and the Lenders and (y) such Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.
11.2.    Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Loans (other than payments of Swingline Loans and
payments received pursuant to Sections 3.1, 3.2, 3.4 or 3.5) and such payment
should be distributed to the Lenders in accordance with Section 2.23 or 8.5, as
applicable, such Lender agrees, promptly upon demand, to purchase a portion of
the Loans held by the other Lenders so that after such purchase each Lender will
hold its ratable proportion of Loans. If any Lender, whether in connection with
setoff or amounts which might be subject to setoff or otherwise, receives
collateral or other protection for its Obligations or such amounts which may be
subject to setoff, such Lender agrees, promptly upon demand, to take such action
necessary such that all Lenders share in the benefits of such collateral ratably
in proportion to their Loans in accordance with Section 2.23 or 8.5, as
applicable. In case any such payment is disturbed by legal process, or
otherwise, appropriate further adjustments shall be made.
ARTICLE XII.
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
12.1.    Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns, except that (i) the Borrower shall
not have the right to assign its rights or obligations under the Loan Documents
and (ii) any assignment by any Lender must be made in compliance with Section
12.3. The parties to the Agreement acknowledge that clause (ii) of this Section
12.1 relates only to absolute assignments and does not prohibit assignments
creating security interests, including, without limitation, (x) any pledge or
assignment by any Lender of all or any portion of its rights under the Agreement
and any Note to a Federal Reserve Bank or (y) in the case of a Lender which is a
fund, any pledge or assignment of all or any portion of its rights under the
Agreement and any Note to its trustee in support of its obligations to its
trustee; provided, however, that no such pledge or assignment creating a
security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 12.3. The Administrative Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 12.3; provided, however, that the
Administrative Agent may in its discretion (but shall not be required to) follow
instructions from the Person which made any Loan or which holds any Note to
direct payments relating to such Loan or Note to another Person. Any assignee of
the rights to any Loan or any Note agrees by acceptance of such assignment to be
bound by all the terms and provisions of the Loan Documents. Any request,
authority

-76-

--------------------------------------------------------------------------------




or consent of any Person, who at the time of making such request or giving such
authority or consent is the owner of the rights to any Loan (whether or not a
Note has been issued in evidence thereof), shall be conclusive and binding on
any subsequent holder or assignee of the rights to such Loan.
12.2.    Participations.
(i)    Permitted Participants; Effect. Any Lender may, in the ordinary course of
its business and in accordance with applicable law, at any time sell to one or
more banks, financial institutions, pension funds, or any other funds or
entities (“Participants”) participating interests in any Loan owing to such
Lender, any Note held by such Lender, any Commitment of such Lender or any other
interest of such Lender under the Loan Documents. In the event of any such sale
by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the holder of any such Note for all
purposes under the Loan Documents, all amounts payable by the Borrower under the
Agreement shall be determined as if such Lender had not sold such participating
interests, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(ii)    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Loan or Commitment in which such Participant has an
interest which would require consent of affected Lenders or such Lender pursuant
to the terms of any of clauses (i) through (xiv) of Section 8.2(b).
(iii)    Benefit of Setoff. The Borrower agrees that each Participant which has
previously advised the Borrower in writing of its purchase of a participation in
a Lender’s interest in its Loans shall be deemed to have the right of setoff
provided in Section 11.1 in respect of its participating interest in amounts
owing under the Loan Documents to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under the Loan
Documents. Each Lender shall retain the right of setoff provided in Section 11.1
with respect to the amount of participating interests sold to each Participant,
provided

-77-

--------------------------------------------------------------------------------




that such Lender and Participant may not each setoff amounts against the same
portion of the Obligations, so as to collect the same amount from the Borrower
twice. The Lenders agree to share with each Participant, and each Participant,
by exercising the right of setoff provided in Section 11.1, agrees to share with
each Lender, any amount received pursuant to the exercise of its right of
setoff, such amounts to be shared in accordance with Section 11.2 as if each
Participant were a Lender.
12.3.    Assignments.
(i)    Permitted Assignments. Any Lender may, in accordance with applicable law,
at any time assign to any Eligible Assignee, without any approval from the
Borrower except as provided in the definition thereof and set forth in this
Section 12.3 (any such assignees being referred to herein as “Purchasers”), all
or any portion (greater than or equal to $5,000,000 for each assignee, so long
as the hold position of the assigning Lender is not less than $5,000,000) of its
rights and obligations under the Loan Documents. Notwithstanding the foregoing,
no approval of the Borrower shall be required for any such assignment if a
Default has occurred and is then continuing. Such assignment shall be
substantially in the form of Exhibit H hereto or in such other form as may be
agreed to by the parties thereto (an “Assignment Agreement”). The consent of the
Administrative Agent shall be required prior to an assignment becoming effective
with respect to a Purchaser (x) in the case of an assignment by a Revolving
Lender, which is not a Revolving Lender or an Affiliate thereof or a fund
related thereto and (y) in the case of an assignment by a Term Lender, which is
not a Lender or an Affiliate thereof or fund related thereto. Such consent shall
not be unreasonably withheld or delayed.
(ii)    Effect; Effective Date. Upon (i) delivery to the Administrative Agent of
a notice of assignment, substantially in the form attached as Exhibit “I” to
Exhibit H hereto (a “Notice of Assignment”), together with any consents required
by Section 12.3(i), and (ii) payment of a $3,500 fee by the assignor or assignee
to the Administrative Agent for processing such assignment, such assignment
shall become effective on the effective date specified in such Notice of
Assignment. The Notice of Assignment shall contain a representation by the
Purchaser to the effect that none of the consideration used to make the purchase
of the Commitment and Loans under the applicable assignment agreement are “plan
assets” as defined under ERISA and that the rights and interests of the
Purchaser in and under the Loan Documents will not be “plan assets” under ERISA.
On and after the effective date of such assignment, such Purchaser shall for all
purposes be a Lender party to the Agreement and any other Loan Document executed
by the Lenders and shall have all the rights and obligations of a Lender under
the Loan Documents, to the same extent as if it were an original party hereto,
and no further consent or action by the Borrower, the Lenders or the
Administrative Agent shall be required to release the transferor Lender, and the
transferor Lender shall automatically be released on the effective date of such
assignment, with respect to the percentage of the Aggregate Commitment and Loans
assigned to such Purchaser. Upon the consummation of any assignment to a
Purchaser pursuant to this Section 12.3(ii), the transferor Lender, the
Administrative Agent and the Borrower shall make appropriate arrangements so
that replacement Notes are issued to such transferor Lender and new Notes or, as
appropriate, replacement Notes, are issued to such Purchaser, in each case in
principal amounts reflecting its Commitment, as adjusted pursuant to such
assignment.

-78-

--------------------------------------------------------------------------------




(iii)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Bank, the Swingline Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all applicable Loans and, in the case of a Defaulting Lender that is a Revolving
Lender, participations in Facility Letters of Credit and Swingline Loans, in
accordance with its Revolving Percentage and Term Percentage, as applicable.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
(iv)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (such agency being solely for tax purposes),
shall maintain at the Administrative Agent’s office a copy of each Notice of
Assignment (and attached Assignment Agreement) and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
12.4.    Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries.
12.5.    Tax Treatment. If any interest in any Loan Document is transferred to
any Transferee which is organized under the laws of any jurisdiction other than
the United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5.
ARTICLE XIII.
NOTICES
13.1.    Giving Notice. Except as otherwise permitted by Section 2.14 with
respect to borrowing notices, all notices and other communications provided to
any party hereto under the Agreement or any other Loan Document shall be in
writing and addressed or delivered to such party at its address set forth below

-79-

--------------------------------------------------------------------------------




its signature hereto or at such other address (or to counsel for such party) as
may be designated by such party in a notice to the other parties. Any notice, if
mailed and properly addressed with postage prepaid, shall be deemed given when
received; any notice, if transmitted by facsimile, shall be deemed given when
transmitted.
13.2.    Change of Address. The Borrower, the Administrative Agent and any
Lender may each change the address for service of notice upon it by a notice in
writing to the other parties hereto.
13.3.    Electronic Delivery of Information.
(a)    Documents required to be delivered pursuant to the Loan Documents may be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website or a website sponsored
or hosted by the Administrative Agent or the Borrower) provided that the
foregoing shall not apply to (i) notices to any Lender (or the Issuing Bank)
pursuant to Article II. and (ii) any Lender that has notified the Administrative
Agent and the Borrower that it cannot or does not want to receive electronic
communications. The Administrative Agent and the Borrower hereby agree to accept
notices and other communications to the other party hereunder by electronic
delivery pursuant to procedures approved by both the Administrative Agent and
the Borrower for all or particular notices or communications. Documents or
notices delivered electronically shall be deemed to have been delivered on the
date and at the time on which the Administrative Agent or the Borrower posts
such documents or the documents become available on a commercial website and the
Administrative Agent or Borrower notifies each Lender of said posting and
provides a link thereto provided if such notice or other communication is not
sent or posted during the normal business hours of the recipient, said posting
date and time shall be deemed to have commenced as of 9:00 a.m. local time on
the opening of business on the next business day for the recipient.
Notwithstanding anything contained herein, the Borrower shall deliver paper
copies of any documents to the Administrative Agent or to any Lender that
requests such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender. Except for
Compliance Certificates, the Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery. Each Lender shall
be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.
(b)    Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower and the
Lenders by the Administrative Agent.
ARTICLE XIV.
COUNTERPARTS
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Amendment by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower, the Administrative Agent
and the Lenders and each party has notified the Administrative Agent, either by
electronic transmission by email with a pdf copy or other electronic
reproduction of an executed page attached or by telephone, that it has taken
such action.
(Remainder of page intentionally left blank.)

-80-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
executed this Fourth Amended and Restated Credit Agreement as of the date first
above written.




 
RETAIL PROPERTIES OF AMERICA, INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ HEATH R. FEAR
 
 
 
Print Name: Heath R. Fear
 
 
 
Title: Executive Vice President,
 
 
 
 Chief Executive Officer
 
 
 
 
 
 
2021 Spring Road, Suite 200
 
 
Oak Brook, IL 60523
 
 
Phone: 630-634-4230
 
 
Facsimile: 630-756-4185
 
 
Attention: Heath Fear
 
 
 
 
 
 
with a copy to:
 
 
 
 
 
 
2021 Spring Road, Suite 200
 
 
Oak Brook, IL 60523
 
 
Phone: 630-634-4190
 
 
Facsimile: 630-282-7465
 
 
Attention: Dennis Holland
 








[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




 
KEYBANK NATIONAL ASSOCIATION, as
 
 
Administrative Agent, as Swingline Lender, as an
 
Issuing Bank and as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ KRISTIN CENTRACCHIO
 
 
 
Name: Kristin Centracchio
 
 
 
Title: Vice President
 
 
 
 
 
 
KeyBank Real Estate Capital
 
 
1200 Abernathy Road NE, Suite 1550
 
 
Atlanta, GA 30328
 
 
Phone: 770-510-2130
 
 
Facsimile: 770-510-2195
 
 
Attention: Nathan Weyer
 




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ BRANDON H. BARRY
 
 
 
Name: Brandon H Barry
 
 
 
Title: Vice President
 
 
 
 
 
 
10 South Wacker Drive, 32nd Floor
 
 
Chicago, Illinois 60606
 
 
Phone: (312) 827-1525
 
 
Facsimile: (312) 782-0969
 
 
Attention: Brandon Barry
 




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
 
 
 
By:
/s/ CURT M. STEINER
 
 
 
Name: Curt M. Steiner
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
190 S. LaSalle Street MK-IL-SL11
 
 
Chicago, IL 60603
 
 
Phone: 312.325.8756
 
 
Facsimile: 312.325.8852
 
 
Attention: Curt M Steiner
 




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
 
 
 
By:
/s/ JOEL DALSON
 
 
 
Name: Joel Dalson
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
PNC Real Estate
 
 
1 N. Franklin, Suite 2150
 
 
D1-Y806-21-1
 
 
Chicago, IL 60606
 
 
Phone: 312-338-2226
 
 
Facsimile: 312-384-4623
 
 
Attention: Joel Dalson
 


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




 
REGIONS BANK, as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ JOE SAMFORD
 
 
 
Name: Joe Samford
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
1717 McKinney Avenue, Suite 1200
 
 
Dallas, TX 75202
 
 
Phone: 469-608-2784
 
 
Facsimile: 469-608-2842
 
 
Attention: Kevin W. Murry
 


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




 
BANK OF AMERICA, N.A., as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ ASAD RAFIQ
 
 
 
Name: Asad Rafiq
 
 
 
Title: Vice President
 
 
 
 
 
 
135 S. LaSalle St, IL4-135-06-11
 
 
Chicago, IL 60603
 
 
Phone: 312-828-4416
 
 
Facsimile: 312-537-6740
 
 
Attention: Asad Rafiq
 


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




 
CITIBANK, N.A., as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ JOHN C. ROWLAND
 
 
 
Name: John C. Rowland
 
 
 
Title: Vice President
 
 
 
 
 
 
388 Greenwich Street, Fl. 23
 
 
New York, NY 10013
 
 
Phone: (212) 816-4947
 
 
Attention: John C. Rowland
 


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




 
THE BANK OF NOVA SCOTIA, as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ PAULA J. CZACH
 
 
 
Name: Paula J. Czach
 
 
 
Title: Managing Director
 
 
 
 
 
 
40 King St. West, 62nd Flr.
 
 
Toronto, ON M5H 1H1
 
 
Canada
 
 
Phone: 416-350-1173
 
 
Facsimile: 416-866-2009
 
 
Attention: Chad Hale
 


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




 
CAPITAL ONE, N.A., as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ FREDERICK H. DENECKE
 
 
 
Name: Frederick H. Denecke
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
Capital One, N.A.
 
 
REIT Finance Group
 
 
1680 Capital One Drive, 10th Floor
 
 
McLean, VA 22102
 
 
Phone: 703-720-6760
 
 
Facsimile: 703-720-2026
 
 
Attention: Frederick H. Denecke
 


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




 
DEUTSCHE BANK AG NEW YORK BRANCH, as a
 
Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ J.T. JOHNSTON COE
 
 
 
Name: J.T. Johnston Coe
 
 
 
Title: Managing Director
 
 
 
 
 
 
Deutsche Bank Securities Inc.
 
 
60 Wall Street, 10th Floor
 
 
New York, New York 10005
 
 
Phone: 202-250-2362
 
 
Facsimile: 212-797-4496
 
 
 
 
 
 
By:
/s/ JOANNA SOLIMAN
 
 
 
Name: Joanna Soliman
 
 
 
Title: Vice President
 
 
 
 
 
 
Deutsche Bank Securities Inc.
 
 
60 Wall Street, 10th Floor
 
 
New York, New York 10005
 
 
Phone: 202-250-2362
 
 
Facsimile: 212-797-4496
 


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




 
MORGAN STANLEY BANK, N.A., as a Lender
 
 
 
 
 
 
 
 
 
By:
/s/ MICHAEL KING
 
 
 
Name: Michael King
 
 
 
Title: Authorized Signatory
 
 
 
 
 
 
Morgan Stanley Loan Servicing
 
 
1300 Thames Street Wharf, 4th floor
 
 
Baltimore, MD 21231
 
 
Tel: 443-627-4335
 
 
Fax: 718-233-2140
 


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




 
BRANCH BANKING AND TRUST COMPANY, as a
 
Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ AHAZ ARMSTRONG
 
 
 
Name: Ahaz Armstrong
 
 
 
Title: Vice President
 
 
 
 
 
 
200 W 2nd St., 16th Floor
 
 
Winston-Salem, NC 27101
 
 
Phone: (336) 733-2575
 
 
Facsimile: (336) 733-2740
 
 
Attention: Ahaz Armstrong
 


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




 
TD BANK, N.A., as Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ CLARKE CRONIN
 
 
 
Name: Clarke Cronin
 
 
 
Title: Vice President
 
 
 
 
 
 
TD Bank
 
 
200 State Street, Boston, MA 02109
 
 
Phone: 617-737-3649
 
 
Facsimile: 617-737-0238
 
 
Attention: Clarke Cronin
 


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




 
ASSOCIATED BANK, as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ MICHAEL J. SEDIVY
 
 
 
Name: Michael J. Sedivy
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
525 West Monroe, Suite 2400
 
 
Chicago, IL 60661
 
 
Phone: 312.544.4660
 
 
Facsimile: 312.544.4667
 
 
Attention: Michael J. Sedivy
 




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




SCHEDULE I
COMMITMENTS




Lender
Revolving Commitment Amount
2018 Term Loan Amount
2021 Term Commitment Amount
KeyBank National Association
$75,585,000
$24,000,000
$28,415,000
Wells Fargo Bank, National Association
$75,585,000
$24,000,000
$28,415,000
U.S. Bank National Association
$68,315,000
$16,500,000
$25,685,000
PNC Bank, National Association
$68,315,000
$16,500,000
$25,685,000
Regions Bank
$68,315,000
$16,500,000
$25,685,000
Bank of America, N.A.
$47,240,000
$15,500,000
$17,760,000
Citibank, N.A.
$47,240,000
$15,500,000
$17,760,000
The Bank of Nova Scotia
$47,240,000
$15,500,000
$17,760,000
Capital One, N.A.
$47,240,000
$15,500,000
$17,760,000
Deutsche Bank AG New York Branch
$47,240,000
$15,500,000
$17,760,000
Morgan Stanley Bank, N.A.
$65,000,000
-
-
Branch Bank and Trust Company
$32,700,000
$10,000,000
$12,300,000
TD Bank
$39,985,000
-
$15,015,000
Associated Bank
$20,000,000
$15,000,000
-
Totals
$750,000,000
$200,000,000
$250,000,000






        

--------------------------------------------------------------------------------





SCHEDULE 1

PROPERTY NAME
ENTITY
FEIN
Academy Sports & Outdoors
Houma, Louisiana
RPAI Houma Academy, L.L.C.
#
Academy Sports & Outdoors Facility
Port Arthur, Texas
RPAI Port Arthur Academy Limited Partnership
#
Academy Sports & Outdoors Store
Midland, Texas
RPAI Midland Academy Limited Partnership
#
Academy Sports & Outdoors Store
San Antonio, Texas
RPAI San Antonio Academy Limited Partnership
#
Alison’s Corner Shopping Center
San Antonio, Texas
RPAI San Antonio Military Drive Limited Partnership
#
Ashland and Roosevelt Shopping Center
Chicago, Illinois
Inland Western Chicago Ashland, L.L.C.
#
Avondale Plaza
Redmond, Washington
RPAI Redmond Avondale, L.L.C.
#
Azalea Square Phase III
Summerville, South Carolina
RPAI Summerville Azalea Square III Limited Partnership
#
Bed Bath & Beyond Plaza
Westbury, New York
RPAI Westbury Merchants Plaza, L.L.C.
#
Bellevue Mall
Nashville, Tennessee
Bellevue Development, LLC
#
Boulevard at the Capital Ctr.
Landover, Maryland
Capital Centre LLC
#
Brickyard
Chicago, Illinois
RPAI Chicago Brickyard, L.L.C.
#
Broadway Shopping Center
Bangor, Maine
RPAI Bangor Broadway, L.L.C.
#
Cedar Park Town Center
Cedar Park, Texas
RPAI Cedar Park Town Center, L.L.C.
#
Centre at Laurel
Laurel, Maryland
Centre at Laurel, LLC
#
Century III Plaza
West Mifflin, Pennsylvania
RPAI West Mifflin Century III, L.P.
#
Chantilly Crossing
Chantilly, Virginia
RPAI Chantilly Crossing, L.L.C.
#
Clear Shores
Clear Lake, Texas
RPAI Clear Lake Clear Shores Limited Partnership
#
Coal Creek Marketplace
Newcastle, Washington
RPAI Newcastle Coal Creek, L.L.C.
#
Colony Square
Sugar Land, Texas
RPAI Sugar Land Colony Limited Partnership
#
Commons at Royal Palm
Royal Palm Beach, Florida
RPAI Royal Palm Beach Commons, L.L.C.
#
Crown Theater Plaza
Hartford, Connecticut
RPAI Hartford New Park, L.L.C
#


1

--------------------------------------------------------------------------------





SCHEDULE 1

PROPERTY NAME
ENTITY
FEIN
CVS Pharmacy
Burleson, Texas
RPAI Burleson Wilshire Limited Partnership
#
CVS Pharmacy
Lawton, Oklahoma
RPAI Lawton Lee Blvd., L.L.C.
#
CVS Pharmacy
Moore, Oklahoma
RPAI Moore 19th Street, L.L.C.
#
CVS Pharmacy
Oklahoma City, Oklahoma
RPAI Oklahoma City Western Avenue, L.L.C.
#
CVS Pharmacy
Saginaw, Texas
RPAI Saginaw Limited Partnership
#
CVS Pharmacy
Sylacauga, Alabama
RPAI Sylacauga Broadway, L.L.C.
#
Cypress Mill Plaza West
Cypress, Texas
Inland Western Cypress Mill Limited Partnership
#
Davis Towne Crossing
North Richland Hills, Texas
RPAI North Richland Hills Davis Limited Partnership
#
Downtown Crown
Gaithersburg, Maryland
RPAI Gaithersburg Downtown Crown, L.L.C.
#
East Stone Commons
Kingsport, Tennessee
RPAI Kingsport East Stone, L.L.C.
#
Eastwood Towne Center
Lansing, Michigan
RPAI Lansing Eastwood, L.L.C.
#
Eckerd – Amherst, Sheridan Dr.
Eckerd – Amherst, Transit Road
Eckerd – Batavia, East Main St.
Eckerd – Batavia, West Main St.
Eckerd – Buffalo, Ferry St.
Eckerd – Buffalo, Main Street
Eckerd – Canandigua
Eckerd – Cheektowaga
Eckerd – Grand Island
Eckerd – Greece
Eckerd – Hudson
Eckerd – Irondequiot
Eckerd – Lancaster
Eckerd – Lockport
Eckerd – North Chili
Eckerd – Olean
Eckerd – Rochester, Culver Rd.
Eckerd – Rochester, Lake Ave.
Eckerd – Tonawanda
Eckerd – W Seneca, Harlem Rd.
Eckerd – West Seneca, Union Rd.
Eckerd – Yorkshire
RPAI New York Portfolio, L.L.C.
#
Eckerd – Chattanooga
Chattanooga, Tennessee
RPAI Chattanooga Brainerd Road, L.L.C.
#


2

--------------------------------------------------------------------------------





SCHEDULE 1

PROPERTY NAME
ENTITY
FEIN
Fairgrounds Plaza
Middletown, New York
RPAI Middletown Fairgrounds Plaza, L.L.C.
#
Five Forks Shopping Center
Greenville, South Carolina
RPAI Greenville Five Forks, L.L.C.
#
Five Forks Blockbuster Outlot
Greenville, South Carolina
RPAI Greenville Five Forks Outlot, L.L.C.
#
Fordham Place Office
Bronx, New York
RPAI Fordham Place Office, L.L.C.
#
Fordham Place Retail
Bronx, New York
RPAI Fordham Place Retail, L.L.C.
#
Fort Evans Plaza
Leesburg, Virginia
RPAI Leesburg Fort Evans, L.L.C.
#
Galvez Shopping Center
Galveston, Texas
RPAI Galveston Galvez Limited Partnership
#
Gateway Plaza II
College Station, Texas
RPAI College Station Gateway II Limited Partnership
#
Gateway Plaza III
College Station, Texas
RPAI College Station Gateway III, L.L.C.
#
Gateway Station
College Station, Texas
RPAI College Station Gateway Limited Partnership
#
Gateway Plaza Shopping Center
Southlake, Texas
RPAI Southlake Limited Partnership
#
Gerry Centennial Plaza
Oswego, Illinois
RPAI Oswego Gerry Centennial, L.L.C.
#
Golfland Plaza
Orange, Connecticut
RPAI Orange 53 Boston, L.L.C.
#
Governor’s Marketplace
Tallahassee, Florida
RPAI Tallahassee Governor’s One, L.L.C.
#
Grapevine Crossing
Grapevine, Texas
RPAI Grapevine Limited Partnership
#
Henry Town Center
McDonough, Georgia
RPAI McDonough Henry Town, L.L.C.
#
Heritage Square
Issaquah, Washington
RPAI Issaquah Heritage, L.L.C.
#
Home Depot Center
Pittsburgh, Pennsylvania
RPAI Pittsburgh William Penn, L.P.
#
HQ Building, a/k/a Ingram Festival Shopping Center, San Antonio, Texas
RPAI San Antonio HQ Limited Partnership
#
Huebner Oaks Center
San Antonio, Texas
RPAI San Antonio Huebner Oaks Limited Partnership
#
Humblewood Shopping Center
Humble, Texas
RPAI Humble Humblewood Limited Partnership
#
Jefferson Commons
Newport News, Virginia
RPAI Newport News Jefferson, L.L.C.
#


3

--------------------------------------------------------------------------------





SCHEDULE 1

PROPERTY NAME
ENTITY
FEIN
John’s Creek Village
Duluth, Georgia
RPAI Duluth John's Creek SPE, L.L.C.
#
La Plaza del Norte
San Antonio, Texas
RPAI San Antonio Limited Partnership
#
Lakepointe Town Crossing
RPAI Lewisville Lakepoint Limited Partnership
#
Lakewood Towne Center
Lakewood, Washington
RPAI Lakewood, L.L.C.
#
Lakewood Marshall’s
Lakewood, Washington
RPAI Lakewood II, L.L.C.
#
Lincoln Plaza
Worcester, Massachusetts
RPAI Worcester Lincoln Plaza, L.L.C.
#
Low Country Village I
Bluffton, South Carolina
RPAI Bluffton Low Country, L.L.C.
#
Low Country Village II
Bluffton, South Carolina
RPAI Bluffton Low Country II, L.L.C.
#
Lowe's / Bed, Bath & Beyond Plaza, Boroughs of Butler and Kinnelon, New Jersey
RPAI Butler Kinnelon, L.L.C.
#
Manchester Meadows Shopping Center, Town and Country, Missouri
RPAI Town and Country Manchester, L.L.C
#
Mansfield Towne Crossing
Mansfield, Texas
RPAI Mansfield Limited Partnership
#
Maple Tree Place
Williston, Vermont
RPAI Williston Maple Tree, L.L.C.
#
Merrifield Town Center
Merrifield, Virginia
RPAI Falls Church Merrifield, L.L.C.
#
Mid-Hudson Center
Poughkeepsie, New York
RPAI Poughkeepsie Mid-Hudson, L.L.C.
#
Mitchell Ranch Plaza Shopping Center
New Port Richey, Florida
RPAI New Port Richey Mitchell, L.L.C.
#
New Forest Crossing
Houston, Texas
RPAI Houston New Forest Limited Partnership
#
Newnan Crossing
Newnan, Georgia
RPAI Newnan Crossing, L.L.C.
#
Northwood Crossing
Northport, Alabama
RPAI Northport Northwood, L.L.C.
#
Orchard
New Hartford, New York
RPAI New Hartford Orchard, L.L.C.
#
Outlot A at Paradise Shoppes of Prominence Point
Canton, Georgia
RPAI Canton Paradise Outlot, L.L.C.
#
Pacheco Pass Phase I
Gilroy, California
RPAI Gilroy I, L.L.C.
#


4

--------------------------------------------------------------------------------





SCHEDULE 1

PROPERTY NAME
ENTITY
FEIN
Pacheco Pass II
Gilroy, California.
RPAI Gilroy II, L.L.C.
#
Page Field Commons
Fort Myers, Florida
RPAI Fort Myers Page Field, L.L.C.
#
Paradise Shoppes of Prominence Point
Canton, Georgia
RPAI Canton Paradise, L.L.C.
#
Parkway Towne Crossing Shopping Center
Frisco, Texas
RPAI Frisco Parkway Limited Partnership
#
Pavilion at King’s Grant
Concord, North Carolina
RPAI King's Grant Limited Partnership
#
Pelham Manor Shopping Center
Pelham Manor, New York
RPAI Pelham Manor, L.L.C.
#
Plaza Santa Fe II
Santa Fe, New Mexico
RPAI Santa Fe, L.L.C.
#
Quakertown
Quakertown, Pennsylvania
RPAI Quakertown Limited Partnership
#
Rave Theater Streets of Yorktown
Houston, Texas
RPAI Houston Little York Limited Partnership
#
Red Bug Village
Winter Springs, Florida
RPAI Winter Springs Red Bug, L.L.C.
#
Rivery Town Crossing
Georgetown, Texas
RPAI Georgetown Rivery Limited Partnership
#
Royal Oaks Village II
Houston, Texas
RPAI Houston Royal Oaks Village II Limited Partnership
#
Seekonk Power Center (King Philip's Crossing)
Seekonk, Massachusetts
RPAI Seekonk Power Center, L.L.C.
#
Shoppes at Quarterfield, a/k/a Metro Square Center
Severn, Maryland
RPAI Severn, L.L.C.
#
Shops at Forest Commons
Round Rock, Texas
RPAI Round Rock Forest Commons Limited Partnership
#
Shops at Legacy Town Center
Plano, Texas
The Shops at Legacy (RPAI) L.P.
#
Southlake Town Square – Office
Southlake, Texas
Town Square Ventures V, L.P.
#
Stateline Station
Kansas City, Missouri
RPAI Kansas City Stateline, L.L.C.
#
Stonebridge Plaza
McKinney, Texas
RPAI McKinney Stonebridge Limited Partnership
#
Stony Creek Marketplace II
Noblesville, Indiana
RPAI Stony Creek II, L.L.C.
#
Target South Center
Austin, Texas
RPAI Austin Mopac Limited Partnership
#


5

--------------------------------------------------------------------------------





SCHEDULE 1

PROPERTY NAME
ENTITY
FEIN
Towne Crossing Shopping Center and 1.96 Acres of Land Adjacent to
the Target Parcel
Lake Worth, Texas
RPAI Lake Worth Towne Crossing Limited Partnership
#
Towson Circle
Towson, Maryland
Towson Circle LLC
#
Towson Square
Towson, Maryland
RPAI Towson Square, L.L.C.
#
Trader Joe's at Royal Oaks Village II
Houston, Texas
RPAI Houston Royal Oaks Village III, L.L.C.
#
Tysons Corner
Vienna, Virginia
RPAI Vienna Tysons, L.L.C.
#
Vacant land
Billings, Montana
South Billings Center, LLC
#
Vail Ranch Plaza
Temecula, California
RPAI Temecula Vail, L.L.C.
#
Walgreens Drug Store
Northwoods, Missouri
RPAI Northwoods Natural Bridge, L.L.C.
#
Walters Crossing
Tampa, Florida
RPAI Tampa Walters, L.L.C.
#
Watauga Pavilion
Watauga, Texas
RPAI Watauga Limited Partnership
#
West Town Market
Fort Mill, South Carolina
RPAI Fort Mill West Town, L.L.C.
#
Wilton Square
Saratoga Springs, New York
RPAI Saratoga Springs Wilton, L.L.C.
#
Woodinville Plaza
Woodinville, Washington
RPAI Woodinville Plaza, L.L.C.
#
Zurich Towers
Schaumburg, Illinois
RPAI Schaumburg American Lane, L.L.C.
#




6

--------------------------------------------------------------------------------




SCHEDULE 2
SUBSIDIARY GUARANTORS AS OF AGREEMENT EFFECTIVE DATE
None.





        

--------------------------------------------------------------------------------




SCHEDULE 6.28
POST CLOSING DELIVERIES
None.

        

--------------------------------------------------------------------------------




EXHIBIT A
APPLICABLE MARGINS AND FACILITY FEE PERCENTAGES
Prior to the Investment Grade Rating Date, the interest due hereunder with
respect to the Advances shall vary from time to time and shall be determined by
reference to the Class of Advance and the then-current Leverage Ratio. Any such
change in the Applicable Margins shall be made on the fifth (5th) day subsequent
to the date on which the Administrative Agent receives a Compliance Certificate
pursuant to Section 6.1(v) with respect to the preceding fiscal quarter of
Borrower, provided that the Administrative Agent does not in good faith object
to the information provided in such certificate. In the event any such
Compliance Certificate is not delivered by Borrower when due under Section
6.1(v) the Administrative Agent shall have the right, if so directed by the
Required Class Lenders for such Class of Advance, to increase the Applicable
Margins to the next higher level until such Compliance Certificate is delivered,
by delivering written notice thereof to Borrower. Such changes shall be given
prospective effect only, and no recalculation shall be done with respect to
interest or Facility Letter of Credit Fees accrued prior to the date of such
change in the Applicable Margins. If any such Compliance Certificate shall later
be determined to be incorrect and as a result higher Applicable Margins should
have been in effect for any period, Borrower shall pay to the Administrative
Agent for the benefit of the Lenders all additional interest and fees which
would have accrued if the original Compliance Certificate had been correct, as
shown on an invoice to be prepared by the Administrative Agent and delivered to
Borrower, on the next Payment Date following delivery of such invoice or on
demand of the Administrative Agent if the Aggregate Commitments have terminated.
The per annum Applicable Margins that will be either added to the Alternate Base
Rate to determine the Floating Rate or added to LIBOR Base Rate to determine the
LIBOR Rate for any LIBOR Interest Period shall be determined as follows:




Leverage Ratio
Applicable
Margin for
Revolving
Advances
Applicable
Margin for
2018 Term
Advances
Applicable
Margin for
2021 Term
Advances
<40%
1.35%
1.45%
1.30%
>40%, <45%
1.40%
1.45%
1.35%
>45%, <50%
1.50%
1.65%
1.45%
>50%, <55%
1.65%
1.80%
1.60%
>55%, <60%
1.95%
2.00%
1.90%
>60%
2.25%
2.20%
2.20%



On, and at all times after, the Investment Grade Rating Date, the Applicable
Margins thereafter shall vary from time to time and shall be determined by
reference to the Class of Advance and the then-current Credit Ratings of
Borrower, and the Facility Fee Percentage shall be similarly determined. Any
subsequent change in any of the Borrower’s Credit Ratings which would cause a
different level to be applicable shall be effective as of the first day of the
first calendar month immediately following the month in which the Administrative
Agent receives written notice delivered by the Borrower that such change in a
Credit Rating has occurred; provided, however, if the Borrower has not delivered
the notice required but the Administrative Agent becomes aware that any of the
Borrower’s Credit Ratings have changed, then the Administrative Agent shall
adjust the level effective as of the first day of the first calendar month
following the date the Administrative Agent becomes aware of such change in
Borrower’s Credit Ratings. The per annum Applicable Margins that will be either
added to the Alternate Base Rate to determine the Floating Rate or added to
LIBOR Base

A-1

--------------------------------------------------------------------------------




Rate to determine the LIBOR Rate for any LIBOR Interest Period and the Facility
Fee Percentage shall be determined as follows:




Credit Rating (S&P and
Moody’s)
Applicable
Margin for
Revolving
Advances
Applicable
Margin for
2018 Term
Advances
Applicable
Margin for
2021 Term
Advances
Facility Fee
Percentage
(Revolver)
At least A- or A3
0.85%
1.05%
0.90%
0.125%
At least BBB+ or Baa1
0.90%
1.15%
0.95%
0.15%
At least BBB or Baa2
1.00%
1.30%
1.10%
0.20%
At least BBB- or Baa3
1.20%
1.65%
1.35%
0.25%
Below BBB- and Baa3
1.55%
2.05%
1.75%
0.30%



If each of the rating agencies assigns a Credit Rating which corresponds to
different levels in the above table, the Applicable Margins and Facility Fee
Percentage will be determined based on the level corresponding to the higher
Credit Rating of the assigned Credit Ratings. If either of the rating agencies
ceases to assign a Credit Rating to the Borrower, the Applicable Margins and
Facility Fee Percentage will be determined based on the level corresponding to
the Credit Rating assigned by the other rating agency. During any period after
the Investment Grade Rating Date in which the Borrower ceases to be rated by
both rating agencies, the Applicable Margins and Facility Fee Percentage shall
be determined based on a Credit Rating of “Below BBB- and Baa3”, effective in
each case as of the first day of the first calendar month immediately following
the month in which the Administrative Agent receives written notice delivered by
the Borrower that such cessation has occurred; provided, however, if the
Borrower has not delivered the notice required but the Administrative Agent
becomes aware of such cessation, then the Administrative Agent shall adjust the
level effective as of the first day of the first calendar month following the
date the Administrative Agent becomes aware of such cessation.



A-2

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF NOTE
[AMENDED AND RESTATED]1 NOTE
[DATE]
Retail Properties of America, Inc., a corporation organized under the laws of
the State of Maryland (the “Borrower”), promises to pay to the order of
_____________ (the “Lender”) the aggregate unpaid principal amount of all Loans
made by the Lender to the Borrower pursuant to Article II of the Fourth Amended
and Restated Credit Agreement, dated as of January 6, 2016, among the Borrower,
KeyBank National Association, individually and as Administrative Agent (the
“Administrative Agent”), and the other Lenders named therein (as amended,
modified, supplemented, restated, or renewed, from time to time, the
“Agreement”), in immediately available funds at the Administrative Agent’s
address specified pursuant to Article XIII of the Agreement, or at any other
Lending Installation of the Administrative Agent specified in writing by the
Administrative Agent to the Borrower, together with interest on the unpaid
principal amount hereof at the rates and on the dates set forth in the
Agreement. The Borrower shall pay remaining unpaid principal of and accrued and
unpaid interest on the Revolving Loans and the Term Loans [and the Swingline
Loan] in full on the respective Facility Termination Date or such earlier date
as may be required under the Agreement.
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder, provided, that the failure of the Lender to make such a recordation
or any error in such recordation shall not affect the obligations of the
Borrower to make the payments of principal and interest in accordance with the
terms of this [Amended and Restated] Note (this “Note”) and the Agreement.
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Agreement and reference is hereby made for a statement of the
terms and conditions governing this Note, including the terms and conditions
under which this Note may be prepaid or its maturity date accelerated.
Capitalized terms used herein and not otherwise defined herein are used with the
meanings attributed to them in the Agreement.
If there is a Default under the Agreement or any other Loan Document and
Administrative Agent exercises the remedies provided under the Agreement and any
other Loan Document for the Lenders, then in addition to all amounts recoverable
by the Administrative Agent and the Lenders under such documents, the
Administrative Agent and the Lenders shall be entitled to receive reasonable
attorneys’ fees and expenses incurred by the Administrative Agent and the
Lenders in connection with the exercise of such remedies.
Borrower and all endorsers severally waive presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note, and any
and all lack of diligence or

 
 
 
1 Bracketed language throughout to be used if Lender has previously received a
Note.



B-1

--------------------------------------------------------------------------------




delays in collection or enforcement of this Note, and expressly agree that this
Note, or any payment hereunder, may be extended from time to time, and expressly
consent to the release of any party liable for the obligation secured by this
Note, the release of any of the security for this Note, the acceptance of any
other security therefore, or any other indulgence or forbearance whatsoever, all
without notice to any party and without affecting the liability of the Borrower
and any endorsers hereof.
This Note shall be governed and construed under the internal laws of the State
of Illinois.
[This Note is given in replacement of the Note previously delivered to the
Lender under the Existing Agreement. THIS NOTE IS NOT INTENDED TO BE, AND SHALL
NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN
CONNECTION WITH THE OTHER NOTE.]




(Remainder of page intentionally left blank.)







B-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed and delivered this [Amended and
Restated] Note under seal as of the date written above.


RETAIL PROPERTIES OF AMERICA, INC.




By:
 
Print Name:
 
Title:
 










B-3

--------------------------------------------------------------------------------




SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
[AMENDED AND RESTATED] NOTE OF RETAIL PROPERTIES OF AMERICA, INC.,
DATED JANUARY 6, 2016
Date
Principal
Amount of Loan
Maturity of
Interest Period
Maturity
Principal
Amount Paid
Unpaid
Balance








B-4

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF AMENDMENT REGARDING INCREASE
This Amendment Regarding Increase (this “Amendment”) is made as of __________,
201__ (the “Effective Date”), by and among Retail Properties of America, Inc.
(the “Borrower”), KeyBank National Association, as Administrative Agent (the
“Administrative Agent”), and one or more existing or new “Lenders” shown on the
signature pages hereof.
RECITALS
A.    Borrower, Administrative Agent and certain other Lenders have entered into
a Fourth Amended and Restated Credit Agreement dated as of January 6, 2016 (as
amended, modified, supplemented, restated, or renewed, from time to time, the
“Credit Agreement”). All capitalized terms used herein and not otherwise defined
shall have the meanings given to them in the Credit Agreement.
B.    Pursuant to the terms of the Credit Agreement, the Lenders initially
agreed to provide Borrower with certain credit facilities in an aggregate
principal amount of up to $1,200,000,000, which consists of a revolving credit
facility of up to $750,000,000 and term loan credit facilities of up to
$450,000,000. Borrower and the Administrative Agent on behalf of the Lenders now
desire to amend the Credit Agreement in order to, among other things, [(i)]
[increase the aggregate Revolving Commitments to][make additional Term Loans in
the amount of] $__________[; and (ii) admit [name of new banks] as “Lenders”
under the Credit Agreement]2.
NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
AGREEMENTS
1.    The foregoing Recitals to this Amendment hereby are incorporated into and
made part of this Amendment.
2.    From and after __________, _____ (the “Effective Date”), [(i) [name of new
banks] shall be considered as “Lenders” under the Credit Agreement and the Loan
Documents,]3 and [(ii) [name of existing Lenders] shall each be deemed to have
[increased its Commitment]4[make additional Term Loans], each [having a
Revolving Commitment] [making additional Term Loans]5 as of the Effective Date
in the amount set forth for such Lender on Schedule I of this Amendment.
Borrower shall, on or before the Effective Date, execute and deliver to each new
Lender a Note to evidence the Loans to be made by such Lender.

 
 
 
2 To be used if any new Lenders are joining the Credit Agreement.
3 To be used if any new Lenders are joining the Credit Agreement.
4 To be used if any existing Lenders are increasing their respective
Commitments.
5 To be used if any existing Lenders are making additional Term Loans.



C-1

--------------------------------------------------------------------------------




3.    From and after the Effective Date, the aggregate [Revolving
Commitments/Term Loans] shall equal __________ Dollars ($___,000,000) and the
Aggregate Commitments shall equal __________ Dollars ($___,000,000).
4.    For purposes of Section 13.1 of the Credit Agreement (Giving Notice), the
address(es) and facsimile number(s) for [name of new banks] shall be as
specified below their respective signature(s) on the signature pages of this
Amendment.
5.    Borrower hereby represents and warrants that, as of the Effective Date, no
Default or Unmatured Default has occurred, is continuing or is in existence, the
representations and warranties (subject in all cases to all materiality
qualifiers and other exceptions in such representations and warranties)
contained in Article V of the Credit Agreement are true and correct as of the
Effective Date, except to the extent any such representation or warranty is
stated to relate solely to an earlier date (in which case such representation or
warranty was true and correct on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents and
Borrower has no offsets or claims against any of the Lenders.
6.    As expressly modified as provided herein, the Credit Agreement shall
continue in full force and effect.
7.    This Amendment may be executed in any number of counterparts, all of which
taken together shall constitute one agreement, and any of the parties hereto may
execute this Amendment by signing any such counterpart.
(Remainder of page intentionally left blank.)

C-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.
RETAIL PROPERTIES OF AMERICA, INC., a
Maryland corporation
 
 
 
 
 
 
By:
 
Print Name:
 
Title:
 





KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent
 
 
 
 
 
 
By:
 
Print Name:
 
Title:
 





[NAME OF EXISTING LENDER]
 
 
 
 
 
 
By:
 
Print Name:
 
Title:
 



 
[NAME OF NEW LENDER]
 
 
 
 
 
 
By:
 
Print Name:
 
Title:
 





 
 
 
 
 
 
 
Phone:
 
 
Facsimile:
 
Attention:
 


C-3

--------------------------------------------------------------------------------




Schedule I


[Commitments][Term Loans]



C-4

--------------------------------------------------------------------------------




EXHIBIT D
COMPLIANCE CERTIFICATE
KeyBank National Association, as Administrative Agent
1200 Abernathy Road NE, Suite 1550
Atlanta, GA 30328


Re:
Fourth Amended and Restated Credit Agreement dated as of January 6, 2016 (as
amended, modified, supplemented, restated, or renewed, from time to time, the
“Agreement”) between RETAIL PROPERTIES OF AMERICA, INC. (the “Borrower”),
KEYBANK NATIONAL ASSOCIATION, as Administrative Agent for itself and the other
lenders parties thereto from time to time (“Lenders”), and the Lenders.

Reference is made to the Agreement. Capitalized terms used in this Compliance
Certificate (including schedules and other attachments hereto, this
“Certificate”) without definition have the meanings specified in the Agreement.
Pursuant to applicable provisions of the Agreement, Borrower hereby certifies to
the Lenders that the information furnished in the attached schedules, including,
without limitation, each of the calculations listed below are true, correct and
complete in all material respects as of the last day of the fiscal periods
subject to the financial statements and associated covenants being delivered to
the Lenders pursuant to the Agreement together with this Certificate (such
statements the “Financial Statements” and the periods covered thereby the
“reporting period”) and for such reporting period.
The undersigned hereby further certifies to the Lenders that:
1.    Compliance with Financial Covenants. Schedule A attached hereto sets forth
financial data and computations evidencing the Borrower’s compliance with
certain covenants of the Agreement, all of which data and computations are true,
complete and correct.
2.    Review of Condition. The undersigned has reviewed the terms of the
Agreement, including, but not limited to, the representations and warranties of
the Borrower set forth in the Agreement and the covenants of the Borrower set
forth in the Agreement, and has made, or caused to be made under his or her
supervision, a review in reasonable detail of the transactions and condition of
the Borrower through the reporting periods.
3.    Representations and Warranties. To the undersigned’s actual knowledge, the
representations and warranties of the Borrower contained in the Loan Documents,
including those contained in the Agreement, are true and accurate in all
material respects as of the date hereof and were true and accurate in all
material respects at all times during the reporting period (except, in each
case, to the extent any such representation or warranty is stated to relate
solely to an earlier date (in which case such representation or warranty shall
have been true and correct on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents as
expressly noted on Schedule B hereto.

D-1

--------------------------------------------------------------------------------




4.    Covenants. To the undersigned’s actual knowledge, during the reporting
period, the Borrower observed and performed all of the respective covenants and
other agreements under the Agreement and the Loan Documents, and satisfied each
of the conditions contained therein to be observed, performed or satisfied by
the Borrower, except as expressly noted on Schedule B hereto.
5.    No Unmatured Default. To the undersigned’s actual knowledge, no Default or
Unmatured Default exists as of the date hereof or existed at any time during the
reporting period, except as expressly noted on Schedule B hereto.
IN WITNESS WHEREOF, this Certificate is executed by the undersigned this ___ day
of __________, 201_.
RETAIL PROPERTIES OF AMERICA, INC.
 
 
 
 
 
 
By:
 
Print Name:
 
Title:
 






D-2

--------------------------------------------------------------------------------




SCHEDULE A TO COMPLIANCE CERTIFICATE
COMPLIANCE CALCULATIONS







D-3

--------------------------------------------------------------------------------




SCHEDULE B TO COMPLIANCE CERTIFICATE
EXCEPTIONS, IF ANY









D-4

--------------------------------------------------------------------------------




EXHIBIT E
FORM OF SUBSIDIARY GUARANTY
SUBSIDIARY GUARANTY


This Subsidiary Guaranty (this “Guaranty”) is made as of ________________, by
the parties identified in the signature pages thereto, and any Joinder to
Guaranty hereafter delivered (collectively, the “Subsidiary Guarantors”), to and
for the benefit of KeyBank National Association, individually (“KeyBank”) and as
administrative agent (“Administrative Agent”) for itself and the lenders under
the Credit Agreement (as defined below) and their respective successors and
assigns (collectively, the “Lenders”).


RECITALS


A.     Retail Properties of America, Inc., a corporation organized under the
laws of the State of Maryland (“Borrower”), and Subsidiary Guarantors have
requested that the Lenders make a combined term loan and revolving credit
facility available to Borrower in an aggregate principal amount of
$1,200,000,000, subject to possible future increase to an aggregate of
$1,600,000,000 (the “Facility”).


B.     The Lenders have agreed to make available the Facility to Borrower
pursuant to the terms and conditions set forth in a Fourth Amended and Restated
Credit Agreement dated as of January 6, 2016 among Borrower, KeyBank,
individually, and as Administrative Agent, and the Lenders named therein (as
amended, modified, supplemented, restated, or renewed, from time to time, the
“Credit Agreement”). All capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to such terms in the Credit Agreement.


C.     Borrower has executed and delivered or will execute and deliver to the
Lenders promissory notes in the principal amount of each Lender’s Revolving
Commitment and Term Loans, as applicable, as evidence, in addition to the Credit
Agreement, of Borrower’s indebtedness to each such Lender with respect to the
Facility (the promissory notes described above, together with any amendments or
allonges thereto, or restatements, replacements or renewals thereof, and/or new
promissory notes to new Lenders under the Credit Agreement, are collectively
referred to herein as the “Notes”).


D.     Subsidiary Guarantors are Wholly-Owned Subsidiaries of Borrower.
Subsidiary Guarantors acknowledge that the extension of credit by the
Administrative Agent and the Lenders to Borrower pursuant to the Credit
Agreement will benefit Subsidiary Guarantors by making funds available to
Subsidiary Guarantors through Borrower and by enhancing the financial strength
of the consolidated group of which Subsidiary Guarantors and Borrower are
members. The execution and delivery of this Guaranty by Subsidiary Guarantors
are conditions precedent to the performance by the Lenders of their obligations
under the Credit Agreement.









E-1

--------------------------------------------------------------------------------




AGREEMENTS


NOW, THEREFORE, Subsidiary Guarantors, in consideration of the matters described
in the foregoing Recitals, which Recitals are incorporated herein and made a
part hereof, and for other good and valuable consideration, hereby agree as
follows:


1.     Subsidiary Guarantors absolutely, unconditionally, and irrevocably
guaranty to each of the Lenders:


(a)     the full and prompt payment of the principal of and interest on the
Facility Obligations when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, and the prompt payment of all sums which
may now be or may hereafter become due and owing under the Notes, the Credit
Agreement, and the other Loan Documents;


(b)     the payment of all Enforcement Costs (as hereinafter defined in
Paragraph 7 hereof); and


(c)     the full, complete, and punctual observance, performance, and
satisfaction of all of the obligations, duties, covenants, and agreements of
Borrower under the Credit Agreement and the Loan Documents.


All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.” All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the “Obligations.” Subsidiary Guarantors
and Lenders agree that Subsidiary Guarantors’ obligations hereunder shall not
exceed the greater of: (i) the aggregate amount of all monies received, directly
or indirectly, by Subsidiary Guarantors from Borrower after the date hereof
(whether by loan, capital infusion or other means), or (ii) the maximum amount
of the Facility Indebtedness not subject to avoidance under Title 11 of the
United States Code, as same may be amended from time to time, or any applicable
state law (the “Bankruptcy Code”). To that end, to the extent such obligations
would otherwise be subject to avoidance under the Bankruptcy Code if Subsidiary
Guarantors are not deemed to have received valuable consideration, fair value or
reasonably equivalent value for its obligations hereunder, each Subsidiary
Guarantor’s obligations hereunder shall be reduced to that amount which, after
giving effect thereto, would not render such Subsidiary Guarantor insolvent, or
leave such Subsidiary Guarantor with an unreasonably small capital to conduct
its business, or cause such Subsidiary Guarantor to have incurred debts (or
intended to have incurred debts) beyond its ability to pay such debts as they
mature, as such terms are determined, and at the time such obligations are
deemed to have been incurred, under the Bankruptcy Code. In the event a
Subsidiary Guarantor shall make any payment or payments under this Guaranty,
each other Subsidiary Guarantor of the Facility Indebtedness shall contribute to
such Subsidiary Guarantor an amount equal to such nonpaying Subsidiary
Guarantor’s pro rata share (based on their respective maximum liabilities
hereunder) of such payment or payments made by such Subsidiary Guarantor,
provided that such contribution right shall be subordinate and junior in right
of payment in full of all the Facility Indebtedness to Lenders. Subsidiary
Guarantors and Lenders further agree that Subsidiary Guarantors’ obligations
hereunder with regard to the Facility Obligations shall be determined in
accordance with the terms

E-2

--------------------------------------------------------------------------------




hereof and Subsidiary Guarantors’ obligations hereunder are not intended to be
determined by or subject to the definition of “Guarantee Obligations” in the
Credit Agreement.


2.     In the event of any default by Borrower in making payment of the Facility
Indebtedness, or in performance of the Obligations, as aforesaid, in each case
beyond the expiration of any applicable grace period, Subsidiary Guarantors
agree, on demand by the Administrative Agent or the holder of a Note, to pay all
the Facility Indebtedness and to perform all the Obligations as are then or
thereafter become due and owing or are to be performed under the terms of the
Notes, the Credit Agreement, and the other Loan Documents.


3.     Subsidiary Guarantors do hereby waive (i) notice of acceptance of this
Guaranty by the Administrative Agent and the Lenders and any and all notices and
demands of every kind which may be required to be given by any statute, rule or
law, (ii) any defense, right of set-off or other claim which Subsidiary
Guarantors may have against Borrower or which Subsidiary Guarantors or Borrower
may have against the Administrative Agent or the Lenders or the holder of a
Note, (iii) presentment for payment, demand for payment (other than as provided
for in Paragraph 2 above), notice of nonpayment (other than as provided for in
Paragraph 2 above) or dishonor, protest and notice of protest, diligence in
collection and any and all formalities which otherwise might be legally required
to charge Subsidiary Guarantors with liability, (iv) any failure by the
Administrative Agent and the Lenders to inform Subsidiary Guarantors of any
facts the Administrative Agent and the Lenders may now or hereafter know about
Borrower, the Facility, or the transactions contemplated by the Credit
Agreement, it being understood and agreed that the Administrative Agent and the
Lenders have no duty so to inform and that Subsidiary Guarantors are fully
responsible for being and remaining informed by Borrower of all circumstances
bearing on the existence or creation, or the risk of nonpayment of the Facility
Indebtedness or the risk of nonperformance of the Obligations, (v) any and all
right to cause a marshalling of assets of Borrower or any other action by any
court or governmental body with respect thereto, or to cause the Administrative
Agent and the Lenders to proceed against any other security given to a Lender in
connection with the Facility Indebtedness or the Obligations, (vi) any
invalidity or unenforceability of the Facility Indebtedness, and (vii) any
amendment or waiver of the Facility Indebtedness, including without limitation
any of the actions described in Paragraph 4 below. Credit may be granted or
continued from time to time by the Lenders to Borrower without notice to or
authorization from Subsidiary Guarantors, regardless of the financial or other
condition of Borrower at the time of any such grant or continuation. The
Administrative Agent and the Lenders shall have no obligation to disclose or
discuss with Subsidiary Guarantors the Lenders’ assessment of the financial
condition of Borrower. Subsidiary Guarantors acknowledge that no representations
of any kind whatsoever have been made by the Administrative Agent and the
Lenders to Subsidiary Guarantors. No modification or waiver of any of the
provisions of this Guaranty shall be binding upon the Administrative Agent and
the Lenders except as expressly set forth in a writing duly signed and delivered
on behalf of the Administrative Agent and the Lenders. Subsidiary Guarantors
further agree that any exculpatory language contained in the Credit Agreement,
the Notes, and the other Loan Documents shall in no event apply to this
Guaranty, and will not prevent the Administrative Agent and the Lenders from
proceeding against Subsidiary Guarantors to enforce this Guaranty.



E-3

--------------------------------------------------------------------------------




4.     Subsidiary Guarantors further agree that Subsidiary Guarantors' liability
as guarantor shall in no way be impaired by any renewals or extensions which may
be made from time to time, with or without the knowledge or consent of
Subsidiary Guarantors of the time for payment of interest or principal under a
Note or by any forbearance or delay in collecting interest or principal under a
Note, or by any waiver by the Administrative Agent and the Lenders under the
Credit Agreement, or any other Loan Documents, or by the Administrative Agent or
the Lenders’ failure or election not to pursue any other remedies they may have
against Borrower, or by any change or modification in a Note, the Credit
Agreement, or any other Loan Documents, or by the acceptance by the
Administrative Agent or the Lenders of any security or any increase,
substitution or change therein, or by the release by the Administrative Agent
and the Lenders of any security or any withdrawal thereof or decrease therein,
or by the application of payments received from any source to the payment of any
obligation other than the Facility Indebtedness, even though a Lender might
lawfully have elected to apply such payments to any part or all of the Facility
Indebtedness, it being the intent hereof that Subsidiary Guarantors shall remain
liable as principal for payment of the Facility Indebtedness and performance of
the Obligations until all indebtedness has been paid in full and the other
terms, covenants and conditions of the Credit Agreement, and other Loan
Documents and this Guaranty have been performed, notwithstanding any act or
thing which might otherwise operate as a legal or equitable discharge of a
surety. Subsidiary Guarantors further understand and agree that the
Administrative Agent and the Lenders may at any time enter into agreements with
Borrower to amend and modify a Note, the Credit Agreement or any of the other
Loan Documents, or any other documents related thereto, and may waive or release
any provision or provisions of a Note, the Credit Agreement, or any other Loan
Document and, with reference to such instruments, may make and enter into any
such agreement or agreements as the Administrative Agent, the Lenders and
Borrower may deem proper and desirable, without in any manner impairing this
Guaranty or any of the Administrative Agent and the Lenders’ rights hereunder or
any of Subsidiary Guarantors’ obligations hereunder. Each of the Subsidiary
Guarantors agrees not to assert any claim against the Administrative Agent or
any Lender, any of their respective Affiliates, or any of their or their
respective Affiliates, officers, directors, employees, attorneys and agents, on
any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the Facility, the actual or
proposed use of the Loans or any Letter of Credit, the Loan Documents or the
transactions contemplated thereby.


5.     This is an absolute, unconditional, complete, present and continuing
guaranty of payment and performance and not of collection. Subsidiary Guarantors
agree that its obligations hereunder shall be joint and several with any and all
other guaranties given in connection with the Facility from time to time.
Subsidiary Guarantors agree that this Guaranty may be enforced by the
Administrative Agent and the Lenders without the necessity at any time of
resorting to or exhausting any security or collateral, if any, given in
connection herewith or with a Note, the Credit Agreement, or any of the other
Loan Documents or by or resorting to any other guaranties, and Subsidiary
Guarantors hereby waive the right to require the Administrative Agent and the
Lenders to join Borrower in any action brought hereunder or to commence any
action against or obtain any judgment against Borrower or to pursue any other
remedy or enforce any other right. Subsidiary Guarantors further agree that
nothing contained herein or otherwise shall prevent the Administrative Agent and
the Lenders from pursuing concurrently or successively all rights and remedies
available to them at law and/or in equity or under a Note, the Credit Agreement
or any other Loan Documents, and

E-4

--------------------------------------------------------------------------------




the exercise of any of their rights or the completion of any of their remedies
shall not constitute a discharge of any of Subsidiary Guarantors’ obligations
hereunder, it being the purpose and intent of Subsidiary Guarantors that the
obligations of such Subsidiary Guarantors hereunder shall be primary, absolute,
independent and unconditional under any and all circumstances whatsoever.
Neither Subsidiary Guarantors’ obligations under this Guaranty nor any remedy
for the enforcement thereof shall be impaired, modified, changed or released in
any manner whatsoever by any impairment, modification, change, release or
limitation of the liability of Borrower under a Note, the Credit Agreement or
any other Loan Document or by reason of Borrower’s bankruptcy or by reason of
any creditor or bankruptcy proceeding instituted by or against Borrower. This
Guaranty shall continue to be effective and be deemed to have continued in
existence or be reinstated (as the case may be) if at any time payment of all or
any part of any sum payable pursuant to a Note, the Credit Agreement or any
other Loan Document is rescinded or otherwise required to be returned by the
payee upon the insolvency, bankruptcy, or reorganization of the payor, all as
though such payment to such Lender had not been made, regardless of whether such
Lender contested the order requiring the return of such payment. The obligations
of Subsidiary Guarantors pursuant to the preceding sentence shall survive any
termination, cancellation, or release of this Guaranty.


6.     This Guaranty shall be assignable by a Lender to any assignee of all or a
portion of such Lender’s rights under the Loan Documents.


7.     If: (i) this Guaranty, a Note, or any of the Loan Documents are placed in
the hands of an attorney for collection or is collected through any legal
proceeding; (ii) an attorney is retained to represent the Administrative Agent
or any Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors’ rights and involving a claim under this
Guaranty, a Note, the Credit Agreement, or any Loan Document; (iii) an attorney
is retained to enforce any of the other Loan Documents or to provide advice or
other representation with respect to the Loan Documents in connection with an
enforcement action or potential enforcement action; or (iv) an attorney is
retained to represent the Administrative Agent or any Lender in any other legal
proceedings whatsoever in connection with this Guaranty, a Note, the Credit
Agreement, any of the Loan Documents, or any property subject thereto (other
than any action or proceeding brought by any Lender or participant against the
Administrative Agent alleging a breach by the Administrative Agent of its duties
under the Loan Documents), then Subsidiary Guarantors shall pay to the
Administrative Agent or such Lender upon demand all reasonable attorney’s fees,
costs and expenses, including, without limitation, court costs, filing fees and
all other costs and expenses incurred in connection therewith (all of which are
referred to herein as “Enforcement Costs”), in addition to all other amounts due
hereunder.


8.     The parties hereto intend that each provision in this Guaranty comports
with all applicable local, state and federal laws and judicial decisions.
However, if any provision or provisions, or if any portion of any provision or
provisions, in this Guaranty is found by a court of law to be in violation of
any applicable local, state or federal ordinance, statute, law, administrative
or judicial decision, or public policy, and if such court should declare such
portion, provision or provisions of this Guaranty to be illegal, invalid,
unlawful, void or unenforceable as written, then it is the intent of all parties
hereto that such portion, provision or provisions shall be given force to the
fullest possible extent that they are legal, valid and enforceable, that the
remainder of this

E-5

--------------------------------------------------------------------------------




Guaranty shall be construed as if such illegal, invalid, unlawful, void or
unenforceable portion, provision or provisions were not contained therein, and
that the rights, obligations and interest of the Administrative Agent and the
Lender or the holder of a Note under the remainder of this Guaranty shall
continue in full force and effect.


9.     Any indebtedness of Borrower to Subsidiary Guarantors now or hereafter
existing is hereby subordinated to the Facility Indebtedness. Subsidiary
Guarantors will not seek, accept, or retain for Subsidiary Guarantors’ own
account, any payment from Borrower on account of such subordinated debt at any
time when a Default exists under the Credit Agreement or the Loan Documents, and
any such payments to Subsidiary Guarantors made while any Default then exists
under the Credit Agreement or the Loan Documents on account of such subordinated
debt shall be collected and received by Subsidiary Guarantors in trust for the
Lenders and shall be paid over to the Administrative Agent on behalf of the
Lenders on account of the Facility Indebtedness without impairing or releasing
the obligations of Subsidiary Guarantors hereunder.


10.     Subsidiary Guarantors hereby subordinate to the Facility Indebtedness
any and all claims and rights, including, without limitation, subrogation
rights, contribution rights, reimbursement rights and set-off rights, which
Subsidiary Guarantors may have against Borrower arising from a payment made by
Subsidiary Guarantors under this Guaranty and agree that, until the entire
Facility Indebtedness is paid in full, not to assert or take advantage of any
subrogation rights of Subsidiary Guarantors or the Lenders or any right of
Subsidiary Guarantors or the Lenders to proceed against (i) Borrower for
reimbursement, or (ii) any other guarantor or any collateral security or
guaranty or right of offset held by the Lenders for the payment of the Facility
Indebtedness and performance of the Obligations, nor shall Subsidiary Guarantors
seek or be entitled to seek any contribution or reimbursement from Borrower or
any other guarantor in respect of payments made by Subsidiary Guarantors
hereunder. It is expressly understood that the agreements of Subsidiary
Guarantors set forth above constitute additional and cumulative benefits given
to the Lenders for their security and as an inducement for their extension of
credit to Borrower.


11.     The Subsidiary Guarantors hereby agree as among themselves that, if any
Subsidiary Guarantor shall make an Excess Payment (as defined below), such
Subsidiary Guarantor shall have a right of contribution from each other
Subsidiary Guarantor in an amount equal to such other Subsidiary Guarantor’s
Contribution Share (as defined below) of such Excess Payment. The payment
obligations of any Subsidiary Guarantor under this paragraph shall be
subordinate and subject in right of payment to the Obligations until the entire
Facility Indebtedness is paid in full, and none of the Subsidiary Guarantors
shall exercise any right or remedy under this paragraph against any other
Subsidiary Guarantor until the entire Facility Indebtedness is paid in full.
Subject to the immediately preceding paragraph 10, this paragraph shall not be
deemed to affect any claims or rights, including, without limitation,
subrogation rights, contribution rights, reimbursement rights and set-off
rights, that any Subsidiary Guarantor may have under applicable law against the
Borrower in respect of any payment of the Facility Indebtedness or the
Obligations. Notwithstanding the foregoing, all rights of contribution against
any Subsidiary Guarantor shall terminate from and after such time, if ever, that
such Subsidiary Guarantor shall cease to be a Subsidiary Guarantor in accordance
with Section 6.26 of the Credit Agreement. For purposes of this paragraph, the
following terms have the indicated meanings:

E-6

--------------------------------------------------------------------------------




(a)    “Contribution Share” means, for any Subsidiary Guarantor in respect of
any Excess Payment made by any other Subsidiary Guarantor, the ratio (expressed
as a percentage) as of the date of such Excess Payment of (i) the amount by
which the aggregate present fair salable value of all of its assets and
properties exceeds the amount of all debts and liabilities of such Subsidiary
Guarantor (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Subsidiary Guarantor
hereunder) to (ii) the amount by which the aggregate present fair salable value
of all assets and other properties of the Borrower and the Subsidiary Guarantors
other than the maker of such Excess Payment exceeds the amount of all of the
debts and liabilities (including contingent, subordinated, unmatured, and
unliquidated liabilities, but excluding the obligations of the Borrower and the
Subsidiary Guarantors) of the Borrower and the Subsidiary Guarantors other than
the maker of such Excess Payment; provided, however, that, for purposes of
calculating the Contribution Shares of the Subsidiary Guarantors in respect of
any Excess Payment, any Subsidiary Guarantor that became a Subsidiary Guarantor
subsequent to the date of any such Excess Payment shall be deemed to have been a
Subsidiary Guarantor on the date of such Excess Payment and the financial
information for such Subsidiary Guarantor as of the date such Subsidiary
Guarantor became a Subsidiary Guarantor shall be utilized for such Subsidiary
Guarantor in connection with such Excess Payment.


(b)    “Excess Payment” means the amount paid by any Subsidiary Guarantor in
excess of its Ratable Share (as defined below) of the Facility Indebtedness.


(c)    “Ratable Share” means, for any Subsidiary Guarantor in respect of any
payment of the Facility Indebtedness, the ratio (expressed as a percentage) as
of the date of such payment of the Facility Indebtedness of (i) the amount by
which the aggregate present fair salable value of all of its assets and
properties exceeds the amount of all debts and liabilities of such Subsidiary
Guarantor (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Subsidiary Guarantor
hereunder) to (ii) the amount by which the aggregate present fair salable value
of all assets and other properties of the Borrower and the Subsidiary Guarantors
exceeds the amount of all of the debts and liabilities (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of the Borrower and the Subsidiary Guarantors hereunder) of the
Borrower and the Subsidiary Guarantors; provided, however, that, for purposes of
calculating the Ratable Shares of the Subsidiary Guarantors in respect of any
payment of the Facility Indebtedness, any Subsidiary Guarantor that became a
Subsidiary Guarantor subsequent to the date of any such payment shall be deemed
to have been a Subsidiary Guarantor on the date of such payment and the
financial information for such Subsidiary Guarantor as of the date such
Subsidiary Guarantor became a Subsidiary Guarantor shall be utilized for such
Guarantor in connection with such payment.


12.     Any amounts received by a Lender from any source on account of any
indebtedness may be applied by such Lender toward the payment of such
indebtedness, and in such order of application, as a Lender may from time to
time elect.


13.     Subsidiary Guarantors hereby submit to personal jurisdiction in the
State of Illinois for the enforcement of this Guaranty and waive any and all
personal rights to object to such jurisdiction for the purposes of litigation to
enforce this Guaranty. Subsidiary Guarantors hereby

E-7

--------------------------------------------------------------------------------




consent to the jurisdiction of either the Circuit Court of Cook County,
Illinois, or the United States District Court for the Northern District of
Illinois, in any action, suit, or proceeding which the Administrative Agent or a
Lender may at any time wish to file in connection with this Guaranty or any
related matter. Subsidiary Guarantors hereby agree that an action, suit, or
proceeding to enforce this Guaranty may be brought in any state or federal court
in the State of Illinois and hereby waives any objection which Subsidiary
Guarantors may have to the laying of the venue of any such action, suit, or
proceeding in any such court; provided, however, that the provisions of this
Paragraph shall not be deemed to preclude the Administrative Agent or a Lender
from filing any such action, suit, or proceeding in any other appropriate forum.


14.     All notices and other communications provided to any party hereto under
this Agreement or any other Loan Document shall be in writing or by facsimile
and addressed or delivered to such party at its address set forth below or at
such other address as may be designated by such party in a notice to the other
parties. Any notice, if mailed and properly addressed with postage prepaid,
shall be deemed given when received; any notice, if transmitted by facsimile,
shall be deemed given when transmitted. Notice may be given as follows:


To Subsidiary Guarantors:


c/o Retail Properties of America, Inc.
2021 Spring Road, Suite 200
Oak Brook, Illinois 60523
Attention: [____________]
Telephone: 630-634-4230
Facsimile: 630-756-4185


With a copy to:


Retail Properties of America, Inc.
2021 Spring Road, Suite 200
Oak Brook, Illinois 60523
Attention: [_____________]
Telephone: 630-634-4190
Facsimile: 630-282-7465


If to the Administrative Agent or any Lender, to its address set forth in the
Credit Agreement.


15.     This Guaranty shall be binding upon the heirs, executors, legal and
personal representatives, successors and assigns of Subsidiary Guarantors and
shall inure to the benefit of the Administrative Agent and the Lenders’
successors and assigns.


16.     This Guaranty shall be construed and enforced under the internal laws of
the State of Illinois.



E-8

--------------------------------------------------------------------------------




17.     SUBSIDIARY GUARANTORS, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY
THEIR ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE LENDING RELATIONSHIP
WHICH IS THE SUBJECT OF THIS GUARANTY AND AGREE THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.


18.     Neither the execution and delivery by the Subsidiary Guarantors of this
Guaranty, nor the consummation of the transactions contemplated by the Credit
Agreement, nor compliance with the provisions thereof will violate any law,
rule, regulation, order, writ, judgment, injunction, decree or award binding on
any of the Subsidiary Guarantors or their respective articles of organization,
articles of formation, certificates of trust, limited partnership certificates,
operating agreements, trust agreements, or limited partnership agreements, or
the provisions of any indenture, instrument or agreement to which any of the
Subsidiary Guarantors is a party or is subject, or by which it, or its Property,
is bound, or conflict with or constitute a default thereunder, except where such
violation, conflict or default would not have a Material Adverse Effect, or
result in the creation or imposition of any Lien (other the Liens created
pursuant to the Credit Agreement) in, of or on the Property of such Subsidiary
Guarantor pursuant to the terms of any such indenture, instrument or agreement.
No order, consent, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, any governmental or
public body or authority, or any subdivision thereof, is required to authorize,
or is required in connection with the execution, delivery and performance of, or
the legality, validity, binding effect or enforceability of, this Guaranty.


19.     From time to time, additional parties may execute a joinder
substantially in the form of Exhibit A hereto, and thereby become a party to
this Guaranty. From and after delivery of such joinder, the Subsidiary
delivering such joinder shall be a Subsidiary Guarantor, and be bound by all of
the terms and provisions of this Guaranty. From time to time, certain Subsidiary
Guarantors shall be released from their obligations under this Guaranty upon
satisfaction of the conditions to such release established pursuant to Section
6.26 of the Credit Agreement.




(Remainder of page intentionally left blank.)

E-9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Subsidiary Guarantors have delivered this Subsidiary
Guaranty as of the date first written above.






[GUARANTOR]
 
 
 
 
By:
 
Name:
 
Title:
 












E-10

--------------------------------------------------------------------------------




Accepted:


KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent
 
 
 
 
By:
 
Name:
 
Title:
 

































[Signature Page to Subsidiary Guaranty]

E-11

--------------------------------------------------------------------------------




EXHIBIT A TO SUBSIDIARY GUARANTY


FORM OF JOINDER TO GUARANTY


THIS JOINDER is executed as of ____________, 20__ by the undersigned, each of
which hereby agrees as follows:


1.     All capitalized terms used herein and not defined in this Joinder shall
have the meanings provided in that certain Subsidiary Guaranty (as amended,
modified, supplemented, restated, or renewed, from time to time, the “Guaranty”)
dated as of ______________, executed for the benefit of KeyBank National
Association, as Administrative Agent for itself and certain other Lenders, and
the Lenders, with respect to Loans from the Lenders to Retail Properties of
America, Inc. (“Borrower”).


2.    As required by the Credit Agreement, each of the undersigned is executing
this Joinder to become a party to the Guaranty.


3.    Each and every term, condition, representation, warranty, and other
provision of the Guaranty, by this reference, is incorporated herein as if set
forth herein in full and the undersigned agrees to fully and timely perform each
and every obligation of a Subsidiary Guarantor under such Guaranty.


[INSERT SUBSIDIARY GUARANTOR SIGNATURE BLOCKS AND FEIN NUMBER]


________________________________


FEIN NO. ______________________


By:_____________________________


By:________________________
Its:

E-12

--------------------------------------------------------------------------------




EXHIBIT G
FORM OF BORROWING NOTICE
Date:_______________
KeyBank National Association, as Administrative Agent
KeyBank Real Estate Capital
1200 Abernathy Road NE, Suite 1550
Atlanta, GA 30328
Attention: Nathan Weyer
Borrowing Notice
Retail Properties of America, Inc. hereby requests a Loan Advance pursuant to
Section 2.9 of the Fourth Amended and Restated Credit Agreement dated as of
January 6, 2016 (as amended, modified, supplemented, restated, or renewed, from
time to time, the “Credit Agreement”), among Retail Properties of America, Inc.,
the Lenders referenced therein, and you, as Administrative Agent for the
Lenders. Capitalized terms used herein and not otherwise defined herein shall
have the meanings attributed to them in the Credit Agreement
An Advance is requested to be made in the amount of $__________, to be made on
_______________. Such Loan shall be a [Revolving] [2021 Term] Advance. Such Loan
shall be a [LIBOR Rate] [Floating Rate] [Swingline] Advance. [The applicable
LIBOR Interest Period shall be ____________________.] [The Borrower requests
that the One Day LIBOR Rate apply for the duration of the Swingline Advance]6 
The proceeds of the requested Advance shall be directed to the following
account:
Wiring Instructions:
(Bank Name)
(ABA No.)
(Beneficiary)
(Account No. to Credit)
(Notification Requirement)





 
 
 
6 To be used if a Swingline Advance is requested.

G-1

--------------------------------------------------------------------------------




In support of this request, Retail Properties of America, Inc. hereby represents
and warrants to the Administrative Agent and the Lenders that all requirements
of Section 4.2 of the Credit Agreement in connection with such Advance have been
satisfied at the time such proceeds are disbursed.
Date:
 
 
 
 
 
For Borrower: Retail Properties of America, Inc.
 
 
 
By:
 
 
Name:
 
 
Its:
 
 




G-2

--------------------------------------------------------------------------------




EXHIBIT H


FORM OF ASSIGNMENT AGREEMENT
This Assignment Agreement (this “Assignment Agreement”) between
_________________________ (the “Assignor”) and _________________________ (the
“Assignee”) is dated as of ____________, 20__. The parties hereto agree as
follows:


1.     PRELIMINARY STATEMENT. The Assignor is a party to a Fourth Amended and
Restated Credit Agreement dated January 6, 2016 (as amended, modified,
supplemented, restated, or renewed, from time to time, the “Credit Agreement”)
described in Item 1 of Schedule 1 attached hereto (“Schedule 1”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
attributed to them in the Credit Agreement.


2.     ASSIGNMENT AND ASSUMPTION. The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Credit
Agreement such that after giving effect to such assignment, the Assignee shall
have purchased pursuant to this Assignment Agreement the percentage interest
specified in Item 3 of Schedule 1 of all outstanding rights and obligations
under the Credit Agreement and the other Loan Documents. The Commitment
purchased by the Assignee hereunder is set forth in Item 4 of Schedule 1.


3.     EFFECTIVE DATE. The effective date of this Assignment Agreement (the
“Effective Date”) shall be the later of the date specified in Item 5 of Schedule
1 or two (2) Business Days (or such shorter period agreed to by KeyBank National
Association, as Administrative Agent under the Credit Agreement (the “Agent”))
after a Notice of Assignment substantially in the form of Exhibit “I” attached
hereto has been delivered to the Agent. Such Notice of Assignment shall include
the consent of the Agent if required by Section 12.3(i) of the Credit Agreement.
In no event will the Effective Date occur if the payments required to be made by
the Assignee to the Assignor on the Effective Date under Section 4 hereof are
not made on the proposed Effective Date. The Assignor will notify the Assignee
of the proposed Effective Date no later than the Business Day prior to the
proposed Effective Date. As of the Effective Date, (i) the Assignee shall have
the rights and obligations of a Lender under the Loan Documents with respect to
the rights and obligations assigned to the Assignee hereunder and (ii) the
Assignor shall relinquish its rights and be released from its corresponding
obligations under the Loan Documents with respect to the rights and obligations
assigned to the Assignee hereunder.


4.    PAYMENTS OBLIGATIONS. On and after the Effective Date, the Assignee shall
be entitled to receive from the Agent all payments of principal, interest and
fees with respect to the interest assigned hereby. The Assignee shall advance
funds directly to the Agent with respect to all Loans and reimbursement payments
made on or after the Effective Date with respect to the interest assigned
hereby. In consideration for the sale and assignment of Loans hereunder, the
Assignee shall pay the Assignor, on the Effective Date, an amount equal to the
principal amount of the portion of all Loans assigned to the Assignee hereunder
which is outstanding on the Effective Date. The Assignee will promptly remit to
the Assignor (i) the portion of any principal payments assigned hereunder and
received from the Agent and (ii) any amounts of interest on Loans and fees
received

H-1

--------------------------------------------------------------------------------




from the Agent to the extent either (i) or (ii) relate to the portion of the
Loans assigned to the Assignee hereunder for periods prior to the Effective Date
and have not been previously paid by the Assignee to the Assignor. In the event
that either party hereto receives any payment to which the other party hereto is
entitled under this Assignment Agreement, then the party receiving such amount
shall promptly remit it to the other party hereto.


5.     REPRESENTATIONS OF THE ASSIGNOR: LIMITATIONS ON THE ASSIGNOR’S LIABILITY.
The Assignor represents and warrants: (a) that it is the legal and beneficial
owner of the interest being assigned by it hereunder, (b) that such interest is
free and clear of any adverse claim created by the Assignor, and (c) that it has
all necessary right and authority to enter into this Assignment. It is
understood and agreed that the assignment and assumption hereunder is made
without recourse to the Assignor and that the Assignor makes no other
representation or warranty of any kind to the Assignee. Neither the Assignor nor
any of its officers, directors, employees, agents or attorneys shall be
responsible for (i) the due execution, legality, validity, enforceability,
genuineness, sufficiency or collectability of any Loan Document, including
without limitation, documents granting the Assignor and the other Lenders a
security interest in assets of the Borrower or any guarantor, (ii) any
representation, warranty or statement made in or in connection with any of the
Loan Documents, (iii) the financial condition or creditworthiness of the
Borrower or any guarantor, (iv) the performance of or compliance with any of the
terms or provisions of any of the Loan Documents, (v) inspecting any of the
Property, books or records of the Borrowers, (vi) the validity, enforceability,
perfection, priority, condition, value or sufficiency of any collateral securing
or purporting to secure the Loans or (vii) any mistake, error of judgment, or
action taken or omitted to be taken in connection with the Loans or the Loan
Documents.


6.     REPRESENTATIONS OF THE ASSIGNEE. The Assignee (i) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements requested by the Assignee and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement, (ii) agrees that it will, independently and
without reliance upon the Agent, the Assignor or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, (iii) appoints and authorizes the Agent to take such action
as agent on its behalf and to exercise such powers under the Loan Documents as
are delegated to the Agent by the terms thereof, together with such powers as
are reasonably incidental thereto, (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender, (v) agrees that
its payment instructions and notice instructions are as set forth in the
attachment to Schedule 1, and (vi) confirms that none of the funds, monies,
assets or other consideration being used to make the purchase and assumption
hereunder are “plan assets” as defined under ERISA and that its rights, benefits
and interests in and under the Loan Documents will not be “plan assets” under
ERISA.


7.     INDEMNITY. The Assignee agrees to indemnify and hold the Assignor
harmless against any and all losses, costs and expenses (including, without
limitation, reasonable attorneys’ fees) and liabilities incurred by the Assignor
in connection with or arising in any manner from the Assignee’s non-performance
of the obligations assumed by Assignee under this Assignment

H-2

--------------------------------------------------------------------------------




Agreement on and after the Effective Date. The Assignor agrees to indemnify and
hold the Assignee harmless against any and all losses, costs and expenses
(including, without limitation, reasonable attorneys’ fees) and liabilities
incurred by the Assignee in connection with or arising in any manner from the
Assignor’s non-performance of the obligations assigned to Assignee under this
Assignment Agreement prior to the Effective Date.


8.     SUBSEQUENT ASSIGNMENTS. After the Effective Date, the Assignee shall have
the right pursuant to Section 12.3(i) of the Credit Agreement to assign the
rights which are assigned to the Assignee hereunder to any entity or person,
provided that (i) any such subsequent assignment does not violate any of the
terms and conditions of the Loan Documents or any law, rule, regulation, order,
writ, judgment, injunction or decree and that any consent required under the
terms of the Loan Documents has been obtained and (ii) unless the prior written
consent of the Assignor is obtained, the Assignee is not thereby released from
its obligations to the Assignor hereunder, if any remain unsatisfied, including,
without limitation, its obligations under Sections 4 and 7 hereof.


9.     REDUCTIONS OF AGGREGATE COMMITMENT. If any reduction in the Commitment
occurs between the date of this Assignment Agreement and the Effective Date, the
percentage interest specified in Item 3 of Schedule 1 shall remain the same, but
the dollar amount purchased shall be recalculated based on the reduced
Commitment.


10.     ENTIRE AGREEMENT. This Assignment Agreement and the attached Notice of
Assignment embody the entire agreement and understanding between the parties
hereto and supersede all prior agreements and understandings between the parties
hereto relating to the subject matter hereof.


11.     GOVERNING LAW. This Assignment Agreement shall be governed by the
internal law, and not the law of conflicts, of the State of Illinois.


12.     NOTICES. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties
hereto (until notice of a change is delivered) shall be the address set forth in
the attachment to
Schedule 1.




(Remainder of page intentionally left blank.)
    



H-3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.


ASSIGNOR:


[_____________________]




By:_____________________________________
Name:___________________________________
Title:____________________________________


ASSIGNEE:


[_____________________]




By:_____________________________________
Name:___________________________________
Title:____________________________________


[Consented to by:


KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent




By:_____________________________________
Name:___________________________________
Title:____________________________________]7 



 
 
 
7 If consent of Administrative Agent is required pursuant to Section 12.3(i) of
the Credit Agreement.



H-4

--------------------------------------------------------------------------------



SCHEDULE 1
to Assignment Agreement


1.
Description and Date of Credit Agreement: Fourth Amended and Restated Credit
Agreement dated as of January 6, 2016, by and among Retail Properties of
America, Inc., the lenders party thereto, and KeyBank National Association, as
Administrative Agent



2.
Date of Assignment Agreement: _______________, 20__



3.
Amounts (as of date of Item 2 above):



a.
Revolving Commitment of Assignor under

Credit Agreement.                            $__________


b.
Assignee’s Percentage of Revolving Commitment of Assignor

purchased under this Assignment Agreement.**            __________%


c.
2018 Term Loans of Assignor outstanding under

Credit Agreement.                            $__________


d.
Assignee’s Percentage of the 2018 Term Loans of

Assignor purchased under this Assignment
Agreement.**                            __________%


e.
2021 Term Loans of Assignor outstanding under

Credit Agreement.                            $__________


f.
Assignee’s Percentage of the 2021 Term Loans of

Assignor purchased under this Assignment
Agreement.**                            __________%


4.
Amount of Assignor’s Revolving Commitment purchased under

this Assignment Agreement.                            $__________


5.
Aggregate amount of Assignor’s Term Loans purchased under this

Assignment Agreement.                            $__________


6.
Proposed Effective Date:





Accepted and Agreed:


[NAME OF ASSIGNOR]                    [NAME OF ASSIGNEE]




By: ______________________________            By:___________________________
Title: ____________________________            Title:_________________________


** Percentage taken to 10 decimal places.

H-5

--------------------------------------------------------------------------------



Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT
Attach Assignor’s Administrative Information Sheet, which must
include notice address for the Assignor and the Assignee


[to be provided by KeyBank]

H-6

--------------------------------------------------------------------------------



EXHIBIT “I”
to Assignment Agreement
NOTICE OF ASSIGNMENT


________________, ____


To:     KeyBank National Association, as Administrative Agent (the “Agent”)
KeyBank Real Estate Capital
1200 Abernathy Road NE, Suite 1550
Atlanta, GA 30328
Attention: Nathan Weyer
Borrower:


Retail Properties of America, Inc.
2021 Spring Road, Suite 200
Oak Brook, Illinois 60523
Attention: Angela M. Aman


From:     [NAME OF ASSIGNOR] (the “Assignor”)
[NAME OF ASSIGNEE] (the “Assignee”)




1.     We refer to that Fourth Amended and Restated Credit Agreement dated as of
January 6, 2016 (the “Credit Agreement”) described in Item 1 of Schedule 1
(“Schedule 1”) attached to the Assignment Agreement, dated as of ______________,
(the “Assignment”) by and between the Assignor and Assignee. A copy of the
Assignment is included with this Notice of Assignment. Capitalized terms used
herein and not otherwise defined herein shall have the meanings attributed to
them in the Credit Agreement.


2.     This Notice of Assignment (this “Notice”) is given and delivered to the
Agent pursuant to Section 12.3(ii) of the Credit Agreement.


3.     The Assignor and the Assignee have entered into the Assignment, pursuant
to which, among other things, the Assignor has sold, assigned, delegated and
transferred to the Assignee, and the Assignee has purchased, accepted and
assumed from the Assignor the percentage interest specified in Item 3 of
Schedule 1 of all outstandings, rights and obligations under the Credit
Agreement. The Effective Date of the Assignment shall be the later of the date
specified in Item 5 of Schedule 1 or two (2) Business Days (or such shorter
period as agreed to by the Agent) after this Notice of Assignment and any fee
required by Section 12.3(ii) of the Credit Agreement have been delivered to the
Agent, provided that the Effective Date shall not occur if any condition
precedent agreed to by the Assignor and the Assignee has not been satisfied.


4.     The Assignor and the Assignee hereby give to the Agent notice of the
assignment and delegation referred to in the Assignment. The Assignor will
confer with the Agent before the date specified in Item 5 of Schedule 1 to
determine if the Assignment Agreement will become

H-7

--------------------------------------------------------------------------------




effective on such date pursuant to Section 3 hereof, and will confer with the
Agent to determine the Effective Date pursuant to Section 3 hereof if it occurs
thereafter. The Assignor shall notify the Agent if the Assignment Agreement does
not become effective on any proposed Effective Date as a result of the failure
to satisfy the conditions precedent agreed to by the Assignor and the Assignee.
At the request of the Agent, the Assignor will give the Agent written
confirmation of the satisfaction of the conditions precedent.


5.     If Notes are outstanding on the Effective Date, the Assignor and the
Assignee request and direct that the Agent prepare and cause the Borrowers to
execute and deliver new Notes or, as appropriate, replacements notes, to the
Assignor and the Assignee. The Assignor and, if applicable, the Assignee each
agree to deliver to the Agent the original Note received by it from the
Borrowers upon its receipt of a new Note in the appropriate amount.


6.     The Assignee advises the Agent that notice and payment instructions are
set forth in the attachment to Schedule 1.


7.     The Assignee hereby represents and warrants that none of the funds,
monies, assets or other consideration being used to make the purchase pursuant
to the Assignment are “plan assets” as defined under ERISA and that its rights,
benefits, and interests in and under the Loan Documents will not be “plan
assets” under ERISA.


8.     [The Assignee authorizes the Agent to act as its agent under the Loan
Documents in accordance with the terms thereof. The Assignee acknowledges that
the Agent has no duty to supply information with respect to the Borrowers or the
Loan Documents to the Assignee until the Assignee becomes a party to the Credit
Agreement.]8 






NAME OF ASSIGNOR                 NAME OF ASSIGNEE




By: ____________________________        By: ______________________________
Title: __________________________        Title: _____________________________


ACKNOWLEDGED AND, IF REQUIRED BY THE CREDIT AGREEMENT, CONSENTED TO
BY:                        
KEYBANK, NATIONAL ASSOCIATION,     AS ADMINISTRATIVE AGENT


By: ______________________________
Title: _____________________________


[Attach photocopy of the Assignment]



 
 
 
8 May be eliminated if Assignee is a party to the Credit Agreement prior to the
Effective Date.



H-8